Exhibit 10.1
PORTIONS OF THIS EXHIBIT 10.1 MARKED BY AN *** HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

 



--------------------------------------------------------------------------------



 



Term Loan Agreement
Dated as of June 17, 2011
among
Warnaco Inc.,
Calvin Klein Jeanswear Company and
Warnaco Swimwear Products Inc.
as Borrowers
The Warnaco Group, Inc.,
as a Guarantor
The Lenders from Time to Time Party Hereto
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent and Collateral Agent
JPMorgan Chase Bank, N.A.,
Bank of America, N.A.,
Deutsche Bank Securities Inc.,
and
HSBC Securities (USA) Inc.,
as Co-Syndication Agents
and
J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Deutsche Bank Securities Inc.,
and
HSBC Securities (USA) Inc.,
as Joint Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    2  
 
       
Section 1.1 Defined Terms
    2  
Section 1.2 Computation of Time Periods
    32  
Section 1.3 Accounting Terms and Principles
    33  
Section 1.4 Conversion of Foreign Currencies
    33  
Section 1.5 Certain Terms
    33  
Section 1.6 Joint and Several Liability of Borrowers for Obligations
    34  
Section 1.7 Borrower Representative
    34  
 
       
ARTICLE II THE TERM LOAN FACILITIES
    35  
 
       
Section 2.1 The Commitments
    35  
Section 2.2 Borrowing Procedures
    35  
Section 2.3 Repayment of Loans
    36  
Section 2.4 Evidence of Debt
    36  
Section 2.5 Incremental Term Loans
    37  
Section 2.6 Extended Term Loans
    38  
Section 2.7 Reserved
    40  
Section 2.8 Optional Prepayments
    40  
Section 2.9 Mandatory Prepayment
    41  
Section 2.10 Interest
    43  
Section 2.11 Conversion/Continuation Option
    44  
Section 2.12 Fees
    44  
Section 2.13 Payments and Computations
    45  
Section 2.14 Special Provisions Governing Eurodollar Loans
    46  
Section 2.15 Capital Requirements
    48  
Section 2.16 Taxes
    49  
Section 2.17 Mitigation Obligations; Replacement of Lenders
    52  
 
       
ARTICLE III CONDITIONS TO LOANS
    53  
 
       
Section 3.1 Conditions Precedent to Closing Date
    53  
Section 3.2 Conditions Precedent to Each Loan
    55  
Section 3.3 Determinations of Initial Borrowing Conditions
    55  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    56  
 
       
Section 4.1 Corporate Existence; Compliance with Law
    56  
Section 4.2 Corporate Power; Authorization; Enforceable Obligations
    56  
Section 4.3 Ownership of Group, Borrower; Subsidiaries
    57  
Section 4.4 Financial Statements
    58  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 4.5 Material Adverse Change
    59  
Section 4.6 Solvency
    59  
Section 4.7 Litigation
    59  
Section 4.8 Taxes
    59  
Section 4.9 Full Disclosure
    59  
Section 4.10 Margin Regulations
    60  
Section 4.11 No Burdensome Restrictions; No Defaults
    60  
Section 4.12 Investment Company Act
    60  
Section 4.13 Use of Proceeds
    60  
Section 4.14 Insurance
    60  
Section 4.15 Labor Matters
    61  
Section 4.16 ERISA
    61  
Section 4.17 Environmental Matters
    62  
Section 4.18 Intellectual Property; Material License
    62  
Section 4.19 Title; Real Property
    63  
Section 4.20 Perfection of Security Interests in the Collateral
    63  
 
       
ARTICLE V REPORTING COVENANTS
    64  
 
       
Section 5.1 Financial Statements
    64  
Section 5.2 Default Notices
    65  
Section 5.3 Litigation
    65  
Section 5.4 Asset Sales
    66  
Section 5.5 Insurance
    66  
Section 5.6 ERISA Matters
    66  
Section 5.7 Environmental Matters
    66  
Section 5.8 Other Information
    66  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    67  
 
       
Section 6.1 Preservation of Corporate Existence, Etc.
    67  
Section 6.2 Compliance with Laws, Etc.
    67  
Section 6.3 Conduct of Business
    67  
Section 6.4 Payment of Taxes, Etc.
    67  
Section 6.5 Maintenance of Insurance
    67  
Section 6.6 Access
    68  
Section 6.7 Keeping of Books
    68  
Section 6.8 Maintenance of Properties, Etc.
    68  
Section 6.9 Application of Proceeds
    68  
Section 6.10 Environmental
    69  
Section 6.11 Additional Personal Property Collateral and Guaranties
    69  
Section 6.12 Real Property
    70  
Section 6.13 Maintenance of Ratings
    71  
Section 6.14 Post-Closing Matters
    71  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VII NEGATIVE COVENANTS
    71  
 
       
Section 7.1 Indebtedness
    71  
Section 7.2 Liens, Etc.
    73  
Section 7.3 Investments
    74  
Section 7.4 Sale of Assets
    76  
Section 7.5 Restricted Payments
    77  
Section 7.6 Prepayment of Indebtedness
    78  
Section 7.7 Restriction on Fundamental Changes
    78  
Section 7.8 Change in Nature of Business
    79  
Section 7.9 Transactions with Affiliates
    79  
Section 7.10 Restrictions on Subsidiary Distributions; No New Negative Pledge
    80  
Section 7.11 Modification of Constituent Documents
    80  
Section 7.12 No Speculative Transactions
    80  
Section 7.13 Modification of Debt Agreements
    81  
Section 7.14 Accounting Changes; Fiscal Year
    81  
Section 7.15 Margin Regulations
    81  
Section 7.16 Sale and Leaseback Transactions
    81  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    81  
 
       
Section 8.1 Events of Default
    81  
Section 8.2 Remedies
    83  
 
       
ARTICLE IX THE AGENTS
    83  
 
       
Section 9.1 Authorization and Action
    83  
Section 9.2 Agent’s Reliance, Etc.
    84  
Section 9.3 The Agents Individually
    85  
Section 9.4 Lender Credit Decision
    85  
Section 9.5 Indemnification
    85  
Section 9.6 Successor Agents
    86  
Section 9.7 Concerning the Collateral and the Collateral Documents
    87  
Section 9.8 Collateral Matters Relating to Related Obligations
    89  
Section 9.9 Posting of Approved Electronic Communications
    89  
Section 9.10 Co-Syndication Agents; Co-Documentation Agents; Arrangers; Joint
Bookrunners
    90  
Section 9.11 Authority to Enter into Intercreditor Agreement
    90  
Section 9.12 Withholding
    91  
 
       
ARTICLE X MISCELLANEOUS
    91  
 
       
Section 10.1 Amendments, Waivers, Etc.
    91  
Section 10.2 Successors and Assigns
    93  
Section 10.3 Costs and Expenses
    97  

 

iii



--------------------------------------------------------------------------------



 



              Page    
Section 10.4 Indemnities
    98  
Section 10.5 Limitation of Liability
    100  
Section 10.6 Right of Set-off
    100  
Section 10.7 Sharing of Payments, Etc.
    100  
Section 10.8 Notices, Etc.
    101  
Section 10.9 No Waiver; Remedies
    103  
Section 10.10 Binding Effect
    103  
Section 10.11 Governing Law
    103  
Section 10.12 Submission to Jurisdiction; Service of Process
    103  
Section 10.13 Waiver of Jury Trial
    103  
Section 10.14 Marshaling; Payments Set Aside
    103  
Section 10.15 Section Titles
    104  
Section 10.16 No Fiduciary Duty
    104  
Section 10.17 Entire Agreement
    104  
Section 10.18 Confidentiality
    105  
Section 10.19 Intercreditor Agreement
    106  
Section 10.20 Patriot Act Notice
    106  

Schedules

         
Schedule I
  -   Commitments
Schedule II
  -   Addresses for Notices
Schedule 4.3
  -   Ownership of Warnaco Entities
Schedule 4.15
  -   Labor Matters
Schedule 4.16
  -   ERISA Matters
Schedule 4.19
  -   Real Property
Schedule 6.14
  -   Post-Closing Matters
Schedule 7.1
  -   Existing Indebtedness
Schedule 7.2
  -   Existing Liens
Schedule 7.3
  -   Existing Investments
Schedule 7.4
  -   Specified Asset Sales

Exhibits

         
Exhibit A
  -   Form of Assignment and Assumption
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Notice of Conversion or Continuation
Exhibit D
  -   Form of Note
Exhibit E
  -   [Reserved]
Exhibit F
  -   Form of Compliance Certificate
Exhibit G
  -   Form of Pledge and Security Agreement
Exhibit H
  -   Form of Guaranty
Exhibit I
  -   Form of Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------



 



Term Loan Agreement, dated as of June 17, 2011, among Warnaco Inc., a Delaware
corporation (the “Borrower”), Calvin Klein Jeanswear Company (the “CK
Borrower”), Warnaco Swimwear Products Inc. (the “Swimwear Borrower” and together
with the Borrower and the CK Borrower, collectively the “Borrowers”), The
Warnaco Group, Inc., a Delaware corporation (“Group”), the Lenders (as defined
below) and JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative agent (in such
capacity together with its successors in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity together with its successors
in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, the Borrowers have requested that the Lenders make available to the
Borrowers for the purposes specified in this Agreement (as defined below) a term
loan facility; and
Whereas, the Lenders are willing to make available to the Borrowers such term
loan facility upon the terms and subject to the conditions set forth herein;
Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
“ABL Agent” has the meaning specified in the Intercreditor Agreement.
“ABL Facilities” means the revolving credit loan facilities established pursuant
to the Existing ABL Credit Facilities, as amended, restated, amended and
restated, modified, supplemented, refinanced or replaced from time to time, in
whole or in part, whether with revolving credit loan facilities, term loans,
debt securities, or otherwise.
“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) and, as applicable, the other Loan
Documents providing for any Incremental Term Loans, Replacement Term Loans or
Extended Term Loans which shall be consistent with the applicable provisions of
this Agreement relating to Incremental Term Loans, Replacement Term Loans or
Extended Term Loans and otherwise satisfactory to the Administrative Agent.

 

2



--------------------------------------------------------------------------------



 



“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (i) the product of (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate and
(ii) in the case of the Term B Loans, 1.00%. At any time the Adjusted LIBO Rate
is determined pursuant to clause (i) of the preceding sentence, the Adjusted
LIBO Rate will be adjusted automatically as to all Eurodollar Borrowings then
outstanding as of the effective date of any change in the Statutory Reserve
Rate.
“Administrative Agent” has the meaning specified in the preamble to this
Agreement and shall include any successor in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For the purposes of this definition, “control” means the possession of
the power to direct or cause the direction of management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Agent Affiliate” has the meaning specified in Section 9.9(c).
“Agents” means the Administrative Agent, the Collateral Agent, the Arrangers,
the Joint Bookrunners and the Co-Syndication Agents.
“Agreement” means this Term Loan Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Agreement Accounting Principles” means, subject to Section 1.3, GAAP or, if
(x) the Securities and Exchange Commission requires or permits United States
reporting companies to utilize the IFRS in lieu of GAAP for reporting purposes
and (y) Group adopts the IFRS with the agreement of its independent public
accountants, the IFRS, each as in effect from time to time; provided that if the
adoption by Group of the IFRS results in a change in any of the calculations of
the Borrowing Base, Consolidated Interest Coverage Ratio, Leverage Ratio,
Secured Leverage Ratio, the Available Amount or Excess Cash Flow, the parties
hereto agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such change with the desired result that the level of such
ratio or other amount shall be the same after such adoption as if such adoption
had not been made; and provided, further, that the adoption of the IFRS (to the
extent that such adoption would affect a calculation that measures compliance
with any of the foregoing ratios or other amounts) shall not be given effect
until such provisions are amended to reflect such adoption.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate (after
giving effect to any applicable minimum rate set forth therein) for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt (subject to any minimum rate specified in such definition), the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Reuters BBA
Libor Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

 

3



--------------------------------------------------------------------------------



 



“Alternate Base Rate Loan” means any Loan during any period in which it bears
interest based on the Alternate Base Rate.
“Applicable Margin” means, as of any date of determination for any Term B Loan,
a per annum rate equal to 2.75% (in the case of Eurodollar Loans) and 1.75% (in
the case of Alternate Base Rate Loans); provided, that, in the event that the
Yield applicable to any Incremental Term Loans (other than Refinancing Term
Loans) of any Series would be more than 0.25% greater than the Yield for the
Term B Loans, the Applicable Margins set forth above for the Term B Loans shall
be increased from those provided above so that the Yield for the Term B Loans is
equal to (x) the Yield for such Incremental Term Loans minus (y) 0.25%. The
Incremental Term Loans, Extended Term Loans and Replacement Term Loans shall
have Applicable Margins as set forth in the applicable Additional Credit
Extension Amendment.
“Approved Electronic Communications” means, unless otherwise notified by the
Administrative Agent to the Borrowers, each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to any Agent pursuant to any Loan Document or the
transactions contemplated therein, including (a) any supplement to the Guaranty,
any joinder to the Pledge and Security Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material.
“Approved Electronic Platform” has the meaning specified in Section 9.9.
“Approved Fund” has the meaning specified in Section 10.2(b).
“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Deutsche Bank Securities Inc. and HSBC Securities
(USA) Inc., as joint lead arrangers for the credit facilities contemplated by
this Agreement.
“Asset Sale” has the meaning specified in Section 7.4.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.2 of this Agreement), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.

 

4



--------------------------------------------------------------------------------



 



“Available Amount” means, at any time (the “Reference Time”), an amount equal to
(a) the sum, without duplication, of:
(i) an amount equal to the gross proceeds of the Term B Loans received by the
Borrowers on the Closing Date, plus
(ii) an amount equal to (1) in case such Consolidated Net Income for such period
is positive, 50% of the Consolidated Net Income of Group for the period (taken
as one accounting period) from April 2, 2011 through the end of Group’s most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 5.1 at the Reference Time, or, (2) in
case such Consolidated Net Income for such period is negative, zero, plus
(iii) the amount of any net cash proceeds from any issuance of Stock or Stock
Equivalents (other than Disqualified Stock) of Group (or Indebtedness (other
than Indebtedness owing to Group or any of its Subsidiaries) that has been
converted or exchanged into Stock or Stock Equivalents of Group (other than
Disqualified Stock)) received by, Group from and including the Business Day
immediately following the Closing Date through and including the Reference Time,
plus
(iv) $25,000,000, plus
(v) plus the amount of any cash return received (whether as dividends, interest,
upon redemption or sale or otherwise) from any Investment made in reliance on
Section 7.3(k); minus
(b) the sum, without duplication, of:
(i) the aggregate amount of Restricted Payments made pursuant to Section 7.5(d)
since the Closing Date and prior to the Reference Time, plus
(ii) the aggregate amount of Investments made in reliance on Section 7.3(k)
since the Closing Date and prior to the Reference Time, plus
(iii) the aggregate amount expended to purchase, redeem or defease Specified
Indebtedness in reliance on Section 7.6(iii) since the Closing Date and prior to
the Reference Time.
“Bankruptcy Code” means title 11, United States Code, as amended from time to
time.
“Borrower” has the meaning specified in the preamble to this Agreement.
“Borrowers” has the meaning specified in the preamble to this Agreement.
“Borrowing” means the incurrence of Term Loans of a single Class and Type
having, in the case of Eurodollar Loans, a single Interest Period.

 

5



--------------------------------------------------------------------------------



 



“Borrowing Base” means, as of any date, an amount equal to the sum of (i) 85% of
the book value of accounts receivable of Group and its Subsidiaries plus
(ii) 50% of the book value of inventory of Group and its Subsidiaries, in each
case, on a consolidated basis as of the date of the most recent balance sheet of
Group delivered pursuant to Section 5.1(a) or 5.1(b).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of amounts that would be reflected as additions to property, plant or
equipment on a consolidated balance sheet of such Person and its Subsidiaries on
a consolidated basis prepared in conformity with Agreement Accounting
Principles, excluding (i) interest capitalized during construction, (ii) amounts
expended on leasehold improvements for which such Person has received a
commitment of reimbursement from the landlord; provided, that if any such amount
is not reimbursed within six months after the expenditure (the “Reimbursement
Expiration Date”), such amount will be counted towards Capital Expenditures as
if such amount had been expended on the Reimbursement Expiration Date,
(iii) amounts credited to, or received by, any Warnaco Entity in connection with
a substantially contemporaneous trade-in and (iv) reinvestments of Net Cash
Proceeds in replacement assets pursuant to Section 2.9(a)(ii).
“Capital Lease” means, with respect to any Person, any lease of property by such
Person as lessee which would be accounted for as a capital lease on a balance
sheet of such Person prepared in conformity with Agreement Accounting Principles
as in effect on the Closing Date.
“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with
Agreement Accounting Principles.
“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof (including, without
limitation, the Federal Home Loan Mortgage Association, the Federal Home Loan
Bank, the Federal National Mortgage Association and the Governmental National
Mortgage Association) or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States
or, in the case of a Foreign Subsidiary, securities issued or fully guaranteed
or insured by the federal government of the country under which such Foreign
Subsidiary was formed or any agency thereof or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of such
federal government, (b) certificates of deposit, eurodollar time deposits,
overnight bank deposits and bankers’ acceptances of any commercial bank
organized under the laws of the United States, any state thereof, the District
of Columbia, any foreign bank, or its branches or agencies (fully protected
against currency fluctuations) which, at the time of acquisition, are rated at
least “A-1” by Standard & Poor’s Rating Services (“S&P”) or “P-1” by Moody’s
Investors Service, Inc. (“Moody’s”), (c) commercial paper of an issuer rated at
least “A-1” by S&P or “P-1” by Moody’s, and (d) shares of any money market fund
that (i) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (a) through (c) above, (ii) has net assets of
not less than $500,000,000 and (iii) is rated at least “A-1” by S&P or “P-1” by
Moody’s; provided, however, that the maturities of all obligations of the type
specified in clauses (a) through (c) above shall not exceed 365 days.

 

6



--------------------------------------------------------------------------------



 



“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer, automatic clearing house and other cash
management arrangements) provided by any Agent, Lender or any Affiliate of any
Agent or Lender (or any Person that was a Lender or an Affiliate of a Lender at
the time such services were provided), including obligations for the payment of
fees, interest, charges, expenses, attorneys’ fees and disbursements in
connection therewith.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change of Control” means any of the following: (a) Group shall at any time
cease to have legal and beneficial ownership of 100% of the capital stock of the
Borrower; or (b) any Person, or two or more Persons acting in concert, shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of Group (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of Group.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“CK Borrower” has the meaning specified in the preamble to this Agreement.

 

7



--------------------------------------------------------------------------------



 



“Class” refers to (a) the Term B Loans, (b) any particular Series of Incremental
Term Loans, (c) any particular Series of Extended Term Loans and (d) any
particular Series of Replacement Term Loans, each as an individual Class of Term
Loans hereunder.
“Closing Date” means the first date on which each of the conditions set forth in
Section 3.1 have been satisfied.
“Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto), as amended from time to time.
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.
“Collateral Agent” has the meaning specified in the preamble to this Agreement.
“Collateral Documents” means the Pledge and Security Agreement, other pledge or
security agreements, the Mortgages, the Control Account Agreements and any other
document executed and delivered by a Loan Party granting a Lien on any of its
property to secure payment of any of the Secured Obligations.
“Commitment” means, as to any Lender, the obligation of such Lender to make a
Term B Loan to the Borrowers in a principal amount not to exceed the amount set
forth opposite its name on Schedule I.
“Competitor” means any Person (and any Affiliate of such Person) identified in
writing to the Administrative Agent by a Responsible Officer of the Borrower as
a Person that is a competitor of Group or any of its Subsidiaries with respect
to any material line of business of Group or any of its Subsidiaries.
“Compliance Certificate” has the meaning specified in Section 5.1(c).
“Consolidated Interest Coverage Ratio” means, on any date of determination, the
ratio of (a) EBITDA of Group for the period of four consecutive Fiscal Quarters
most recently ended prior to such date for which financial statements have been
delivered, taken as one accounting period, to (b) Consolidated Interest Expense
of Group for such period.
“Consolidated Interest Expense” means, with respect to any Person for any
period, total cash interest expense (including that attributable to Capital
Lease Obligations in accordance with Agreement Accounting Principles but
excluding any imputed interest as a result of purchase accounting) of such
Person on a consolidated basis including the interest component of Capital Lease
Obligations but excluding any amortization or write-down of any deferred
financing fees or bridge facility fees, all as determined on a consolidated
basis in accordance with Agreement Accounting Principles and reduced by interest
income received in cash for such period. For purposes of the foregoing, interest
expense of any Person shall be determined after giving effect to any net
payments made or received by such Person with respect to interest rate Hedging
Contracts, but excluding unrealized gains and losses with respect to such
interest rate Hedging Contracts.

 

8



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means, for any Person for any period, the net income
(or loss) of such Person and its Subsidiaries for such period, determined on a
consolidated basis in conformity with Agreement Accounting Principles; provided,
however, that (a) the net income of any other Person in which such Person or one
of its Subsidiaries has a joint interest with a third party (which interest does
not cause the net income of such other Person to be consolidated into the net
income of such Person in accordance with Agreement Accounting Principles) shall
be included only to the extent of the amount of dividends or distributions paid
to such Person or Subsidiary, (b) the net income of any Subsidiary of such
Person that is subject to any restriction or limitation on the payment of
dividends or the making of other distributions shall be excluded to the extent
of such restriction or limitation, (c) any net gain (or loss) resulting from an
Asset Sale by such Person or any of its Subsidiaries other than in the ordinary
course of business shall be excluded and (d) extraordinary gains and losses and
any one-time increase or decrease to net income which is required to be recorded
because of the adoption of new accounting policies, practices or standards
required by Agreement Accounting Principles shall be excluded.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with Agreement Accounting Principles, be set forth opposite the caption “total
current assets” (or any like caption) on a consolidated balance sheet of Group
at such date, over (b) the sum of all amounts that would, in conformity with
Agreement Accounting Principles, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
Group on such date, excluding the current portion of any Funded Debt. There
shall also be excluded from Consolidated Working Capital to the extent otherwise
included therein (i) the current portion of current and deferred income tax
assets and liabilities, (ii) all Indebtedness consisting of Loans (and
extensions of credit under the ABL Facilities), (iii) the current portion of
interest, (iv) the current portion of deferred revenue, (v) any gains or losses
resulting from any reappraisal, revaluation or write-up or write-down of assets
and (vi) the purchase accounting effects of in process research and development
expenses and adjustments to property, inventory and equipment, software and
other intangible assets and deferred revenue and deferred expenses in component
amounts required or permitted by Agreement Accounting Principles, as a result of
any Permitted Acquisitions, or the amortization or write-off of any amounts
thereof.
“Constituent Documents” means, with respect to any Person, (a) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such Person, (b) the by-laws (or the equivalent governing
documents) of such Person and (c) any document setting forth the manner of
election and duties of the directors or managing members of such Person (if any)
and the designation, amount and/or relative rights, limitations and preferences
of any class or series of such Person’s Stock.
“Contaminant” means any material, chemical, substance, waste, contaminant or
pollutant, including any petroleum or petroleum-derived substance or waste,
asbestos and polychlorinated biphenyls, regulated under any Environmental Law.

 

9



--------------------------------------------------------------------------------



 



“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its properties is
subject.
“Control Account Agreement” has the meaning specified in the Pledge and Security
Agreement.
“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 6.11 or that is a Subsidiary of any of them, (a) the full legal name of
such Person (and any trade name, fictitious name or other name such Person may
have had or operated under), (b) the jurisdiction of organization, the
organizational number (if any) and the tax identification number (if any) of
such Person, (c) the location of such Person’s chief executive office (or sole
place of business) and (d) the number of shares of each class of such Person’s
Stock authorized (if applicable), the number outstanding as of the date of
delivery and the number and percentage of such outstanding shares for each such
class owned (directly or indirectly) by any Loan Party or any Subsidiary of any
of them.
“Co-Syndication Agents” means JPMCB, Bank of America, N.A., Deutsche Bank
Securities Inc. and HSBC, each as a co-syndication agent for the credit
facilities pursuant to this Agreement.
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
(a) Liens with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due and payable or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by Agreement Accounting Principles;
(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other like liens imposed by
law or otherwise incurred, in each instance, in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by Agreement
Accounting Principles, or deposits or pledges to obtain the release of any such
Liens;
(c) deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money), public or statutory obligations, and surety,
stay, appeal, customs or performance bonds, or similar obligations arising in
each case in the ordinary course of business;

 

10



--------------------------------------------------------------------------------



 



(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances or such other matters as disclosed in Mortgagee’s
Title Insurance Policy on the use of Real Property which do not materially
detract from the value of such Real Property or interfere with the ordinary
conduct of the business conducted and proposed to be conducted at such Real
Property;
(e) encumbrances arising under leases or subleases of Real Property which do not
in the aggregate materially detract from the value of such Real Property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such Real Property;
(f) financing statements of a lessor’s rights in and to personal property leased
to such Person in the ordinary course of such Person’s business; and
(g) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods.
“Declined Amount” has the meaning specified in Section 2.9(e).
“Default” means any event which with the passing of time or the giving of notice
or both would become an Event of Default.
“Deposit Account” has the meaning given to such term in the UCC.
“Discounted Voluntary Prepayment” has the meaning specified in Section 2.8(b).
“Disqualified Stock” means, with respect to any Person, any Stock or Stock
Equivalent of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is convertible or exchangeable, or
upon the happening of any event, matures or is mandatorily redeemable (other
than solely for any Stock or Stock Equivalent that is not Disqualified Stock),
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (other than as a result of a change of control or
asset sale to the extent the terms of such Stock or Stock Equivalent; provided
that such Stock or Stock Equivalent shall not be required to be repurchased or
redeemed until no Term B Loans (or accrued and unpaid Obligations in respect
thereof) are outstanding or unless such repurchase or redemption is otherwise
permitted by this Agreement (including as a result of a waiver hereunder)), in
whole or in part, in each case prior to the date that is 91 days after the Term
B Loan Maturity Date.
“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
based on publicly available exchange rates published by a third party source
selected in good faith by the Borrower.

 

11



--------------------------------------------------------------------------------



 



“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary of Group organized under the laws of
any state of the United States of America or the District of Columbia, other
than any Foreign Holdco.
“EBITDA” means, with respect to any Person for any period, an amount equal to
(a) Consolidated Net Income of such Person for such period plus (b) the sum of,
in each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for income taxes,
(ii) Consolidated Interest Expense, (iii) loss from extraordinary items,
(iv) loss from the sale, exchange or other disposition of capital assets,
(v) depreciation, depletion and amortization of intangibles or financing or
acquisition costs, (vi) all other non-cash charges and non-cash losses for such
period, including non-cash charges relating to any change in the methodology of
estimating reserves against receivables and inventory and non-cash charges for
employee stock compensation, and (vii) any restructuring charges not to exceed
$20,000,000 in the aggregate in any Fiscal Year minus (c) the sum of, in each
case to the extent included in the calculation of such Consolidated Net Income
but without duplication, (i) any credit for income tax, (ii) interest income,
(iii) gains from extraordinary items for such period, (iv) any aggregate net
gain from the sale, exchange or other disposition of capital assets by such
Person, (v) any other non-cash gains which have been added in determining
Consolidated Net Income and (vi) cash payments for charges that have been
reserved.
“ECF Percentage” means, with respect to any Fiscal Year of the Borrower ending
on or after December 31, 2012, 0%; provided that the ECF Percentage shall be
increased to (i) 25%, if the Leverage Ratio as of the last day of such Fiscal
Year is less than or equal to 2.00 to 1.00 but greater than 1.75 to 1.00 and
(ii) 50% if the Leverage Ratio as of the last day of such Fiscal Year is greater
than 2.00 to 1.00.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Contaminant or arising from alleged injury or threat to health, safety or the
environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Laws” means all applicable Requirements of Law, now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

 

12



--------------------------------------------------------------------------------



 



“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with Group or any of its
Subsidiaries within the meaning of Section 414 (b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan; (b) the withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) the complete or partial
withdrawal of the Borrower, any of its Subsidiaries or any ERISA Affiliate from
any Multiemployer Plan; (d) notice of reorganization or insolvency of a
Multiemployer Plan; (e) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (g) the failure to make any required
contribution to a Title IV Plan or Multiemployer Plan; (h) the imposition of a
lien under Section 430 of the Code or Section 303 of ERISA on Group or any of
its Subsidiaries or any ERISA Affiliate; or (i) any other event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

13



--------------------------------------------------------------------------------



 



“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning specified in Section 8.1.
“Excess Cash Flow” means, for any Fiscal Year of Group, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such Fiscal
Year, (ii) the amount of all non-cash charges (including consolidated
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such Fiscal Year,
and (iv) the aggregate net amount of non-cash loss on the sale, transfer or
other disposition of any assets by Group and its Subsidiaries during such Fiscal
Year outside the ordinary course of business, to the extent deducted in arriving
at such Consolidated Net Income over (b) the sum, without duplication, of
(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income, (ii) the aggregate amount actually paid by Group and its
Subsidiaries in cash during such Fiscal Year on account of unfinanced Capital
Expenditures and acquisition of intellectual property, (iii) the aggregate
amount of all regularly scheduled, mandatory or optional principal payments of
Funded Debt (other than prepayments of the Term Loans pursuant to Section 2.8
and clauses (a) (b) and (c) of Section 2.9) of the Borrower and its Subsidiaries
made during such Fiscal Year (other than (x) in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder and (y) any such principal prepayments financed with the
proceeds of other Indebtedness), (iv) increases in Consolidated Working Capital
for such Fiscal Year, (v) the aggregate net amount of non-cash gain on the sale,
transfer or other disposition of any assets by the Borrower and its Subsidiaries
during such Fiscal Year outside the ordinary course of business, to the extent
included in arriving at such Consolidated Net Income, (vi) cash payments made in
respect of long-term liabilities of Group and its Subsidiaries other than
Indebtedness, (vii) the aggregate amount of unfinanced Investments by Group and
its Subsidiaries pursuant to clauses (f), (i), (j) and (k) of Section 7.3 and
fees and expenses related thereto, (viii) reasonable cash costs, fees and
expenses (including premium, make-whole and penalty payments) incurred in
connection with the issuance or prepayment of indebtedness (including any
refinancing) or the issuance of equity interests and (ix) any extraordinary
losses to the extent not included in arriving at such Consolidated Net Income.
“Excess Cash Flow Application Date” has the meaning specified in Section 2.9(c).
“Existing ABL Credit Facilities” means (i) that certain ABL credit facility
dated as of August 26, 2008, among the Borrower, Group, Bank of America, N.A.,
as administrative agent and collateral agent and the lenders party thereto and
(ii) that certain ABL credit facility dated as of August 26, 2008, among Warnaco
of Canada Company, Group, Bank of America, N.A., as administrative agent and
collateral agent and the lenders party thereto, in each case, as amended from
time to time.

 

14



--------------------------------------------------------------------------------



 



“Existing Term Loan Class” has the meaning specified in Section 2.6.
“Extended Term Loans” has the meaning specified in Section 2.6.
“Extending Term Lender” has the meaning specified in Section 2.6.
“Extension Election” has the meaning specified in Section 2.6.
“Extension Request” has the meaning specified in Section 2.6.
“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations promulgated or official interpretations thereunder.
“Facility Agents” means, collectively, the Administrative Agent and the
Collateral Agent.
“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset (provided that in the case of assets with a net
book value in excess of $20,000,000, the “Fair Market Value” thereof shall be as
reasonably determined pursuant to the foregoing criteria by the Board of
Directors of Group) or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal, and (b) with respect to any
marketable Security at any date, the closing sale price of such Security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such Security, the final price for the purchase of such
Security at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in Securities of such type and selected by
the Administrative Agent.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.
“Financial Covenant Debt” of any Person means Indebtedness of the type specified
in clauses (a), (b), (d), (e), (f) and (h) of the definition of “Indebtedness,”
non-contingent obligations of the type specified in clause (c) of such
definition and Guaranty Obligations of any of the foregoing.

 

15



--------------------------------------------------------------------------------



 



“Financial Statements” means the financial statements of Group and its
Subsidiaries referred to in Section 4.4 and Section 5.1.
“Fiscal Quarter” means each of the three-month fiscal periods ending on or about
March 31, June 30, September 30 and December 31.
“Fiscal Year” means the twelve-month fiscal period ending on or about
December 31.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto
“Foreign Holdco” means any Subsidiary of Group organized under the laws of any
state of the United States of America or the District of Columbia, substantially
all the assets of which consist of stock of a controlled foreign corporation (as
defined in Section 957 of the Code).
“Foreign Plan” means an employee benefit plan to which any Warnaco Entity or any
ERISA Affiliate has any obligation or liability (contingent or otherwise) with
respect to employees who are not employed in the United States.
“Foreign Subsidiary” means (i) a Subsidiary of Group incorporated under the laws
of a jurisdiction that is not within the United States of America and (ii) any
Foreign Holdco.
“Funded Debt” means, as to any Person, all Indebtedness for borrowed money of
such Person that matures more than one year from the date of its creation or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
“General Intangible” has the meaning specified in the Pledge and Security
Agreement.

 

16



--------------------------------------------------------------------------------



 



“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
“Group” has the meaning specified in the preamble to this Agreement.
“Guarantor” means Group and each Domestic Subsidiary of Group other than the
Borrowers.
“Guaranty” means the guaranty, in substantially the form of Exhibit H, executed
by the Guarantors.
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported (or, if less, the maximum
amount of such Indebtedness for which such Person may be liable, either singly
or jointly, pursuant to the terms of the instrument evidencing such Guaranty
Obligation).
“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

17



--------------------------------------------------------------------------------



 



“HSBC” has the meaning specified in the preamble to this Agreement.
“IFRS” means the International Financial Reporting Standards set by the
International Accounting Standards Board as in effect from time to time.
“Incremental Effective Date” has the meaning specified in Section 2.5.
“Incremental Term Lender” has the meaning specified in Section 2.5.
“Incremental Term Loan” has the meaning specified in Section 2.5.
“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or which bear interest, (c) all
reimbursement and other obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business, (e) all indebtedness
of such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (f)
all Capital Lease Obligations of such Person, (g) all Guaranty Obligations of
such Person, (h) all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any Disqualified Stock of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (i) all payments that such Person would have to make in the event of
an early termination on the date Indebtedness of such Person is being determined
in respect of Hedging Contracts of such Person and (j) all Indebtedness of the
type referred to above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness.
“Indemnitees” has the meaning specified in Section 10.4.
“Installment” has the meaning specified in Section 2.3.
“Installment Date” has the meaning specified in Section 2.3.
“Insurance Assets” means sums payable to the insured under an insurance policy,
including, any gross unearned premiums and any payment on account of loss which
results in a reduction of unearned premium with respect to the underlying
policy.
“Intellectual Property” has the meaning specified in the Pledge and Security
Agreement.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date among the Administrative Agent, the Collateral Agent and Bank
of America, N.A., as administrative agent and as collateral agent under each of
the ABL Facilities, and acknowledged by the Borrowers, Group and the other Loan
Parties, as amended, restated, supplemented or otherwise modified or replaced
from time to time.

 

18



--------------------------------------------------------------------------------



 



“Interest Period” means, in the case of any Eurodollar Loan, (a) initially, the
period commencing on the date such Eurodollar Loan is made or on the date of
conversion of a Alternate Base Rate Loan to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the Borrowers in the Notice
of Borrowing or Notice of Conversion or Continuation (or, if agreed to by all
relevant Lenders, a shorter period or nine months or twelve months) given to the
Administrative Agent pursuant to Section 2.2 or Section 2.11, and
(b) thereafter, if such Loan is continued, in whole or in part, as a Eurodollar
Loan pursuant to Section 2.11, a period commencing on the last day of the
immediately preceding Interest Period therefor and ending one, two, three or six
months thereafter (or, if agreed to by all relevant Lenders, a shorter period or
nine months or twelve months), as selected by the Borrowers in the Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.11; provided, however, that all of the foregoing provisions relating
to Interest Periods in respect of Eurodollar Loans are subject to the following:
(i) if any Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
(iii) the Borrowers may not select any Interest Period that ends after the
Maturity Date;
(iv) the Borrowers may not select any Interest Period in respect of Loans having
an aggregate principal amount of less than $10,000,000; and
(v) there shall be outstanding at any one time no more than ten (10) Interest
Periods in the aggregate for all Loans.
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by that Person of assets constituting a
business conducted by another Person, (c) any loan, advance (other than deposits
with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by that
Person to any other Person, including all Indebtedness of any other Person to
that Person arising from a sale of property by that Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by that
Person in respect of Indebtedness of any other Person.

 

19



--------------------------------------------------------------------------------



 



“Investment Grade Debt Securities” means any bond, debenture, note or other
evidence of indebtedness which is rated at least BBB- (stable) by Standard &
Poor’s Rating Services and Baa3 (stable) by Moody’s Investors Service, Inc.
“IRS” means the Internal Revenue Service of the United States or any successor
thereto.
“JPMCB” has the meaning specified in the preamble to this Agreement.
“Joint Bookrunners” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Deutsche Bank Securities Inc. and HSBC Securities
(USA) Inc., as joint bookrunners for the credit facilities contemplated by this
Agreement.
“Junior Lien Intercreditor Agreement” means a customary intercreditor agreement,
in form reasonably acceptable to the Administrative Agent, by and between the
Collateral Agent and the collateral agent for one or more classes of Qualifying
Junior Lien Secured Debt providing that, inter alia, (i) the Liens securing the
Secured Obligations rank prior to the Liens securing the Qualifying Junior Lien
Secured Debt, (ii) all amounts received in connection with any enforcement
action with respect to any Collateral shall first be applied to repay all
Secured Obligations (whether or not allowed in any such proceeding) prior to
being applied to the obligations in respect of such Qualifying Junior Lien
Secured Debt and (iii) until the repayment of the Obligations in full and
termination of commitments hereunder (subject to customary limitations with
respect to contingent obligations and other customary qualifications) the
Collateral Agent shall have the sole right to take enforcement actions with
respect to the Collateral.
“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.
“Lenders” means the Lenders having Commitments or Term Loans from time to time
or at any time, and each assignee that becomes a party to this Agreement as set
forth in Section 10.2.
“Leverage Ratio” means, as of any date, the ratio of (a) the consolidated
Financial Covenant Debt of the Borrower and its Subsidiaries on such date minus
the lesser of (x) $75,000,000 and (y) the aggregate amount of cash and Cash
Equivalents held by the Borrower and its Subsidiaries on such date in excess of
$25,000,000 to (b) EBITDA of the Borrower and its Subsidiaries for the period of
four consecutive Fiscal Quarters most recently ended on or prior to such date
for which financial statements have been delivered pursuant to clause (a) or (b)
of Section 5.1, taken as one accounting period.

 

20



--------------------------------------------------------------------------------



 



“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page of such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation, including any conditional sale or other title
retention agreement, the interest of a lessor under a Capital Lease, any
financing lease having substantially the same economic effect as any of the
foregoing.
“Loan” means any loan made by any Lender pursuant to this Agreement.
“Loan Documents” means, collectively, this Agreement, the Guaranty, the
Collateral Documents, the Intercreditor Agreement, the Junior Lien Intercreditor
Agreement (if entered into) and each certificate, agreement or document executed
by a Loan Party and delivered to any Facility Agent or any Lender in connection
with or pursuant to any of the foregoing.
“Loan Party” means the Borrower, the CK Borrower, the Swimwear Borrower, Group,
each Subsidiary Guarantor and each other Domestic Subsidiary of Group that
executes and delivers a Loan Document.
“Material Adverse Change” means a material adverse change in any of (a) the
business, financial condition, operations or properties of Group and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
their respective payment obligations under the Loan Documents or (c) the rights
of the Administrative Agent, the Collateral Agent or the Lenders to enforce the
Loan Documents.
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.
“Material Leased Property” means all real estate leasehold properties of any
Warnaco Entity other than those with respect to which the aggregate rental
payments under the term of the lease in any year are less than $5,000,000.

 

21



--------------------------------------------------------------------------------



 



“Material License” means the license agreements relating to the Calvin Klein
trademark with respect to jeans (expiring at the end of its renewal term on
December 31, 2044 or December 31, 2046) and the license agreements relating to
the Speedo trademark, granted to the Warnaco Entities in perpetuity.
“Material Owned Real Property” means all fee-owned real property of any Loan
Party having a fair market value in excess of $5,000,000 as of the Closing Date,
or if later, the date of acquisition thereof.
“Maturity Date” means (i) for Term B Loans, the Term B Loan Maturity Date and
(ii) for Incremental Term Loans, Extended Term Loans or Replacement Term Loans
of any Series, the date specified as the “Maturity Date” for such Loans in the
applicable Additional Credit Extension Amendment.
“Mortgage Supporting Documents” means, with respect to a Mortgage for a parcel
of Material Owned Real Property, each of the following:
(a) (i) a mortgagee’s title policy (or policies) or marked-up unconditional
binder (or binders) for such insurance (or other evidence reasonably acceptable
to the Administrative Agent proving ownership thereof) (“Mortgagee’s Title
Insurance Policy”), dated a date reasonably satisfactory to the Administrative
Agent, and shall (A) be in an amount not less than the appraised value
(determined by references to the applicable Appraisals or, if no such Appraisals
are available, by other means reasonably acceptable to the Administrative Agent)
of such parcel of Real Property, (B) be issued at ordinary rates, (C) insure
that the Lien granted pursuant to the Mortgage insured thereby creates a valid
perfected Lien on such parcel of Real Property having at least the priorities
described in Section 4.20 of this Agreement, the Intercreditor Agreement and the
Collateral Documents, free and clear of all defects and encumbrances, except for
Liens permitted under Section 7.2 and such other Liens as the Administrative
Agent may reasonably approve, (D) name the Collateral Agent for the benefit of
the Secured Parties as the insured thereunder, (E) be in the form of ALTA Loan
Policy — 2006 (or such local equivalent thereof as is reasonably satisfactory to
the Administrative Agent), (F) contain a comprehensive lender’s endorsement
(including, but not limited to, a floating rate endorsement), (G) be issued by
Chicago Title Insurance Company, First American Title Insurance Company, Lawyers
Title Insurance Corporation, Stewart Title Company or any other title company
reasonably satisfactory to the Administrative Agent (including any such title
companies acting as co-insurers or reinsurers) and (H) be otherwise in form and
substance reasonably satisfactory to the Administrative Agent and (ii) a copy of
all documents referred to, or listed as exceptions to title, in such title
policy (or policies) in each case in form and substance reasonably satisfactory
to the Administrative Agent or as recorded in the title records;

 

22



--------------------------------------------------------------------------------



 



(b) if requested by the Administrative Agent, maps or plats of a current
as-built survey of such parcel of Real Property certified to and received by (in
a manner reasonably satisfactory to each of them) the Administrative Agent and
the title insurance company issuing the Mortgagee’s Title Insurance Policy for
such Mortgage, dated a date reasonably satisfactory to the Administrative Agent
and such title insurance company, by an independent professional licensed land
surveyor reasonably satisfactory to the Administrative Agent and such title
insurance company, which maps or plats and the surveys on which they are based
shall be made in form and substance reasonably satisfactory to the
Administrative Agent;
(c) an opinion of counsel in each state in which any such Mortgage is to be
recorded in form and substance and from counsel reasonably satisfactory to the
Administrative Agent; and
(d) such other agreements, documents and instruments in form and substance
reasonably satisfactory to the Administrative Agent as the Administrative Agent
deems reasonably necessary or appropriate to create, register or otherwise
perfect, maintain, evidence the existence, substance, form or validity of, or
enforce a valid and enforceable Lien on such parcel of Real Property in favor of
the Collateral Agent for the benefit of the Secured Parties (or in favor of such
other trustee as may be required or desired under local law) having the
priorities described in Section 4.20 of this Agreement, the Intercreditor
Agreement and the Collateral Documents and subject only to (A) Liens permitted
under Section 7.2 and (B) such other Liens as the Administrative Agent may
reasonably approve;
(e) a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Material Owned Real Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrowers and each Loan Party relating
thereto); and
(f) a copy of, or a certificate as to coverage under, and a declaration page
relating to, the insurance policies required by Section 6.5 (including, without
limitation, flood insurance policies, if required) and the applicable provisions
of the Security Documents, each of which (i) shall be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) or a loss-payee letter, (ii) shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured,
(iii) in the case of flood insurance, shall (a) identify the addresses of each
property located in a special flood hazard area, (b) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto and (c) provide that the insurer will give the Collateral Agent 30 days
written notice of cancellation or non-renewal and (iv) shall be otherwise in
form and substance satisfactory to the Administrative Agent.
“Mortgagee’s Title Insurance Policy” has the meaning specified in the definition
of Mortgage Supporting Documents.
“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by a Loan Party, each in form and
substance reasonably satisfactory to the Administrative Agent.

 

23



--------------------------------------------------------------------------------



 



“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Group, any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability, contingent or otherwise.
“Net Cash Proceeds” means, with respect to any event, the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received and (ii) in the case of a
Property Loss Event, insurance proceeds, condemnation awards and similar
payments, in each case net of (1) all fees and out-of-pocket fees and expenses
(including appraisals and brokerage, legal, title and recording or transfer tax
expenses, underwriting discounts and commissions) paid by Group or any
Subsidiary to third parties in connection with such event, and (2) in the case
of an Asset Sale or Property Loss Event, the amount of all payments required to
be made by any Loan Party or any of their respective Subsidiaries as a result of
such event to repay (or to establish an escrow for the repayment of) any
Indebtedness (other than the Obligations) secured by a Lien permitted by
Section 7.2 on the assets disposed of that is senior to the Lien of the
Collateral Agent or on which the Collateral Agent does not have a Lien.
“Non-Consenting Lender” has the meaning assigned to such term by
Section 2.17(b).
“Non-U.S. Lender” means each Lender that is not a United States person as
defined in Section 7701(a)(30) of the Code.
“Note” means any promissory note of the Borrowers substantially in the form of
Exhibit D (in the case of Term B Loans) or in other form reasonably satisfactory
to the Administrative Agent, payable to the applicable Lender, evidencing the
Term Loan(s) made by such Lender to the Borrowers.
“Notice of Borrowing” means a request by the Borrowers substantially in the form
of Exhibit B.
“Notice of Conversion or Continuation” has the meaning specified in
Section 2.11(b).
“NPL” means the National Priorities List under CERCLA.
“Obligations” means the Loans and all other amounts and obligations owing by the
Borrowers to any Facility Agent, any Lender, an Affiliate of any of them or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, loan, guaranty, indemnification, foreign exchange or currency swap
transaction, interest rate hedging transaction or otherwise), present or future,
arising under this Agreement or any other Loan Document, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired (and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under the Bankruptcy Code
or any other federal, foreign or state debtor relief or insolvency proceeding
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding) and whether or not
evidenced by any note, guaranty or other instrument or for the payment of money,
and includes all interest, charges, expenses, fees, attorneys’ fees and
disbursements and other sums chargeable to the Borrowers under this Agreement or
any other Loan Document.

 

24



--------------------------------------------------------------------------------



 



“OFAC” has the meaning specified in Section 10.2(e).
“Other Taxes” has the meaning specified in Section 2.16(b).
“Participant Register” has the meaning specified in Section 10.2(c).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
“Permitted Acquisition” means the purchase or other acquisition of all or
substantially all of the property and assets or businesses of any Person or of
assets constituting a business unit, line of business or division of such
Person, or equity interests in a Person that, upon the consummation thereof,
will be a Subsidiary of the Borrower (including as a result of a merger or
consolidation); provided that the following conditions are satisfied to the
extent applicable:
(a) each applicable Loan Party and any such newly created or acquired Domestic
Subsidiary shall comply with the requirements of Section 6.11 within 30 days
after the closing of such Permitted Acquisition (or such later time as may be
agreed by the Administrative Agent);
(b) the acquired property, business or Person is in a business (or in the case
of property, is useful in a business) permitted under Section 7.8;
(c) at the time of and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing; and
(d) with respect to any purchase or other acquisition involving consideration in
excess of $25,000,000, the Borrower shall have delivered to the Administrative
Agent, on behalf of the Lenders, no later than the date on which any such
purchase or other acquisition is consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this definition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition (or within 30 days after the closing of such
Permitted Acquisition (or such later time as may be agreed by the Administrative
Agent)).

 

25



--------------------------------------------------------------------------------



 



“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.
“Pledge and Security Agreement” means a pledge and security agreement, in
substantially the form of Exhibit G, executed by the Borrowers and each
Guarantor.
“Pledged Debt Instruments” has the meaning specified in the Pledge and Security
Agreement.
“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means, with respect to any calculation of the Borrowing Base,
the Consolidated Interest Coverage Ratio, the Leverage Ratio or the Secured
Leverage Ratio, that such calculation shall be made (i) in the case of balance
sheet items, on a pro forma basis, giving effect to each Specified Transaction
occurring on the date of determination or following the last day of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or (b) (the “Most Recent Balance Sheet Date”) and
prior to such date of determination as though each such transaction had occurred
on the Most Recent Balance Sheet Date and (ii) in the case of income statement
items, on a pro forma basis, giving effect to each Specified Transaction
occurring on the date of determination or since the beginning of the four Fiscal
Quarter period ending on the Most Recent Balance Sheet Date (the “Four Quarter
Period”) and prior to such date of determination as though each such Specified
Transaction had occurred on the first day of the Four Quarter Period and, in
each case, giving effect to only such adjustments as are (x) consistent with
Regulation S-X under the Securities Act of 1933, as amended, or (y) in the case
of any Permitted Acquisition or Asset Sale, (A) expected in good faith by the
Borrower to (I) result from specifically identified actions to be taken within
12 months after the consummation of the Specified Transaction and (II) have a
continuing impact on the financial results of Group and its Subsidiaries and
(B) set forth in a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent no later than the date any such adjustment
is made in any such calculation; provided that the aggregate amount of pro forma
cost reductions included in any determination of EBITDA for any four Fiscal
Quarter Period pursuant to this clause (y) shall not exceed 15% of EBITDA for
such period (for this purpose, determined on a Pro Forma Basis but without
regard to this clause (y)).
“Projections” means those financial projections dated June 2, 2011 covering the
fiscal years ending in 2011 through 2015 inclusive, delivered to the Lenders by
Group prior to the Closing Date.

 

26



--------------------------------------------------------------------------------



 



“Property Loss Event” means any loss of or damage to property of Group or any
Subsidiary thereof that results in the receipt by such Person of proceeds of
insurance in excess of $2,000,000 or any taking of property of Group or any
Subsidiary thereof that results in the receipt by such Person of a compensation
payment in respect thereof in excess of $2,000,000.
“Qualifying Debt” means any Indebtedness no part of the principal of which is
required to be paid (whether by way of mandatory sinking fund, mandatory
redemption, mandatory prepayment or otherwise) prior to the date that is 91 days
after the Term B Loan Maturity Date (it being understood that any required offer
to purchase such Indebtedness as a result of a change of control, asset sale or
from proceeds of Refinancing Indebtedness pursuant to customary provisions (as
determined in good faith by the Borrower) shall not violate the foregoing
restriction); provided that such Indebtedness may have an initial maturity that
is earlier than 91 days after the Term B Loan Maturity Date so long as such
Indebtedness automatically converts to Indebtedness maturing at least 91 days
after the Term B Loan Maturity Date subject only to the condition that no
payment event of default or bankruptcy (with respect to the Borrower) event of
default exists on the initial maturity date.
“Qualifying Junior Lien Secured Debt” means Qualifying Debt that is (i) secured
by Liens on Collateral (but not any other assets of any Loan Party) or
(ii) secured by Liens on assets of any Warnaco Entity that is not a Loan Party;
provided that, in the case of clause (i) only, the representative for the
holders of such Qualifying Debt is subject to the terms of an intercreditor
agreement as obligations secured by Liens ranking junior to the Liens securing
the Obligations, in an aggregate amount, when aggregated with the amount of
Refinancing Indebtedness in respect thereof, not to exceed $75,000,000.
“Ratable Portion” means with respect to any Lender at any time, the percentage
obtained by dividing the principal amount of the Loans held by such Lender by
the principal amount of Loans held by all Lenders; provided that if the Loans
shall have been repaid in full, the Ratable Portion of each Lender shall be
determined immediately prior to giving effect to such repayment.
“Real Property” means all of those plots, pieces or parcels of land now owned or
leased or hereafter acquired or leased by Group or any of its Subsidiaries (the
“Land”), together with the right, title and interest of any Warnaco Entity, if
any, in and to the streets, the land lying in the bed of any streets, roads or
avenues, opened or proposed, in front of, the air space and development rights
pertaining to the Land and the right to use such air space and development
rights, all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting the Land and all royalties and rights
appertaining to the use and enjoyment of the Land, including all alley, vault,
drainage, mineral, water, oil and gas rights, together with all of the buildings
and other improvements now or hereafter erected on the Land, and any fixtures
appurtenant thereto.
“Refinanced Indebtedness” has the meaning specified in Section 7.1(f).

 

27



--------------------------------------------------------------------------------



 



“Refinancing Debt” means Qualifying Debt that is issued for cash consideration
and that is designated by a Responsible Officer of the Borrower as “Refinancing
Debt” on or prior to the date such Qualifying Debt is issued.
“Refinancing Indebtedness” has the meaning specified in Section 7.1(f).
“Refinancing Term Loans” means Incremental Term Loans that are designated as
Refinancing Term Loans in the applicable Additional Credit Extension Amendment.
“Register” has the meaning specified in Section 10.2(b).
“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned or leased by such Person,
including the movement of Contaminants through or in the air, soil, surface
water, ground water or property.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.
“Replacement Term Loans” has the meaning specified in Section 10.1.
“Required Prepayment Date” has the meaning specified in Section 2.9(e).
“Requirement of Law” means, with respect to any Person, the common and civil law
and all federal, state, provincial, local and foreign laws, rules and
regulations, orders, judgments, decrees and other legal requirements or
determinations of any Governmental Authority or arbitrator, applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
“Requisite Lenders” means, at any time, Lenders having Commitments aggregating
more than 50% of the Total Commitments, or following the Closing Date, Lenders
whose percentage of the outstanding Term Loans aggregate more than 50% of all
such Term Loans.
“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person, but in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.
“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of Group
or any of its Subsidiaries now or hereafter outstanding and (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Stock or Stock Equivalent of Group or any of
its Subsidiaries now or hereafter outstanding.

 

28



--------------------------------------------------------------------------------



 



“Sale and Leaseback Transaction” means, with respect to any Person, any direct
or indirect arrangement pursuant to which assets of such Person are sold or
transferred by such Person or a Subsidiary of such Person and are thereafter
leased back from the purchaser thereof by such Person or one of its
Subsidiaries; provided, however, any sale and leaseback of assets that were
purchased in connection with a proposed lease financing transaction by such
Person within 90 days of such sale and leaseback transaction shall not
constitute a “Sale and Leaseback Transaction.”
“Secured Leverage Ratio” means, as of any date, the Leverage Ratio as of such
date but excluding from the numerator thereof all Indebtedness (other than
Capital Lease Obligations) that is not secured by a Lien on any asset of Group
or any of its Subsidiaries.
“Secured Obligations” means, (a) in the case of the Borrowers, the Obligations,
(b) in the case of each Guarantor, the obligations of such Loan Party under the
Guaranty and the other Loan Documents to which it is a party, and (c) in the
case of each Loan Party, (i) the obligations of any Loan Party under any Hedging
Contract entered into with any Agent, Lender or any Affiliate of any thereof (or
any Person that was an Agent, Lender or Affiliate at the time such Hedging
Contract was entered into) and (ii) any Cash Management Obligations owing by any
Loan Party to any Agent, Lender or any Affiliate of any thereof (or any Person
that was an Agent, Lender or Affiliate at the time such Cash Management
Obligations arose).
“Secured Parties” means the Lenders, the Administrative Agent, the Collateral
Agent, each of their respective successors and assigns, and any other holder of
any Secured Obligation or of any other obligations under the Loan Documents,
including the beneficiaries of each indemnification obligation undertaken by any
of the Loan Parties and the Facility Agents.
“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
“Series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans established pursuant to a single
Additional Credit Extension Amendment and having the same economic terms and
amortization schedule.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

29



--------------------------------------------------------------------------------



 



“Specified Indebtedness” means (i) any Qualifying Debt, (ii) any Subordinated
Indebtedness and (iii) any Refinancing Indebtedness of any of the foregoing
Indebtedness.
“Specified Transaction” means (i) any Permitted Acquisition, Investment or Asset
Sale, in any case, involving consideration in excess of $10,000,000, (ii) any
Restricted Payment pursuant to Section 7.5(d), (iii) any incurrence or repayment
of Indebtedness other than borrowings under the ABL Facilities in the ordinary
course of business and (iv) any other event that is expressly required to be
given effect to on a Pro Forma Basis pursuant to any provision of this
Agreement.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Indebtedness” means Indebtedness of a Loan Party that is expressly
subordinated in right of payment to the Obligations.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, trust or estate or other business entity of which an
aggregate of more than 50% of (a) the outstanding Voting Stock, (b) the interest
in the capital or profits of such partnership, joint venture or limited
liability company or (c) the beneficial interest in such trust or estate, is in
any case, at the time directly or indirectly owned or controlled by such Person,
by such Person and one or more of its other Subsidiaries or by one or more of
such Person’s other Subsidiaries.
“Subsidiary Guarantor” means each Domestic Subsidiary of Group party to or that
becomes party to the Guaranty.

 

30



--------------------------------------------------------------------------------



 



“Swimwear Borrower” has the meaning specified in the preamble to this Agreement
“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary United States tax returns.
“Tax Return” has the meaning specified in Section 4.8(a).
“Taxes” has the meaning specified in Section 2.16(a).
“Term B Loan” has the meaning specified in Section 2.1.
“Term B Loan Maturity Date” means June 17, 2018.
“Term Loans” means Term B Loans, Incremental Term Loans, Extended Term Loans and
Replacement Term Loans.
“Title IV Plan” means a pension plan, other than a Multiemployer Plan, which is
covered by Title IV of ERISA to which Group, any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability (contingent or otherwise).
“Total Commitments” means the aggregate of the Commitments of all Lenders. On
the Closing Date, the Total Commitments are $200,000,000.
“Type,” when used in reference to any Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate, as applicable.
“UCC” has the meaning specified in the Pledge and Security Agreement.
“Unfunded Pension Liability” means, with respect to Group at any time, the sum
of (a) the amount, if any, by which the present value of all accrued benefits
under each Title IV Plan (other than any Title IV Plan subject to Section 4063
of ERISA) exceeds the fair market value of all assets of such Title IV Plan
allocable to such benefits in accordance with Title IV of ERISA, as determined
as of the most recent valuation date for such Title IV Plan using the actuarial
assumptions in effect under such Title IV Plan, and (b) the aggregate amount of
withdrawal liability that could be assessed under Section 4063 with respect to
each Title IV Plan subject to such Section, separately calculated for each such
Title IV Plan as of its most recent valuation date, (c) for a period of five
years following a transaction reasonably likely to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by Group,
any of its Subsidiaries or any ERISA Affiliate as a result of such transaction
and (d) with respect to each Foreign Plan, the amount, if any, by which the
present value of all benefit obligations under such plan exceed the fair market
value of assets attributable to such plan (determined for the most recent
valuation date for such plan using the actuarial assumptions in effect for such
plan set forth in the actuarial valuation report).

 

31



--------------------------------------------------------------------------------



 



“U.S. Lender” means each Lender and each Agent that is a United States person as
defined in Section 7701(a)(30) of the Code.
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
“Waivable Mandatory Prepayment” has the meaning specified in Section 2.9(e).
“Warnaco Entity” means Group or any Subsidiary thereof.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.
“Wholly Owned Subsidiary” means any Subsidiary of Group, all of the Stock of
which (other than director’s qualifying shares or such other de minimus portion
thereof to the extent required by law) is owned by Group, either directly or
indirectly through one or more Wholly Owned Subsidiaries.
“Withdrawal Liability” means, with respect to the Borrower at any time, the
aggregate liability incurred (whether or not assessed) with respect to all
Multiemployer Plans pursuant to Section 4201 of ERISA or for increases in
contributions required to be made pursuant to Section 4243 of ERISA.
“Yield” for any Indebtedness on any date of determination will be the internal
rate of return on such Indebtedness determined by the Administrative Agent
utilizing (a) in the case of floating rate Indebtedness, any “LIBOR floor”
applicable to such Indebtedness on such date; (b) the stated interest rate or
interest margin for such Indebtedness on such date; and (c) the issue price of
such Indebtedness (after giving effect to any original issue discount or upfront
fees paid to the market in respect of such Indebtedness equated to interest
margin based on an assumed four year weighted average life).
Section 1.2 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding” and the word “through” means “to and including.”

 

32



--------------------------------------------------------------------------------



 



Section 1.3 Accounting Terms and Principles.
(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with Agreement Accounting Principles and
all accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in conformity with Agreement
Accounting Principles.
(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 5.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or the International Accounting Standards Board, in the case
of the IFRS) (or any successors thereto) and such change is adopted by the
Borrower or Group with the agreement of its independent public accountants and
results in a change in any of the calculations of the Borrowing Base, Leverage
Ratio, Secured Leverage Ratio, Consolidated Interest Coverage Ratio, Available
Amount or Excess Cash Flow, the parties hereto agree to enter into negotiations
in order to amend such provisions so as to equitably reflect such change with
the desired result that such ratio or amount shall be the same after such change
as if such change had not been made; provided, however, that no change in
Agreement Accounting Principles that would affect a calculation of any such
ratio or amount shall be given effect for purposes of calculating any such ratio
or amount until such provisions are amended to reflect such changes in Agreement
Accounting Principles.
(c) All calculations of the Borrowing Base, Leverage Ratio, Secured Leverage
Ratio and Consolidated Interest Coverage Ratio shall be made on a Pro Forma
Basis.
(d) Notwithstanding any other provision contained herein to the contrary,
(i) the definitions set forth in the Loan Documents and any financial
calculations required by the Loan Documents shall be computed to exclude any
change to lease accounting rules from those in effect pursuant to Financial
Accounting Standards Board Accounting Standards Codification 840 (Leases) and
other related lease accounting guidance as in effect on the Closing Date and
(ii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Group or any of its Subsidiaries at “fair value,” as
defined therein.
Section 1.4 Conversion of Foreign Currencies. Financial Covenant Debt
denominated in any currency other than Dollars shall be calculated using the
Dollar Equivalent thereof as of the date of the Financial Statements on which
such Financial Covenant Debt is reflected.
Section 1.5 Certain Terms.
(a) The words “herein,” “hereof” and “hereunder” and similar words refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in this Agreement.
(b) Unless otherwise indicated, references in this Agreement to an Exhibit,
Schedule, Article, Section, subsection or clause refer to the appropriate
Exhibit or Schedule to, or Article, Section, subsection or clause in this
Agreement.

 

33



--------------------------------------------------------------------------------



 



(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the context requires otherwise, all
references in this Agreement to any agreement shall be to such agreement as
amended, restated, supplemented or modified from time to time.
(d) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect at the time any such reference is operative.
(e) The term “including” when used in any Loan Document means “including without
limitation,” except when used in the computation of time periods.
(f) The terms “Lender” and “Agent” include their respective successors.
(g) Upon the appointment of any successor Facility Agent pursuant to
Section 9.6, references to JPMCB in Section 2.13, Article IX and in the
definition of Prime Rate, to the extent applicable to such Facility Agent, shall
be deemed to refer to the financial institution then acting as such Facility
Agent or one of its Affiliates if it so designates.
(h) Terms not otherwise defined herein and defined in the UCC are used herein
with the meanings specified in the UCC.
Section 1.6 Joint and Several Liability of Borrowers for Obligations. All Term
Loans made hereunder are made to or for the mutual benefit, directly and
indirectly, of the Borrowers, collectively, and in consideration of the
agreement of each of the Borrower, the CK Borrower and the Swimwear Borrower to
accept joint and several liability for the Obligations. Each of the Borrower,
the CK Borrower and the Swimwear Borrower jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several and direct and primary liability for the full
payment when due and performance of all Obligations and each of the Borrower, CK
Borrower and the Swimwear Borrower agrees that such liability is independent of
the duties, obligations and liabilities of each of the joint and several
Borrowers. In furtherance of the foregoing, each of the Borrower, the CK
Borrower and the Swimwear Borrower, jointly and severally, absolutely and
unconditionally guarantees to the Administrative Agent, the Collateral Agent,
the Lenders and the other Secured Parties the full payment and performance when
due of all the Obligations.
Section 1.7 Borrower Representative The Swimwear Borrower and the CK Borrower
hereby each appoint the Borrower as “Borrower Representative” hereunder and each
hereby agrees that any notice required to be provided to or by the Borrower
hereunder may be provided solely to or by the Borrower on behalf of each of the
Borrowers.

 

34



--------------------------------------------------------------------------------



 



ARTICLE II
THE TERM LOAN FACILITIES
Section 2.1 The Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make a loan (each, a “Term B Loan”) to the Borrowers
in Dollars on the Closing Date in an amount equal to the Commitment of such
Lender. Any amount borrowed under this Section 2.1 and subsequently repaid or
prepaid may not be reborrowed. Each Lender’s Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Term B Loan. The Term B Loans may from time to
time be Eurodollar Loans or Alternate Base Rate Loans, as determined by the
Borrowers and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.11.
Section 2.2 Borrowing Procedures.
(a) The Borrowers shall give the Administrative Agent notice (which notice must
be received by the Administrative Agent prior to 11:00 A.M., New York City time,
(x) three Business Days prior to the anticipated Closing Date in the case of
Eurodollar Loans or (y) one Business Day prior to the Closing Date, in the case
of Alternate Base Rate Loans) requesting that the Lenders make the Term B Loans
on the Closing Date and specifying the amount to be borrowed and whether the
Term B Loans will initially be Eurodollar Loans or Alternate Base Rate Loans
(and, if Eurodollar Loans, the Interest Period for such Loans). Upon receipt of
such notice the Administrative Agent shall promptly notify each Lender thereof.
Not later than 12:00 noon, New York City time, on the Closing Date each Lender
shall make available to the Administrative Agent an amount in immediately
available funds to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders equal to the Term B
Loan to be made by such Lender. The Administrative Agent shall credit the
account of the Borrowers on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders in immediately available funds.
(b) Except as set forth in Section 2.11 and Section 2.14, Term Loans shall be
either Alternate Base Rate Loans or Eurodollar Loans as the Borrowers may
request (which request shall substantially be made in the form attached hereto
as Exhibit B) subject to and in accordance with this Section 2.2. Each Lender
may fulfill its Commitment with respect to any Term B Loan by causing any
lending office of such Lender to make such Term B Loan; provided, however, that
any such use of a lending office shall not affect the obligation of the
Borrowers to repay such Term B Loan in accordance with the terms hereof. Each
Lender shall, subject to its overall policy considerations, use reasonable
efforts to select a lending office which will not result in the payment of
increased costs by the Borrowers. Subject to the other provisions of this
Section 2.2 and the provisions of Section 2.14, Borrowings of Term Loans of more
than one Type may be incurred at the same time, but in any event no more than
ten (10) Borrowings of Eurodollar Loans may be outstanding at any time.
(c) The procedures for the funding of Incremental Term Loans shall be as set
forth in the applicable Additional Credit Extension Amendment.

 

35



--------------------------------------------------------------------------------



 



Section 2.3 Repayment of Loans.
(a) The principal amount of the Term B Loans shall be repaid in consecutive
quarterly installments (each, an “Installment”) of 0.25% of the original
aggregate principal amount thereof (to be decreased in accordance with
Section 2.8(a) and Section 2.9(d) in the event of any prepayments of the Term
Loans made hereunder), each on the last day of each Fiscal Quarter (each, an
“Installment Date”) commencing on September 30, 2011, with the entire remaining
unpaid balance due on the Maturity Date of the Term B Loans; provided that on
any date on which Term B Loans are converted to Extended Term Loans pursuant to
Section 2.6, the amount of each then remaining Installment shall be reduced by
multiplying such Installment by a fraction, the numerator of which is the
principal amount of Term B Loans immediately after giving effect to such
conversion and the denominator of which is the aggregate principal amount of
Term B Loans outstanding immediately prior to such conversion.
(b) The principal amount of each Incremental Term Loan of any Series shall
amortize as provided in the applicable Incremental Term Loan Amendment.
(c) The principal amount of the Extended Term Loans of any Series shall amortize
as provided in the applicable Extended Term Loan Amendment.
Section 2.4 Evidence of Debt.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrowers to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(b) The Administrative Agent shall establish and maintain a Register pursuant to
Section 10.2(b) and accounts therein in accordance with its usual practice in
which it will record (i) the amount of each applicable Loan made and, if a
Eurodollar Loan, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable by the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrowers and each Lender’s share thereof, if applicable.
(c) The entries made in the accounts maintained pursuant to clauses (a) and (b)
of this Section 2.4 shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrowers to repay the Loans in accordance with their terms.
(d) Upon the request of any Lender, the Term Loans made by such Lender shall be
evidenced by a Note duly executed by the Borrowers.

 

36



--------------------------------------------------------------------------------



 



Section 2.5 Incremental Term Loans.
(a) The Borrowers may by written notice to the Administrative Agent elect to
request the establishment of one or more additional Classes of Term Loans
denominated in Dollars under this Agreement (“Incremental Term Loans”). Each
such notice shall specify the date (each, an “Incremental Effective Date”) on
which the Borrowers propose that the Incremental Term Loans shall be made, which
shall be a date not less than five Business Days after the date on which such
notice is delivered to the Administrative Agent; provided that:
(A) before and after giving effect to the borrowing of such Incremental Term
Loans on the Incremental Effective Date no Default shall have occurred and be
continuing;
(B) the Weighted Average Life to Maturity and Maturity Date of such Incremental
Term Loans shall not be shorter than the then remaining Weighted Average Life to
Maturity of the Term B Loans and the Term B Loan Maturity Date (as extended as
of such Incremental Effective Date, if applicable);
(C) the Applicable Margins for the Incremental Term Loans shall be determined by
the Borrowers and the Lenders of the Incremental Term Loans;
(D) all other terms applicable to such Incremental Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
other pricing matters, amortization, Maturity Date, mandatory prepayments (which
shall be no more restrictive than the terms of the Term B Loans), in each case,
which shall be as agreed between the Borrowers and the Incremental Term Lenders
providing such Incremental Term Loans subject to the proviso contained in the
definition of Applicable Margin and clauses (A) and (B) above), shall be
substantially similar to the terms applicable to the then outstanding Term B
Loans except to the extent such covenants and other terms apply solely to any
period after the Term B Loan Maturity Date;
(E) as of the date of the incurrence thereof, the aggregate principal amount of
Incremental Term Loans (other than Refinancing Term Loans) borrowed following
the Closing Date shall not exceed the greater of (x) the sum of $100,000,000
plus the aggregate principal amount of Term Loans that have been prepaid
pursuant to Section 2.8 prior to such date and (y) such greater amount as, on a
Pro Forma Basis, would not cause the Secured Leverage Ratio as of the last day
of the most recently ended Fiscal Quarter for which financial statements have
been delivered pursuant to Section 5.1(a) or (b) to exceed 2.00 to 1.00; and
(F) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Collateral Documents as may be reasonably requested by the Collateral
Agent (which shall not require any consent from any Lender other than those
consents provided pursuant to this Agreement) in order to ensure that the
Incremental Term Loans are provided with the benefit of the applicable
Collateral Documents and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Collateral Agent.

 

37



--------------------------------------------------------------------------------



 



(b) The Borrowers may approach any Lender or any other Person that would be a
permitted assignee pursuant to Section 10.2 to provide all or a portion of the
Incremental Term Loans (a “Incremental Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Incremental Term Loans
may elect or decline, in its sole discretion, to provide an Incremental Term
Loan and each Incremental Term Lender shall be subject to the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed).
Any Incremental Term Loans shall be designated a series (a “Series”) of
Incremental Term Loans for all purposes of this Agreement; provided that,
subject to the limitations set forth in clause (a) above, any Incremental Term
Loans may, to the extent provided in the applicable Additional Credit Extension
Amendment, be designated as an increase in any previously established Class of
Term Loans.
(c) The Incremental Term Loans and amendments to the Collateral Documents shall
be established pursuant to an Additional Credit Extension Amendment which shall
be binding on the Lenders, the Loan Parties and the other parties hereto.
Section 2.6 Extended Term Loans.
The Borrowers may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.6. In order to establish
any Extended Term Loans, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the Existing Term Loan Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be consistent with the Term Loans under the Existing Term Loan Class from
which such Extended Term Loans are to be converted except that:
(A) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Additional Credit Extension
Amendment;
(B) the interest margins with respect to the Extended Term Loans may be
different than the interest margins for the Term Loans of such Existing Term
Loan Class and upfront fees may be paid to the Extending Term Lenders to the
extent provided in the applicable Additional Credit Extension Amendment;
(C) the applicable Additional Credit Extension Amendment relating to such
Extended Term Loans may provide for other covenants and terms that apply after
the latest Maturity Date of any Class of Term Loans outstanding on the effective
date of the Additional Credit Extension Amendment immediately prior to the
establishment of such Extended Term Loans; and

 

38



--------------------------------------------------------------------------------



 



(D) (i) no Extended Term Loans may be optionally prepaid prior to the date on
which the Term Loans under the Existing Term Loan Class from which they were
converted are repaid in full unless such optional prepayment is accompanied by a
pro rata optional prepayment of the Term Loans under such Existing Term Loan
Class and (ii) to the extent provided in the applicable Additional Credit
Extension Amendment, any Series of Extended Term Loans may participate on a pro
rata basis or less than pro rata basis in any mandatory prepayment pursuant to
Section 2.9.
(b) Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a Series of Extended Term Loans for all purposes of this Agreement.
(c) The Borrowers shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Term Loan Class are requested to respond (or such shorter period as may
be agreed by the Administrative Agent). No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request. Any Lender wishing
to have all or a portion of its Term Loans under the Existing Term Loan Class
subject to such Extension Request (such Lender an “Extending Term Lender”)
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Class which
it has elected to request be converted into Extended Term Loans (subject to any
minimum denomination requirements reasonably imposed by the Administrative Agent
and acceptable to the Borrowers). In the event that the aggregate amount of Term
Loans under the Existing Term Loan Class subject to Extension Elections exceeds
the amount of Extended Term Loans requested pursuant to an Extension Request,
Term Loans of the Existing Term Loan Class subject to Extension Elections shall
be converted to Extended Term Loans on a pro rata basis (subject to such
reasonable allocation based on the amount of Term Loans included in each such
Extension Election). No consent of any Lender or any Facility Agent shall be
required to effectuate any Extension Request other than the consent of each
Lender agreeing to such Extension Request with respect to one or more of its
Term Loans.
(d) Extended Term Loans shall be established pursuant to an Additional Credit
Extension Amendment which shall be binding on the Lenders, the Loan Parties and
the other parties hereto. In connection with any Additional Credit Extension
Amendment, the Loan Parties and the Collateral Agent shall enter into such
amendments to the Collateral Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender other than
those consents provided pursuant to this Agreement) in order to ensure that the
Extended Term Loans are provided with the benefit of the applicable Collateral
Documents and shall deliver such other documents, certificates and opinions of
counsel in connection therewith as may be reasonably requested by the Collateral
Agent. Any Extended Term Loans incurred by the Borrowers pursuant to this
Section 2.6 shall not constitute optional or mandatory prepayments for purposes
of Sections 2.8 and 2.9, respectively.

 

39



--------------------------------------------------------------------------------



 



Section 2.7 Reserved.
Section 2.8 Optional Prepayments.
(a) The Borrowers shall have the right at any time and from time to time to
prepay without premium (except as provided in Section 2.12(b)) or penalty
outstanding Term Loans of any Class in whole or in part, (x) with respect to
Eurodollar Loans, upon at least three (3) Business Days’ prior written, telex or
facsimile notice to the Administrative Agent, prior to 12:00 noon, and (y) with
respect to Alternate Base Rate Loans, on the same Business Day if written, telex
or facsimile notice is received by the Administrative Agent prior to 12:00 noon,
subject in each case to the following limitations:
(A) No prepayment of any Extended Term Loans of any Series shall be permitted
pursuant to this Section 2.8 so long as any Term Loans of any Existing Term Loan
Class from which such Extended Term Loans were converted remain outstanding
unless such prepayment is accompanied by a pro rata (or greater proportionate)
prepayment of Term Loans of such Existing Term Loan Class;
(B) All prepayments shall be applied to reduce scheduled remaining installments
on the applicable Term Loans as directed by the Borrowers and within each Class
of Term Loans, shall be applied to the repayment of each Lender’s Term Loans of
such Class on a pro rata basis;
(C) Subject to the foregoing, outstanding Alternate Base Rate Loans of any Class
shall be prepaid before outstanding Eurodollar Loans of such Class are prepaid
(except as otherwise directed by the Borrowers). Each partial prepayment of
Eurodollar Loans shall be in an integral multiple of $1,000,000 (but in no event
less than $5,000,000), or such lesser amount if all such outstanding Eurodollar
Loans are being prepaid in full; and
(D) Each notice of prepayment shall specify the prepayment date, the principal
amount, Type and Class of Term Loans to be prepaid and, in the case of
Eurodollar Loans, the Borrowing or Borrowings pursuant to which such Term Loans
were made. Any notice of prepayment may be condition on the consummation of any
refinancing transaction. The Administrative Agent shall, promptly after
receiving notice from the Borrowers hereunder, notify each applicable Lender of
the principal amount, Type and Class of Term Loans held by such Lender which are
to be prepaid, the prepayment date and the manner of application of the
prepayment.
(b) Notwithstanding anything to the contrary in Section 2.8(a) (which provisions
shall not be applicable to this Section 2.8(b)), the Borrowers shall have the
right at any time and from time to time to prepay Term Loans from Lenders
electing to participate in such prepayments at a discount to the par value of
such Term Loans and on a non-pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to offer procedures to be mutually agreed between the
Borrowers and the Administrative Agent, provided that no Discounted Voluntary
Prepayment shall be made unless (A) immediately after giving effect to such
Discounted Voluntary Prepayment, (i) no Default or Event of Default has occurred
and is continuing and (ii) at the time of such Discounted Voluntary Prepayment
and immediately after giving effect thereto, Group and its Subsidiaries shall
have unrestricted cash and Cash Equivalents and unused commitments under the ABL
Facilities in the aggregate of not less than $60,000,000, (B) any Discounted
Voluntary Prepayment shall be offered to all Lenders with Term Loans on a pro
rata basis and (C) the Borrowers on the date such Discounted Voluntary
Prepayment is made shall deliver to the Administrative Agent a certificate of a
Responsible Officer of the Borrower stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment and (2) each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.8(b) has been satisfied or waived.

 

40



--------------------------------------------------------------------------------



 



(c) Whenever any partial prepayment of Term Loans are to be applied to
Eurodollar Loans of any Class, such Eurodollar Loans shall be prepaid in the
chronological order of their Installment Dates or as the Borrowers may otherwise
designate in writing.
Section 2.9 Mandatory Prepayment. The outstanding Term Loans shall be subject to
prepayment as follows:
(a) (i) If Group or any of its Subsidiaries receives any Net Cash Proceeds from
any Asset Sale described in Section 7.4(b) or Section 7.4(j) or any Property
Loss Event, the Borrowers shall apply an amount equal to 100% of such Net Cash
Proceeds in accordance with Section 2.9(d) on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt of such Net Cash
Proceeds; provided that no such prepayment shall be required pursuant to this
Section 2.9(a) with respect to such Net Cash Proceeds (w) that Group or any
Subsidiary shall reinvest in accordance with Section 2.9(a)(ii), (x) that
constitute Net Cash Proceeds attributable to ABL Priority Collateral, (y) to the
extent the aggregate amount of such Net Cash Proceeds received during any Fiscal
Year is less than $10,000,000 or (z) that are attributable to any Foreign
Subsidiary to the extent the Borrowers have determined in good faith that the
repatriation of such Net Cash Proceeds would result in adverse tax consequences
to Group or any of its Subsidiaries; and
(ii) With respect to any Net Cash Proceeds realized or received with respect to
any Asset Sale or Property Loss Event which are required to be applied for
repayments pursuant to Section 2.9(a)(i), at the option of the Borrowers, the
Borrowers or any Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in assets useful in the Borrowers’ or a Subsidiary’s business
(including, without limitation, for the consummation of a Permitted Acquisition)
within (x) 12 months following receipt of such Net Cash Proceeds or (y) if the
Borrowers or a Subsidiary enters into a legally binding commitment to reinvest
such Net Cash Proceeds within 12 months following receipt thereof, within six
months following the last day of such twelve month period; provided that any
such Net Cash Proceeds that are not so reinvested within the applicable time
period set forth above shall be applied as set forth in Section 2.9(a)(i)
(without regard to clause (w) of the proviso thereto) within five Business Days
after the end of the applicable time period set forth above.
(b) If on any date Group or any of its Subsidiaries shall have received Net Cash
Proceeds from any Refinancing Term Loans, Refinancing Debt or Indebtedness of
Group or any of its Subsidiaries that is not permitted under Section 7.1, the
Borrowers shall apply an amount equal to 100% of such Net Proceeds within three
Business Days after such date toward the prepayment of Term Loans as set forth
in Section 2.9(d); and

 

41



--------------------------------------------------------------------------------



 



(c) If, for any Fiscal Year of the Borrowers commencing with the Fiscal Year
ending December 29, 2012, there shall be Excess Cash Flow, the Borrowers shall,
on the relevant Excess Cash Flow Application Date (as defined below), apply an
amount, if positive, equal to the excess of (i) the ECF Percentage of such
Excess Cash Flow minus (ii) the principal amount of Term Loans optionally
prepaid pursuant to Section 2.8 during such Fiscal Year toward the prepayment of
the Term Loans as set forth in Section 2.9(d). Each such prepayment shall be
made on a date (an “Excess Cash Flow Application Date”) no later than June 30 of
such Fiscal Year; provided that to the extent any amount of Excess Cash Flow
would otherwise be required to be applied pursuant to this Section 2.9(c) and
the Borrower determines in good faith that such amount would not have been
required to be applied but for amounts attributable to Foreign Subsidiaries and
that the repatriation of funds from such Foreign Subsidiaries in an amount
sufficient to fund such portion of such required payment would result in adverse
tax consequences to Group or any of its Subsidiaries, then such amount shall not
be required to be applied to such prepayment pursuant to this clause (c);
(d) Except to the extent that any Additional Credit Extension Amendment with
respect to any Series of Term Loans provides that such Series of Term Loans
shall participate on a less than pro rata basis with the Term Loans of any other
specified Class and except as provided in clause (e) below, any prepayment of
any Term Loans pursuant to Section 2.9(a) through (c) above shall be applied to
repay Term Loans of each then outstanding Class on a pro rata basis. Any
prepayment of any Class of Term Loans in accordance with the foregoing shall be
applied first, to the remaining scheduled installments of principal of such Term
Loans pursuant to Section 2.3 that are due within 24 months of such prepayment
and thereafter to the remaining scheduled installments of principal of the Term
Loans of such Class on a pro rata basis. Subject to the foregoing, outstanding
Alternate Base Rate Loans of any Class shall be prepaid before outstanding
Eurodollar Loans of such Class are prepaid;
(e) Anything contained herein to the contrary notwithstanding, so long as any
Term Loans are outstanding, in the event the Borrowers are required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans
pursuant to clause (a) or (c) of this Section 2.9, not less than five Business
Days prior to the date (the “Required Prepayment Date”) on which the Borrowers
are required to make such Waivable Mandatory Prepayment, the Borrowers shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Lender holding an outstanding Term
Loan of the amount of such Lender’s pro rata share of such Waivable Mandatory
Prepayment and such Lender’s option to refuse such amount; provided, however,
that no Lender shall have the option to refuse the amount of any Waivable
Mandatory Prepayment without the prior written consent of the Borrowers. Each
such Lender may exercise such option by giving written notice to the Borrowers
and Administrative Agent of its election to do so on or before the third (3rd)
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify the Borrowers and the Administrative Agent of its
election to exercise such option on or before the third (3rd) Business Day prior
to the Required Prepayment Date shall be deemed to have elected, as of such
date, not to exercise such option). On the Required Prepayment Date, the
Borrowers shall pay to the Administrative Agent the amount of the Waivable
Mandatory Prepayment, which amount shall be applied and/or retained (i) in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Term
Loans of such Lenders (which prepayment shall be applied to the scheduled
installments of principal of the Term Loans in accordance with Section 2.9(d)),
and (ii) in an amount equal to that portion of the Waivable Mandatory Prepayment
otherwise payable to those Lenders that have elected to exercise such option
(the “Declined Amount”), which Declined Amount shall be retained by the
Borrowers.

 

42



--------------------------------------------------------------------------------



 



Section 2.10 Interest.
(a) Rate of Interest. All Loans shall bear interest on the unpaid principal
amount thereof from the date such Loans are made until paid in full, except as
otherwise provided in Section 2.10(c), as follows:
(i) if an Alternate Base Rate Loan, at a rate per annum equal to the sum of
(A) the Alternate Base Rate as in effect from time to time and (B) the
Applicable Margin for such Loans; and
(ii) if a Eurodollar Loan, at a rate per annum equal to the sum of (A) the
Adjusted LIBO Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Interest Period.
(b) Interest Payments. Interest accrued:
(i) on each Alternate Base Rate Loan shall be payable in arrears (A) on the
first Business Day of each calendar quarter, commencing on the first such day
following the making of such Alternate Base Rate Loan, (B) upon the payment or
prepayment thereof in full or in part, and (C) if not previously paid in full,
at maturity (whether by acceleration or otherwise) of such Alternate Base Rate
Loan; and
(ii) on each Eurodollar Loan shall be payable in arrears (A) on the last day of
each Interest Period applicable to such Loan and if such Interest Period has a
duration of more than three months, on each day during such Interest Period
which occurs every three months from the first day of such Interest Period,
(B) upon the payment or prepayment thereof in full or in part, and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Eurodollar Loan;
(c) Default Interest. Notwithstanding the rates of interest specified in
Section 2.10(a) or elsewhere herein, the past due principal balance of any Loan
and the amount of all other past due Obligations shall bear interest at a rate
which is two percent per annum in excess of the rate of interest applicable to
such Loans from time to time, or, with respect to such past due Obligations, the
rate of interest applicable to Alternate Base Rate Loans. Default interest under
this clause (c) shall be payable on demand by the Administrative Agent or the
Requisite Lenders.

 

43



--------------------------------------------------------------------------------



 



Section 2.11 Conversion/Continuation Option.
(a) The Borrowers may elect (i) on any Business Day to convert Alternate Base
Rate Loans of any Class or any portion thereof to Eurodollar Loans, or (ii) at
the end of any applicable Interest Period, to convert Eurodollar Loans of any
Class or any portion thereof into Alternate Base Rate Loans or to continue such
Eurodollar Loans or any portion thereof for an additional Interest Period;
provided, however, that the aggregate amount of the Eurodollar Loans for each
Interest Period must be in the amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof. Each conversion or continuation shall be allocated
among the Loans of each Lender on a pro rata basis based on the respective
principal amounts of the Loans of the applicable Class held by each Lender in
accordance with such Lender’s Ratable Portion.
(b) Each such election shall be in substantially the form of Exhibit C hereto (a
“Notice of Conversion or Continuation”) and shall be made by giving the
Administrative Agent at least three (3) Business Days’ prior written notice
specifying (i) the amount, Class and Type of Loan being converted or continued,
(ii) in the case of a conversion to or a continuation of Eurodollar Loans, the
applicable Interest Period, and (iii) in the case of a conversion, the date of
conversion (which date shall be a Business Day and, if a conversion from
Eurodollar Loans, shall also be the last day of the applicable Interest Period).
The Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.
(c) Notwithstanding the foregoing, no conversion in whole or in part of
Alternate Base Rate Loans to Eurodollar Loans, and no continuation in whole or
in part of Eurodollar Loans upon the expiration of any applicable Interest
Period, shall be permitted at any time at which (A) a Default or an Event of
Default shall have occurred and be continuing or (B) the continuation of, or
conversion into, would violate any of the provisions of Section 2.14.
(d) If, within the time period required under the terms of this Section 2.11,
the Administrative Agent does not receive a Notice of Conversion or Continuation
from the Borrowers containing a permitted election to continue any Loan that is
a Eurodollar Loan for an additional Interest Period or to convert any such Loan,
then, upon the expiration of the applicable Interest Period, such Loan will be
automatically converted to a Alternate Base Rate Loan.
(e) Each Notice of Conversion or Continuation shall be irrevocable.
Section 2.12 Fees.
(a) The Borrowers shall pay to the Agents, for their respective accounts, such
fees in the amounts and at the times separately agreed upon between the
Borrowers and the Agents.
(b) In the event that, at any time on or prior to the first anniversary of the
Closing Date, the Borrowers make any voluntary or mandatory prepayment of the
Term B Loans with the proceeds of any term loan Indebtedness under any credit
facility (including, without limitation, with the proceeds of Term Loans under
this Agreement), which term loan Indebtedness has a lower Yield than the Yield
of the Term B Loans, then, the Borrowers agree to pay to the Administrative
Agent, for the account of each Term B Lender a fee in an amount equal to 1.00%
of such Lender’s Term B Loans prepaid with the proceeds of such term loan
Indebtedness.

 

44



--------------------------------------------------------------------------------



 



Section 2.13 Payments and Computations.
(a) The Borrowers shall make each payment hereunder (including fees and
expenses) not later than 3:00 p.m. (New York City time) on the day when due, in
Dollars, to the Administrative Agent at its address referred to in Section 10.8
in immediately available funds without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal or interest or
fees (to the extent payable to the Lenders) to the Lenders entitled thereto.
Payments received by the Administrative Agent after 5:00 p.m. (New York City
time) shall be deemed to be received on the next succeeding Business Day.
(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days (365/366 days in the case of interest
on Alternate Base Rate Loans to the extent that such interest is determined
based upon JPMCB’s “prime rate” and not the Federal Funds Effective Rate), in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest and fees are
payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(c) [Intentionally Omitted].
(d) Each payment by the Borrowers of any Loan and each reimbursement of various
costs, expenses or other Obligation shall be made in Dollars.
(e) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of any Eurodollar Loan
to be made in the next calendar month, such payment shall be made on the
immediately preceding Business Day.
(f) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due hereunder that the
Borrowers will not make such payment in full, the Administrative Agent may
assume that the Borrowers have made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each relevant Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrowers shall not have made such payment in full to the Administrative Agent,
each relevant Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon at the
Federal Funds Effective Rate, for the first Business Day, and, thereafter, at
the rate applicable to Alternate Base Rate Loans, for each day from the date
such amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent.
(g) [Intentionally Omitted].

 

45



--------------------------------------------------------------------------------



 



(h) The Borrowers hereby irrevocably waive the right to direct the application
of any and all payments in respect of the Secured Obligations and any proceeds
of Collateral after the occurrence and during the continuance of an Event of
Default, and agrees that upon the termination of the Commitments or the
acceleration of any of the Obligations pursuant to Section 8.2, the Facility
Agents shall apply all payments made to or received by any Facility Agent or any
Lender constituting proceeds of Collateral and all other payments made to or
received by any Facility Agent, any Lender with respect to any Secured
Obligations in the following order:
first, to pay interest on and then principal of any portion of the Term Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrowers;
second, to pay Secured Obligations in respect of any expense reimbursements
(including indemnities) then due to the Facility Agents;
third, to pay Secured Obligations in respect of any expense reimbursements
(including indemnities) then due to the Lenders;
fourth, to the ratable (based on the proportional amounts thereof) payment of
all other Secured Obligations; and
fifth; as directed by the Borrowers;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations described in any of the
foregoing clauses first through fourth, the available funds being applied with
respect to any such Obligation (unless otherwise specified in such clause) shall
be allocated to the payment of such Obligations ratably, based on the proportion
of the applicable Agent’s and each applicable Lender’s interest in the aggregate
outstanding Obligations described in such clause. The order of priority set
forth in clauses first through fourth of this Section 2.13(h) may at any time
and from time to time be changed by the agreement of the Requisite Lenders, the
Administrative Agent and each adversely affected Lender without necessity of
notice to or consent of or approval by the Borrowers, any Secured Party that is
not a Lender, or any other Person.
Section 2.14 Special Provisions Governing Eurodollar Loans.
(a) Determination of Interest Rate. The Adjusted LIBO Rate for each Interest
Period for Eurodollar Loans shall be determined by the Administrative Agent
pursuant to the procedures set forth in the definition of “Adjusted LIBO Rate.”
The Administrative Agent’s determination shall be presumed to be correct, absent
manifest error, and shall be binding on the Borrowers.

 

46



--------------------------------------------------------------------------------



 



(b) Interest Rate Unascertainable, Inadequate or Unfair. In the event that:
(i) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Adjusted LIBO Rate then being determined is to be fixed; or (ii) the Requisite
Lenders notify the Administrative Agent that the Adjusted LIBO Rate for any
Loans for any Interest Period will not adequately reflect the cost to the
Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrowers and the Lenders,
whereupon each Eurodollar Loan will automatically, on the last day of the
current Interest Period for such Loan, convert into an Alternate Base Rate Loan
and the obligations of the Lenders to make Eurodollar Loans or to convert
Alternate Base Rate Loans into Eurodollar Loans shall be suspended until the
Administrative Agent shall notify the Borrowers that the Administrative Agent
(in the case of clause (i) above) or the Requisite Lenders (in the case of
clause (ii) above) has or have determined that the circumstances causing such
suspension no longer exist.
(c) Increased Costs. If at any time any Lender shall determine that due to the
introduction of or any Change in Law (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender under agreements having
provisions similar to this Section 2.14 after consideration of such factors as
such Lender then reasonably determines to be relevant) (other than any change by
way of imposition or increase of reserve requirements included in determining
the Adjusted LIBO Rate or with respect to Taxes, Other Taxes and excluded taxes
under Section 2.16 (payment with respect to which shall be governed by
Section 2.16)) or the compliance by such Lender with any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining any Eurodollar Loans, then
the Borrowers shall from time to time, upon demand by such Lender (with a copy
of such demand to the Administrative Agent) but subject to the limitations set
forth in Section 2.15(c), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrowers and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
(d) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of or any Change in Law after the date
of this Agreement shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender or its
Eurodollar Lending Office to make Eurodollar Loans or to continue to fund or
maintain Eurodollar Loans, then, on notice thereof and demand therefor by such
Lender to the Borrowers through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Loans and to convert Alternate
Base Rate Loans into Eurodollar Loans shall be suspended, and each such Lender
shall make an Alternate Base Rate Loan as part of any requested Borrowing of
Eurodollar Loans and (ii) if the affected Eurodollar Loans are then outstanding,
the Borrowers shall immediately convert each such Loan into an Alternate Base
Rate Loan. If at any time after a Lender gives notice under this Section 2.14(d)
such Lender determines that it may lawfully make Eurodollar Loans, such Lender
shall promptly give notice of that determination to the Borrowers and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The Borrowers’ right to request, and such Lender’s
obligation, if any, to make Eurodollar Loans shall thereupon be restored.

 

47



--------------------------------------------------------------------------------



 



(e) Breakage Costs. In addition to all amounts required to be paid by the
Borrowers pursuant to Section 2.10, the Borrowers shall compensate each Lender,
upon demand (with a copy of such demand to the Administrative Agent), for all
losses, expenses and liabilities (including any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Lender’s Eurodollar Loans to the Borrowers
but excluding any loss of the Applicable Margin on the relevant Loans or of any
“floor” set forth in the definition of Adjusted LIBO Rate) which such Lender may
sustain (i) if for any reason a proposed Borrowing, conversion into or
continuation of Eurodollar Loans does not occur on a date specified therefor in
a Notice of Borrowing or a Notice of Conversion or Continuation given by the
Borrowers or in a telephonic request by it for borrowing or conversion or
continuation or a successive Interest Period does not commence after notice
therefor is given pursuant to Section 2.11, (ii) if for any reason any
Eurodollar Loan is prepaid (including mandatorily pursuant to Section 2.9) on a
date which is not the last day of the applicable Interest Period, (iii) as a
consequence of a required conversion of a Eurodollar Loan to an Alternate Base
Rate Loan as a result of any of the events indicated in Section 2.14(d), or
(iv) as a consequence of any failure by the Borrowers to repay Eurodollar Loans
when required by the terms hereof. The Lender making demand for such
compensation shall deliver to the Borrowers and the Administrative Agent
concurrently with such demand a written statement as to such losses, expenses
and liabilities, and this statement shall be conclusive as to the amount of
compensation due to that Lender, absent manifest error.
Section 2.15 Capital Requirements.
(a) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), in each case by an
amount reasonably deemed material by such Lender, then from time to time the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(b) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in clause (a) above and delivered to the Borrowers shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
(c) Failure or delay on the part of any Lender to demand compensation pursuant
to Section 2.14(c) or this Section 2.15 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to Section 2.14(c) or this
Section 2.15 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

48



--------------------------------------------------------------------------------



 



Section 2.16 Taxes.
(a) Except as otherwise provided in this Section 2.16, any and all payments by
any Loan Party under each Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding in the case of each Lender and each Agent (A) taxes imposed on or
measured by its net income or net profits and franchise taxes (imposed in lieu
of income tax) imposed on such Person by the United States of America, and
similar taxes imposed by the jurisdiction (or any political subdivision thereof)
under the laws of which such Lender or such Agent (as the case may be) is
organized, in which its principal office is located, or in which it is otherwise
doing business (other than a business resulting from the transactions
contemplated by the Loan Documents), or, in the case of any Lender, in which its
Applicable Lending Office is located, (B) any branch profits taxes imposed by
the United States of America under Section 884 of the Code or any similar tax
imposed by any other jurisdiction in which any Loan Party is located, (C) any
United States federal withholding taxes payable with respect to payments under
the Loan Documents under laws (including any statute, treaty or regulation)
applicable to such Person that are in effect on (x) the Closing Date (or, in the
case of an eligible assignee (as set forth in Section 10.2(b)(i)) which became a
party to this Agreement after the Closing Date, the date of the Assignment and
Assumption pursuant to which such eligible assignee became a party to this
Agreement), and (y) in the event of the designation of a new Applicable Lending
Office, the date of such designation, but not excluding any United States
withholding taxes payable as a result of any Change in Laws occurring after the
Closing Date (or the date of such Assignment and Acceptance or Assumption)
Agreement or the date of the designation of a new Applicable Lending Office, as
appropriate, (D) taxes imposed pursuant to FATCA; and (E) all liabilities,
penalties and interest with respect to any of the foregoing, including all
penalties, interest or additions to tax applicable thereto, (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). Except as otherwise
provided in this Section 2.16, if any Taxes shall be required by law to be
deducted from or in respect of any sum payable under any Loan Document to any
Lender or any Agent (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.16) such Lender or such Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the applicable withholding agent shall make
such deductions, (iii) the applicable withholding agent shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law, and (iv) within 30 days after payment, the Loan
Parties shall deliver to the Administrative Agent evidence of such payment.
(b) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies imposed by any state, county, city or other political subdivision within
the United States (but not United States federal withholding taxes, payment with
respect to which shall be governed by clause (a) above) or by any applicable
foreign jurisdiction, and all liabilities with respect thereto, which arise from
any payment made under any Loan Document or from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document (collectively,
“Other Taxes”).

 

49



--------------------------------------------------------------------------------



 



(c) Each Loan Party will, jointly and severally, indemnify each Lender and each
Agent for the full amount of Taxes and Other Taxes (including any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.16) paid by such Lender or such Agent (as the case may be) and any
liability (including for penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or such Agent (as the case may be) makes written demand
therefor setting forth in reasonable detail the basis and calculations of such
amounts.
(d) Within 30 days after the date of any payment of Taxes or Other Taxes, the
Borrowers will furnish to the Administrative Agent, at its address referred to
in Section 10.8, the original or a certified copy of a receipt evidencing
payment thereof.
(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under the Guaranty, the agreements and obligations of the Loan
Parties contained in this Section 2.16 shall survive the payment in full of the
Secured Obligations.
(f) (1) Each Non-U.S. Lender that is entitled to an exemption from U.S.
withholding tax, or that is subject to such tax at a reduced rate under an
applicable tax treaty, shall (v) on or prior to the Closing Date in the case of
each Non-U.S. Lender that is a signatory hereto, (w) on or prior to the date of
the Assignment and Acceptance or Assumption Agreement pursuant to which such
Non-U.S. Lender becomes a Lender, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it to the Borrowers and the Administrative Agent, and (z) from time
to time if requested by the Borrowers or the Administrative Agent, provide the
Administrative Agent and the Borrowers with two completed originals of each of
the following, as applicable:
(A) Form W-8ECI (claiming exemption from U.S. withholding tax because the income
is effectively connected with a U.S. trade or business) or any successor form;
(B) Form W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) or any successor form;
(C) Form W-8IMY (claiming exemption from, or a reduction of, U.S. withholding
tax for foreign intermediaries, foreign flow-through entities or U.S. branches
of certain foreign banks or foreign insurance companies) or any successor form;
(D) in the case of a Non-U.S. Lender claiming exemption under Sections 871(h) or
881(c) of the Code, a Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
establishing such Non-U.S. Lender’s entitlement to such exemption including,
without limitation, certification that the Non-U.S. Lender is not a bank
receiving payments under this Agreement on an extension of credit made pursuant
to a loan agreement entered into in the ordinary course of its trade or
business; and/or

 

50



--------------------------------------------------------------------------------



 



(E) any other applicable form, certificate or document prescribed by the IRS
certifying as to such Non-U.S. Lender’s entitlement to such exemption from U.S.
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender under the Loan Documents.
(2) Each U.S. Lender shall (v) on or prior to the Closing Date in the case of
each U.S. Lender that is a signatory hereto, (w) on or prior to the date of the
Assignment and Acceptance or Assumption Agreement pursuant to which such U.S.
Lender becomes a Lender, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it to the Borrowers and the Administrative Agent, and (z) from time to time
if requested by the Borrowers or the Administrative Agent, provide the
Administrative Agent and the Borrowers with two completed originals of Form W-9
(certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form. Solely for purposes of this
Section 2.16(f), a U.S. Lender shall not include a Lender or an Agent that may
be treated as an exempt recipient based on the indicators described in Treasury
Regulation section 1.6049-4(c)(1)(ii) except to the extent that such Person is
required to deliver a withholding form under Treasury Regulation section
1.1441-1 to establish its withholding status.
(3) No Lender shall be required to provide a form under this Section 2.16(f)
that it is not legally eligible to provide.
(g) Unless the Borrowers and the Administrative Agent have received forms,
documents and/or other evidence satisfactory to them indicating that payments
under any Loan Document to or for a U.S. Lender or Non-U.S. Lender are not
subject to U.S. federal withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, the Loan Parties and the Administrative
Agent shall withhold amounts required to be withheld by Requirements of Law from
such payments at the applicable statutory rate. For any period with respect to
which a Lender has failed to provide the Borrowers with the appropriate forms
required under Section 2.16(f), such Lender shall not be entitled to
indemnification or increased amounts under Section 2.16(a) or (c) with respect
to Taxes imposed by the United States by reason of such failure except to the
extent that such failure is attributable to a Change in Law occurring after the
Closing Date (or, (a) in the case of an eligible assignee (as set forth in
Section 10.2(b)(i)) which became a party to this Agreement after the Closing
Date, the date of the Assignment and Assumption pursuant to which such eligible
assignee became a party to this Agreement), and (b) in the event of the
designation of a new Applicable Lending Office, the date of such designation),
in which case the Borrowers shall be required to gross up or indemnify for such
amounts under Section 2.16(a) or (c).
(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts which would be payable
or may thereafter accrue and would not, in the sole determination of such Lender
be otherwise disadvantageous to such Lender.

 

51



--------------------------------------------------------------------------------



 



(i) If any Lender determines in its sole discretion that it has actually
received any refund of tax in connection with any deduction or withholding or
payment of any additional amount actually paid by the Loan Parties to such
Lender pursuant to this Section 2.16, such Person shall reimburse the Borrowers
in an amount equal to such refund, after tax, and net of all expenses (including
Taxes) incurred by such Person in connection with such refund (but only to the
extent of any additional amounts paid by the Borrowers pursuant to this
Section 2.16). The Borrowers shall return such amount (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
applicable Person in the event that such Person is required to repay such refund
of tax. Nothing contained in this paragraph shall interfere with the right of
each of the Lenders to arrange its tax affairs in whatever manner it thinks fit,
nor to disclose any information or any computations relating to its tax affairs
or to do anything that would prejudice its ability to benefit from other
credits, relief, remissions or repayments to which it may be entitled.
Section 2.17 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14(b) or (c) or Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14(b) or (c),
Section 2.15 or Section 2.16, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Any Lender claiming reimbursement
of such costs and expenses shall deliver to the Borrowers a certificate setting
forth such costs and expenses in reasonable detail which shall be conclusive
absent manifest error.
(b) If any Lender requests compensation under Section 2.14(b) or (c) or 2.15 or
if the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or any Lender is unable to fund its portion of any Loan as a result of any
applicable law or regulation prohibiting, or any order, judgment or decree of
any Governmental Authority enjoining, prohibiting or restraining, any Lender
from making any Loan requested by the Borrowers, or if any Lender (a
“Non-Consenting Lender”) fails to grant a consent in connection with any
proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 10.1 for which the consent of each Lender
or each affected Lender is required but the consent of the Requisite Lenders is
obtained, then the Borrowers may, at their own expense and effort, upon notice
to such Lender and the Administrative Agent, require such Non-Consenting Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.2), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (and, if
such removal is in connection with an amendment prior to the first anniversary
of the Closing Date that would have the effect of reducing the Yield of the Term
B Loans, a fee equal to 1% of the principal amount of such Lender’s Term B Loans
that are required to be assigned, from the assignee (to the extent of such
outstanding principal and accrued interest) or the Borrowers (in the case of all
fees and other amounts).

 

52



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS TO LOANS
Section 3.1 Conditions Precedent to Closing Date. The obligation of each Lender
to make the Term B Loans requested to be made by it on the Closing Date is
subject to the satisfaction or waiver of all of the following conditions
precedent:
(a) Certain Documents. The Administrative Agent shall have received on the
Closing Date each of the following, each dated the Closing Date unless otherwise
indicated or agreed to by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent:
(i) this Agreement, duly executed and delivered by the Borrowers, Group, the
Administrative Agent, the Collateral Agent and each Lender listed on Schedule I;
(ii) the Guaranty, duly executed by each Guarantor;
(iii) the Pledge and Security Agreement, duly executed by the Borrowers and each
Guarantor, together with each of the following:
(A) a UCC-1 financing statement with respect to each Loan Party in proper form
for filing in such Loan Party’s jurisdiction and naming such Loan Party as
debtor and the Collateral Agent as secured party;
(B) except as contemplated by Schedule 6.14, all certificates representing
Pledged Stock being pledged pursuant to the Pledge and Security Agreement and
undated stock powers for such certificates executed in blank;
(C) all instruments representing Pledged Debt Instruments being pledged pursuant
to the Pledge and Security Agreement duly endorsed in blank;
(D) short form security agreements in proper form for filing with the United
States Patent & Trademark Office and the United States Copyright Office with
respect to the United States registered patents, trademarks and copyrights of
the Loan Parties; and

 

53



--------------------------------------------------------------------------------



 



(E) evidence reasonably satisfactory to the Administrative Agent of payment or
arrangements for payment by the Borrowers of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Collateral
Documents necessary to perfect the Liens created by the Pledge and Security
Agreement;
(iv) an opinion of Skadden, Arps, Slate, Meagher & Flom, LLP, counsel to the
Loan Parties, in a form reasonably satisfactory to the Administrative Agent;
(v) (i) (A) a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of each Loan Party, certified as of a recent
date by the Secretary of State (or local equivalent, if applicable) of its
jurisdiction of organization and (B) a certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying (1) the by-laws (or equivalent
Constituent Document) of such Loan Party as in effect on the date of such
certification, (2) the resolutions of such Loan Party’s Board of Directors (or
equivalent governing body) approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which such Loan
Party is a party and (3) that there have been no changes in the articles or
certificate of incorporation (or equivalent Constituent Document) of such Loan
Party from the articles or certificate of incorporation (or equivalent
Constituent Document) of such Loan Party delivered pursuant to clause (A) above;
(ii) a certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of each officer of such Loan Party who
has been authorized to execute and deliver this Agreement and any Loan Document
or other document required hereunder to be executed and delivered by or on
behalf of such Loan Party;
(iii) a good standing certificate from the applicable Governmental Authority of
each Loan Party’s jurisdiction of incorporation, organization or formation;
(vi) a certificate of the chief financial officer of Group stating that the
Borrowers and the Subsidiary Guarantors (taken as a whole), are Solvent after
giving effect to the initial Loans and the application of the proceeds thereof
in accordance with Section 6.9, the payment of all estimated legal, accounting
and other fees related hereto and thereto and the consummation of the other
transactions contemplated hereby;
(vii) a certificate of a Responsible Officer of Group to the effect that the
conditions set forth in Section 3.2(b) have been satisfied; and
(viii) except as contemplated by Schedule 6.14, evidence reasonably satisfactory
to the Administrative Agent that the insurance policies required by Section 6.5
are in full force and effect, together with, unless otherwise agreed by the
Administrative Agent, endorsements naming the Collateral Agent, on behalf of the
Secured Parties, as an additional insured or loss payee under all insurance
policies (as appropriate) to be maintained with respect to the properties of
each Loan Party.

 

54



--------------------------------------------------------------------------------



 



(b) Intercreditor Agreement. The Administrative Agent shall have received
executed counterparts of the Intercreditor Agreement from each of the Collateral
Agent, the ABL Agent and each Loan Party.
(c) Fees and Expenses Paid. The Administrative Agent shall be reasonably
satisfied with the arrangements for the payment on the Closing Date of all fees
and expenses (including reasonable fees and expenses of counsel) due and payable
to the Administrative Agent and the Joint Bookrunners on or before the Closing
Date.
Section 3.2 Conditions Precedent to Each Loan. The obligation of each Lender on
any date (including the Closing Date) to make any Loan is subject to the
satisfaction of all of the following conditions precedent:
(a) Request for Borrowing. The Administrative Agent shall have received a duly
executed Notice of Borrowing (or other notice as provided in the applicable
Additional Credit Extension Amendment, in the case of any Incremental Term
Loans).
(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan, both before and after giving effect thereto
and to the application of the proceeds therefrom:
(i) the representations and warranties set forth in Article IV and in the other
Loan Documents shall be true and correct on and as of the Closing Date and shall
be true and correct in all material respects on and as of any such date after
the Closing Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date; and
(ii) no Default or Event of Default has occurred and is continuing.
(c) No Legal Impediments. The making of the Loans on such date does not violate
any Requirement of Law on the date of or immediately following such Loan and is
not enjoined, temporarily, preliminarily or permanently.
Each submission by the Borrowers to the Administrative Agent of a Notice of
Borrowing (or other notice referred to above) and the acceptance by the
Borrowers of the proceeds of each Loan requested therein shall be deemed to
constitute a representation and warranty by the Borrowers as to the matters
specified in Section 3.2(b) on the date of the making of such Loan.
Section 3.3 Determinations of Initial Borrowing Conditions. For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
shall be deemed to have consented to, approved, accepted or be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing hereunder specifying its objection thereto.

 

55



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
To induce the Lenders, the Administrative Agent and the Collateral Agent to
enter into this Agreement, Group represents and warrants as to each Warnaco
Entity, and each of the Borrower, the CK Borrower and the Swimwear Borrower
jointly and severally represents and warrants as to the Borrower and as to each
of its Subsidiaries, to the Lenders, the Administrative Agent and the Collateral
Agent that, on and as of the Closing Date, after giving effect to the making of
the Loans and on and as of each date as required by Section 3.2(b)(i):
Section 4.1 Corporate Existence; Compliance with Law. Each Warnaco Entity (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) is duly qualified as a foreign entity and
in good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, have a Material Adverse Effect; (c) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, except where the failure
to do so would not, in the aggregate, have a Material Adverse Effect; (d) is in
compliance with its Constituent Documents; (e) is in compliance with all
applicable Requirements of Law, except where the failure to be in compliance
would not, in the aggregate, have a Material Adverse Effect; and (f) has all
necessary licenses, permits, consents or approvals from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings which can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not, in the aggregate, have a Material Adverse Effect.
Section 4.2 Corporate Power; Authorization; Enforceable Obligations.
(a) The execution, delivery and performance by each Warnaco Entity of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby, including the obtaining of the Loans and the creation and
perfection of the Liens on the Collateral as security therefor:
(i) are within such Warnaco Entity’s corporate, limited liability company,
partnership or other powers;
(ii) have been or, at the time of delivery thereof pursuant to Article III will
have been, duly authorized by all necessary corporate, limited liability company
or partnership, as the case may be, action, including the consent of
shareholders, partners and members where required;

 

56



--------------------------------------------------------------------------------



 



(iii) do not and will not (A) contravene such Warnaco Entity’s Constituent
Documents, (B) violate any other Requirement of Law applicable to such Warnaco
Entity (including Regulations T, U and X of the Federal Reserve Board), or any
order or decree of any Governmental Authority or arbitrator applicable to such
Warnaco Entity, except for such violations that could not reasonably be expected
to result in a Material Adverse Effect, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any Contractual Obligation of such Warnaco Entity or any of
its Subsidiaries, except as could not reasonably be expected to result in a
Material Adverse Effect, or (D) result in the creation or imposition of any Lien
upon any of the property of such Warnaco Entity or any of its Subsidiaries,
other than those in favor of the Secured Parties pursuant to the Loan Documents
and Permitted Liens; and
(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person
other than (i) filings required to perfect the Liens created by the Collateral
Documents, (ii) such as have been obtained or made and are in full force and
effect and (iii) consents, authorizations, approvals, notices, filings or
registrations the failure to obtain or perform that could not reasonably be
expected to result in a Material Adverse Effect.
(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof hereunder, duly executed and delivered by each Warnaco
Entity party thereto.
(c) This Agreement is, and the other Loan Documents will be, when delivered
hereunder, the legal, valid and binding obligation of each Warnaco Entity party
thereto, enforceable against such Warnaco Entity in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other law affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 4.3 Ownership of Group, Borrower; Subsidiaries.
(a) On the Closing Date, the authorized capital stock of the Borrower consists
of 100,000 shares of common stock, $1.00 par value per share, of which 100,000
shares are issued and outstanding. All of the outstanding capital stock of the
Borrower has been validly issued, is fully paid and non-assessable and is owned
beneficially and of record by Group, free and clear of all Liens other than the
Lien in favor of the Collateral Agent for the benefit of the Secured Parties
created under the Loan Documents and the Liens created under the ABL Facilities
and any Qualifying Junior Lien Secured Debt. No Stock of the Borrower is subject
to any option, warrant, right of conversion or purchase or any similar right.
Other than the Loan Documents and documents governing the ABL Facilities, there
are no agreements or understandings to which the Borrowers are a party with
respect to the voting, sale or transfer of any shares of Stock of the Borrower
or any agreement restricting the transfer or hypothecation of any such shares.

 

57



--------------------------------------------------------------------------------



 



(b) Set forth on Schedule 4.3 is a complete and accurate list of all
Subsidiaries of Group on the Closing Date, showing (as to each such Subsidiary)
the jurisdiction of its incorporation or organization, the number of shares of
each class of its Stock or Stock Equivalents authorized, and the number
outstanding, on the Closing Date and the percentage of each such class of its
Stock or Stock Equivalents owned (directly or indirectly) by such Loan Party and
the number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the Closing Date. All of the
outstanding Stock or Stock Equivalents in each Subsidiary of Group has been
validly issued, is fully paid and non-assessable and is owned by a Warnaco
Entity (except as described on Schedule 4.3) free and clear of all Liens, except
those created under the Loan Documents, the ABL Facilities and any Qualifying
Junior Lien Secured Debt. On the Closing Date, no Stock of any Warnaco Entity
(other than Group) is subject to any outstanding option, warrant, right of
conversion or purchase or any similar right. On the Closing Date, no Warnaco
Entity is a party to, or has knowledge of, any agreement restricting the
transfer or hypothecation of any Stock of any Subsidiary, other than the Loan
Documents and the ABL Facilities. On the Closing Date, Group does not own or
hold, directly or indirectly, any Stock of any Person other than the
Subsidiaries set forth on Schedule 4.3 and the Investments permitted by
Section 7.3.
Section 4.4 Financial Statements.
(a) (x) The consolidated balance sheet of Group and its Subsidiaries as at
January 1, 2011, and the related consolidated statements of income, retained
earnings and cash flows of Group and its Subsidiaries for the fiscal year then
ended, audited by Deloitte & Touche LLP and (y) the unaudited consolidated
balance sheets of Group and its Subsidiaries as at April 2, 2011, and the
related consolidated statements of income, retained earnings and cash flows of
Group and its Subsidiaries for the Fiscal Quarter then ended, copies of all of
which have been made available to each Lender, fairly present in all material
respects, subject, in the case of said interim financial statements under clause
(y), to the absence of certain footnote disclosure and normal recurring year-end
audit adjustments, the consolidated financial condition of Group and its
Subsidiaries as at such dates and the consolidated results of the operations of
Group and its Subsidiaries for the period ended on such dates, all in conformity
with Agreement Accounting Principles.
(b) Neither Group nor any of its Subsidiaries has any material obligation,
contingent liability or liability for taxes, long-term leases or unusual forward
or long-term commitment which is not reflected in the Financial Statements
referred to in clause(a) above, in the notes thereto or permitted by this
Agreement.
(c) The Projections have been prepared by Group in light of the past operations
of its business, and reflect projections for the fiscal periods covered thereby.
The Projections are based upon estimates and assumptions stated therein, all of
which Group believes as of the Closing Date, when taken as a whole, to be
reasonable and fair in light of current conditions and current facts known to
Group and, as of the Closing Date, reflect Group’s good faith and reasonable
estimates of the future financial performance of Group and its Subsidiaries and
of the other information projected therein for the periods set forth therein (it
being understood and acknowledged that projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of Group
and its Subsidiaries, and that actual results during the period or periods
covered by the projections may differ significantly from the projected results
and such differences may be material).

 

58



--------------------------------------------------------------------------------



 



Section 4.5 Material Adverse Change. Since January 1, 2011, there has been no
Material Adverse Change and there have been no events or developments that in
the aggregate have had a Material Adverse Effect.
Section 4.6 Solvency. Both before and after giving effect to the Loans to be
made on the Closing Date and the anticipated application of the proceeds
therefrom, the Borrowers and the Subsidiary Guarantors, taken as a whole, are
Solvent.
Section 4.7 Litigation. There are no pending or, to the knowledge of Group or
the Borrowers, threatened actions, suits, investigations, litigation or
proceedings pending or threatened in any court or before any arbitrator or
Governmental Authority that in the aggregate could reasonably be expected to
have a Material Adverse Effect. The performance of any action by any Loan Party
required or contemplated by any of the Loan Documents is not and could not
reasonably be expected to be restrained or enjoined (either temporarily,
preliminarily or permanently).
Section 4.8 Taxes.
All federal and material state, local and foreign income, franchise and other
tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by Group or any of its Tax Affiliates have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or which are material and otherwise due and payable have been paid prior
to the date on which any fine, penalty, interest, late charge or loss may be
added thereto for non-payment thereof except where contested in good faith and
by appropriate proceedings if adequate reserves therefor have been established
on the books of Group or such Tax Affiliate in conformity with Agreement
Accounting Principles. Proper and accurate amounts have been withheld by Group
and each of its Tax Affiliates from their respective employees for all periods
in full and complete compliance with the tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities. There are no
proposed material tax assessments against the Group or any of its Tax Affiliates
for which the Group and its Tax Affiliates have not made adequate provisions in
accordance with Agreement Accounting Principles.
Section 4.9 Full Disclosure. The written information prepared or furnished by or
on behalf of any Warnaco Entity in connection with this Agreement or the
consummation of the financing (excluding information of a general economic or
industry nature, projected financial information or other forward-looking
information), taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein or herein not materially misleading as of the date such
information is dated or certified.

 

59



--------------------------------------------------------------------------------



 



Section 4.10 Margin Regulations. No Warnaco Entity is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Federal Reserve Board), and no proceeds of
any Borrowing will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock, in
each case, in contravention of Regulation T, U or X of the Federal Reserve
Board.
Section 4.11 No Burdensome Restrictions; No Defaults.
(a) No Warnaco Entity (i) is a party to any Contractual Obligation the
compliance with which would have a Material Adverse Effect or the performance of
which by any thereof, either unconditionally or upon the happening of an event,
would result in the creation of a Lien (other than a Lien permitted under
Section 7.2) on the property or assets of any thereof or (ii) is subject to any
charter or corporate or other similar restriction that would have a Material
Adverse Effect.
(b) No Warnaco Entity is in default under or with respect to any Contractual
Obligation owed by it and, to the knowledge of Group and the Borrowers, no other
party is in default under or with respect to any Contractual Obligation owed to
any Warnaco Entity, other than, in either case, those defaults which in the
aggregate would not have a Material Adverse Effect.
(c) No Default or Event of Default has occurred and is continuing.
(d) To the best knowledge of Group and the Borrowers, there is no Requirement of
Law applicable to any Warnaco Entity the compliance with which by such Warnaco
Entity would have a Material Adverse Effect.
Section 4.12 Investment Company Act. No Warnaco Entity is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended.
Section 4.13 Use of Proceeds. The proceeds of the Term Loans are being used by
the Borrowers (and, to the extent distributed by the Borrowers, each other
Warnaco Entity) for general corporate purposes, which include funding internal
growth and acquisitions, repaying indebtedness and repurchasing common stock
(except for Refinancing Term Loans, the proceeds of which shall be applied
pursuant to Section 2.9).
Section 4.14 Insurance. All policies of insurance of any kind or nature of any
Warnaco Entity are in full force and effect and are of a nature and provide such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of such Person. Each insurance policy maintained by each Loan
Party includes endorsements naming the Collateral Agent, on behalf of the
Secured Parties, as an additional insured or loss payee thereunder.

 

60



--------------------------------------------------------------------------------



 



Section 4.15 Labor Matters.
(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving any Warnaco Entity, other than those which in
the aggregate would not have a Material Adverse Effect.
(b) There are no unfair labor practices, grievances or complaints pending, or,
to Group’s knowledge, threatened against or involving any Warnaco Entity, nor
are there any arbitrations or grievances threatened involving any Warnaco
Entity, other than those which, in the aggregate, if resolved adversely to such
Warnaco Entity, would not have a Material Adverse Effect.
(c) Except as set forth on Schedule 4.15, as of the Closing Date, there is no
collective bargaining agreement covering any employee of any Warnaco Entity.
(d) Schedule 4.15 sets forth, as of the Closing Date, all material consulting
agreements, executive employment agreements, executive compensation plans,
deferred compensation agreements, employee stock purchase and stock option plans
and severance plans of any Warnaco Entity.
Section 4.16 ERISA.
(a) Schedule 4.16 separately identifies as of the date hereof all Title IV
Plans, all Multiemployer Plans and all of the employee benefit plans within the
meaning of Section 3(3) of ERISA to which any Warnaco Entity has any obligation
or liability, contingent or otherwise.
(b) Each employee benefit plan of each Warnaco Entity which is intended to
qualify under Section 401 of the Code does so qualify, and any trust created
thereunder is exempt from tax under the provisions of Section 501 of the Code,
except where such failures in the aggregate would not have a Material Adverse
Effect.
(c) Each Title IV Plan is in compliance with applicable provisions of ERISA, the
Code and other Requirements of Law except for non-compliances that in the
aggregate would not have a Material Adverse Effect.
(d) There has not been, nor is there reasonably expected to occur, any ERISA
Event which would have a Material Adverse Effect
(e) Other than as set forth on Schedule 4.16, there are no Unfunded Pension
Liabilities.
(f) Other than as set forth on Schedule 4.16, no Warnaco Entity or any ERISA
Affiliate thereof would have any Withdrawal Liability as a result of a complete
withdrawal as of the date hereof from any Multiemployer Plan.
(g) Except as would not have, in the aggregate, a Material Adverse Effect,
(i) to the extent applicable, each Foreign Plan has been maintained in
substantial compliance with its terms and with the requirements of any and all
applicable Requirements of Law and has been maintained, where required, in good
standing with applicable regulatory authorities and (ii) no Warnaco Entity or
ERISA Affiliate has incurred or reasonably expects to incur any obligation in
connection with the termination of or withdrawal from any Foreign Plan.

 

61



--------------------------------------------------------------------------------



 



Section 4.17 Environmental Matters.
(a) The operations and properties of each Warnaco Entity comply, except to the
extent non-compliance would not have a Material Adverse Effect, with all
applicable Environmental Laws and Environmental Permits and no circumstances
exist that would be reasonably likely to (A) form the basis of an Environmental
Action against any Warnaco Entity or any of their properties that could be
reasonably expected to have a Material Adverse Effect or (B) cause any such
property to be subject to any material restrictions on ownership, occupancy, use
or transferability under any Environmental Law.
(b) None of the properties currently or formerly owned or operated by any
Warnaco Entity is, to the knowledge of Group or the Borrowers with respect to
formerly owned or operated properties, listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list or is adjacent
to any such property, except where such listing would not reasonably be expected
to have a Material Adverse Effect; there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Contaminants are being or have been
treated, stored or disposed on any property currently owned or operated by any
Warnaco Entity or, to the best of its knowledge, on any property formerly owned
or operated by any Warnaco Entity that in any case could reasonably be expected
to have a Material Adverse Effect; there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Warnaco Entity that
in any case could reasonably be expected to have a Material Adverse Effect; and
there has been no Release of Contaminants on, at, under or from any property
currently or, to the best knowledge of Group and the Borrowers, formerly owned
or operated by any Warnaco Entity that in any case could reasonably be expected
to have a Material Adverse Effect.
(c) No Warnaco Entity is undertaking, and has not completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
Release of Contaminants at any site, location or operation, either voluntarily
or pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law that in any case could reasonably be
expected to have a Material Adverse Effect; and all Contaminants generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Warnaco Entity have been disposed
of in a manner not reasonably expected to result in material liability to any
Warnaco Entity.
Section 4.18 Intellectual Property; Material License.
(a) The Warnaco Entities own or license or otherwise have the right to use all
Intellectual Property and other intellectual property rights that are necessary
for the operations of their respective businesses, without, to the best of
Group’s knowledge, infringing upon or conflict with the rights of any other
Person with respect thereto, including all trade names associated with any
private label brands of any Warnaco Entity. To Group’s knowledge, no
Intellectual Property now employed by any Warnaco Entity infringes upon or
conflicts with any rights owned by any other Person, and no claims or litigation
regarding any of the foregoing are pending or threatened, where such
infringements, conflicts, claims or litigation would have, in the aggregate, a
Material Adverse Effect.
(b) Each Material License is in full force and effect as of the Closing Date.

 

62



--------------------------------------------------------------------------------



 



Section 4.19 Title; Real Property.
(a) Each Warnaco Entity has good and marketable title to all Material Owned Real
Property and good title to all personal property purported to be owned by it,
including those reflected on the most recent Financial Statements made available
by Group, and none of such properties and assets is subject to any Lien, except
Liens permitted under Section 7.2. Each Warnaco Entity has received all deeds,
assignments, waivers, consents, non-disturbance and recognition or similar
agreements, bills of sale and other documents, and have duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Warnaco Entity’s right, title and interest in and to all such
Material Owned Real Property.
(b) Set forth on Schedule 4.19 hereto is a complete and accurate list of all
Material Owned Real Property and all Material Leased Property as of the Closing
Date, showing as of the Closing Date, the street address, county or other
relevant jurisdiction, state or province, and, with respect to each Material
Owned Real Property, record owner.
(c) As of the Closing Date, no portion of any Material Owned Real Property or
any Material Leased Property has suffered any material damage by fire or other
casualty loss which has not heretofore been completely repaired and restored. As
of the Closing Date, no portion of any Real Property owned by any Warnaco Entity
is located in a special flood hazard area as designated by any federal
Governmental Authority (unless flood insurance has been obtained).
(d) All Permits required to have been issued or appropriate to enable all real
property owned or leased by any Warnaco Entity to be lawfully occupied and used
for all of the purposes for which they are currently occupied and used have been
lawfully issued and are in full force and effect, other than those which, in the
aggregate, would not have a Material Adverse Effect.
(e) No Warnaco Entity has received any notice, or has any knowledge, of any
pending, threatened or contemplated condemnation proceeding affecting any Real
Property owned or leased by any Warnaco Entity or any part thereof, except those
which, in the aggregate, would not have a Material Adverse Effect.
Section 4.20 Perfection of Security Interests in the Collateral. The Collateral
Documents create valid Liens on the Collateral purported to be covered thereby,
which Liens are, subject to (a) filing of all appropriate financing statements
and other filings, registrations or endorsements of the Collateral Documents or
the Liens created thereunder as may be required under applicable law in order to
perfect the security created by the Collateral Documents, and (b) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control, perfected Liens and prior to all other Liens (other than Customary
Permitted Liens and liens securing Indebtedness in respect of purchase money
obligations and Capital Lease obligations having priority over such Liens),
except as set forth in the Intercreditor Agreement.

 

63



--------------------------------------------------------------------------------



 



ARTICLE V
REPORTING COVENANTS
As long as any of the Obligations or Commitments remain outstanding, unless the
Requisite Lenders otherwise consent in writing, Group and the Borrowers agree
with the Lenders and the Facility Agents that:
Section 5.1 Financial Statements. Group shall furnish to the Administrative
Agent the following:
(a) Quarterly Reports. As soon as available and in any event within 50 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year
commencing with the Fiscal Quarter ending July 2, 2011, consolidated balance
sheets of Group and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of income and consolidated statements of cash flows of
Group and its Subsidiaries for the period commencing at the end of the previous
Fiscal Year and ending with the end of such Fiscal Quarter, duly certified
(subject to year-end audit adjustments) by a Responsible Officer of Group as
having been prepared in accordance with Agreement Accounting Principles and
certifying compliance with the terms of this Agreement;
(b) Annual Consolidated Reports. As soon as available and in any event within
95 days after the end of each Fiscal Year of Group, (i) a copy of the annual
audit report for such year for Group and its Subsidiaries, containing the
consolidated balance sheet of Group and its Subsidiaries as of the end of such
Fiscal Year and consolidated statements of income and cash flows of Group and
its Subsidiaries for such Fiscal Year, in each case accompanied by an opinion
(without qualification as to “going concern” or as to the scope of the audit,
other than a qualification relating solely to the maturity of the Term Loans or
loans under the ABL Facilities) of Deloitte & Touche LLP or by other independent
public accountants reasonably acceptable to the Administrative Agent stating
that (x) such financial statements fairly present the consolidated financial
position of Group and its Subsidiaries as at the dates indicated and the results
of their operations and cash flows for the periods indicated in conformity with
Agreement Accounting Principles applied on a basis consistent with prior years
(except for changes with which such independent certified public accountants
shall concur and which shall have been disclosed in the notes to the financial
statements) and (y) to the extent permitted by accounting rules and guidelines,
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards, and a certificate of a Responsible Officer of Group as to
compliance with the terms of this Agreement and (ii) financial information
regarding Group and its Subsidiaries consisting of consolidated balance sheets
of Group and its Subsidiaries as of the end of such Fiscal Year and related
consolidated statements of income and consolidated cash flows of Group and its
Subsidiaries for such Fiscal Year, all prepared in conformity with Agreement
Accounting Principles and certified by a Responsible Officer of Group as fairly
presenting the financial position of Group and its Subsidiaries as at the end of
such Fiscal Year and the results of their operations and cash flows for such
Fiscal Year;

 

64



--------------------------------------------------------------------------------



 



(c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clauses (a) and (b) of this Section 5.1, a certificate of
a Responsible Officer of Group substantially in the form of Exhibit F hereto
(each, a “Compliance Certificate”) (i) in the case of the Compliance Certificate
delivered with the annual financial statements, showing in reasonable detail the
calculations necessary to determine Excess Cash Flow for such Fiscal Year,
(ii) stating that no Default or Event of Default has occurred and is continuing
or, if a Default or an Event of Default has occurred and is continuing, stating
the nature thereof and the action which Group proposes to take with respect
thereto and (iii) certifying that with respect to any usage of the Available
Amount during the Fiscal Quarter covered by such Compliance Certificate, the
requirements set forth under Section 7.3(k), Section 7.5(d) or Section 7.6(iii),
as applicable, have been met, and setting forth in reasonable detail the
calculation of Available Amount as of the end of such Fiscal Quarter;
(d) Business Plan. Not later than 45 days after the end of each Fiscal Year
(beginning with the 2012 Fiscal Year), and containing substantially the types of
financial information contained in the Projections, the annual business plan of
Group for the next succeeding Fiscal Year approved by the Board of Directors of
Group, including (A) a projected year-end consolidated balance sheet, income
statement and statement of cash flows and (B) a statement of the material
assumptions on which such forecasts are based and in each case prepared by
management of Group and reasonably satisfactory in form to the Administrative
Agent;
(e) [Reserved]; and
(f) Corporate Chart. Together with each delivery of any Financial Statement
pursuant to clause (b) above, a certificate of a Responsible Officer of Group
certifying that the Corporate Chart attached thereto or the last Corporate Chart
delivered pursuant to this clause (f) is true, correct, complete and current as
of the date of such Financial Statement.
Section 5.2 Default Notices. As soon as practicable, and in any event within
five Business Days after a Responsible Officer of any Loan Party has actual
knowledge of the existence of any Default, Event of Default or any other event
which has had a Material Adverse Effect, Group shall give the Administrative
Agent notice specifying the nature of such Default or Event of Default or other
event, including the anticipated effect thereof, which notice, if given by
telephone, shall be promptly confirmed in writing on the next Business Day.
Section 5.3 Litigation. Promptly after the commencement thereof, Group shall
give the Administrative Agent written notice of the commencement of all actions,
suits and proceedings before any domestic or foreign Governmental Authority or
arbitrator, affecting any Warnaco Entity, which in the reasonable judgment of
Group would be reasonable likely to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------



 



Section 5.4 Asset Sales. Not later than the date of any Asset Sale anticipated
to generate in excess of $15,000,000 (or its Dollar Equivalent) in net cash
proceeds to the Loan Parties, Group shall send the Administrative Agent a notice
(a) describing such Asset Sale or the nature and material terms and conditions
of such transaction and (b) stating the estimated net cash proceeds anticipated
to be received by Group or any of its Subsidiaries.
Section 5.5 Insurance. As soon as is practicable and in any event within 95 days
after the end of each Fiscal Year, Group will furnish the Administrative Agent
with (a) a report in form and substance reasonably satisfactory to the
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by the Loan Parties with respect to the Collateral and
the duration of such coverage and (b) an insurance broker’s statement that all
premiums then due and payable with respect to such coverage have been paid and
that all such insurance names the Collateral Agent on behalf of the Secured
Parties as additional insured or loss payee, as appropriate. Group also agrees
to use commercially reasonable efforts to ensure that all such insurance
provides that no cancellation or material adverse change in coverage shall be
effective until after 30 days’ written notice thereof to the Facility Agents.
Section 5.6 ERISA Matters. Group shall furnish the Administrative Agent:
(a) promptly and in any event within 30 days after any Warnaco Entity or any
ERISA Affiliate knows or has reason to know that any ERISA Event has occurred,
written notice describing such event;
(b) promptly and in any event within 10 days after any Warnaco Entity or any
ERISA Affiliate knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan or Multiemployer Plan, a written statement of a Responsible Officer of
Group describing such ERISA Event or waiver request and the action, if any,
which such Warnaco Entity and the ERISA Affiliates propose to take with respect
thereto and a copy of any notice filed with the PBGC or the IRS pertaining
thereto; and
(c) simultaneously with the date that any Warnaco Entity or any ERISA Affiliate
files a notice of intent to terminate any Title IV Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, a copy of
each notice.
Section 5.7 Environmental Matters. Group shall provide promptly after the
assertion or occurrence thereof, notice of any Environmental Action against or
of any noncompliance by any Loan Party with any Environmental Law or
Environmental Permit that would reasonably be expected to (i) have a Material
Adverse Effect or (ii) cause any Material Owned Real Property or Material Leased
Property to be subject to any material restrictions on ownership, occupancy, use
or transferability under any Environmental Law.
Section 5.8 Other Information. Group and the Borrowers shall provide the
Administrative Agent or any Lender with such other information respecting the
business, properties, condition, financial or otherwise, or operations of any
Warnaco Entity as the Administrative Agent or any Lender, through the
Administrative Agent, may from time to time reasonably request.

 

66



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
As long as any of the Obligations or Commitments remain outstanding, unless the
Requisite Lenders otherwise consent in writing, each of Group and each of the
Borrowers agree with the Lenders and the Facility Agents that:
Section 6.1 Preservation of Corporate Existence, Etc. Each of Group and each of
the Borrowers shall, and shall cause each of their respective Subsidiaries to,
preserve and maintain its legal existence, rights (charter and statutory) and
franchises, except as permitted by Section 7.3, Section 7.4 and Section 7.7;
provided, however, no Warnaco Entity shall be required to preserve any right,
permit, license, approval, privilege or franchise to the extent that the failure
to preserve any such right, permit, license, approval, privilege or franchise
would not, in the aggregate, have a Material Adverse Effect.
Section 6.2 Compliance with Laws, Etc. Each of Group and each of the Borrowers
shall, and shall cause each of their respective Subsidiaries to, comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except
where the failure so to comply would not, in the aggregate, have a Material
Adverse Effect.
Section 6.3 Conduct of Business. Each of Group and each of the Borrowers shall,
and shall cause each of their respective Subsidiaries to, (a) conduct its
business in the ordinary course and (b) use its reasonable efforts, in the
ordinary course and consistent with past practice, to preserve its business,
except in each case where the failure to comply with the covenants in each of
clauses (a) and (b) above would not, in the aggregate, have a Material Adverse
Effect.
Section 6.4 Payment of Taxes, Etc. Each of Group and each of the Borrowers
shall, and shall cause each of their respective Subsidiaries to, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, federal and material state, local and non-U.S. taxes, assessments,
charges and levies, except (a) where contested in good faith, by proper
proceedings and adequate reserves therefor have been established on the books of
the appropriate Warnaco Entity in conformity with Agreement Accounting
Principles, unless and until any Liens resulting from such contested items
attach to its property and become enforceable against its other creditors and
(b) where the failure to pay would not in the aggregate have a Material Adverse
Effect.
Section 6.5 Maintenance of Insurance. Each of Group and each of the Borrowers
shall (i) maintain, and cause to be maintained for each of their respective
Subsidiaries, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Warnaco Entity operates and, in any event, all
insurance required by any Loan Document, and (ii) cause all such insurance with
respect to any Collateral to name the Collateral Agent on behalf of the Secured
Parties as additional insured or loss payee, as appropriate, and to use
commercially reasonable efforts to ensure that all such insurance provides that
no cancellation or material adverse change in coverage shall be effective until
after 30 days’ written notice thereof to the Collateral Agent.

 

67



--------------------------------------------------------------------------------



 



If any portion of any Material Owned Real Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then each of the Borrowers shall,
or shall cause each Loan Party to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount equal to
the lesser of (1) the outstanding principal amount of the Loans as of such time
or (2) otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
Section 6.6 Access. Each of Group and each of the Borrowers shall, and shall
cause each of their respective Subsidiaries to, from time to time permit each
Facility Agent and the Lenders, or any agents or representatives thereof, within
two Business Days after written notification of the same to the Borrowers
(except that during the continuance of an Event of Default, no such notice shall
be required), at reasonable times during normal business hours, to (a) examine
and make copies of and abstracts from the records and books of account of any
Warnaco Entity, (b) visit the properties of any Warnaco Entity, (c) discuss the
affairs, finances and accounts of any Warnaco Entity with any of their
respective officers or directors, and (d) communicate directly with any Warnaco
Entity’s independent certified public accountants (or its equivalent in foreign
jurisdictions) (with Group having the right to have a representative present at
all such communications); provided, however, that unless an Event of Default has
occurred and is continuing only the Facility Agents may exercise such rights.
Section 6.7 Keeping of Books. Each of Group and each of the Borrowers shall, and
shall cause each of their respective Subsidiaries to, keep proper books of
record and account, in which full and correct entries shall be made in
conformity with Agreement Accounting Principles of all financial transactions
and the assets and business of such Warnaco Entity.
Section 6.8 Maintenance of Properties, Etc. Each of Group and each of the
Borrowers shall, and shall cause each of their respective Subsidiaries to,
maintain and preserve (a) all of its properties which are necessary in the
conduct of its business in good working order and condition, (b) all rights,
permits, licenses, approvals and privileges (including all Permits) which are
used or useful or necessary in the conduct of its business, and (c) all
Intellectual Property with respect to the business of the Warnaco Entities; in
each case except where the failure to so maintain and preserve would not in the
aggregate have a Material Adverse Effect.
Section 6.9 Application of Proceeds. The Borrowers (and, to the extent
distributed by the Borrowers, each other Warnaco Entity) shall use the proceeds
of the Loans as provided in Section 4.13.

 

68



--------------------------------------------------------------------------------



 



Section 6.10 Environmental.
(a) Each of Group and each of the Borrowers shall comply, and shall cause each
of their respective Subsidiaries, and use commercially reasonable efforts to
cause all lessees and other Persons operating or occupying its properties to
comply with all applicable Environmental Laws and Environmental Permits; obtain
and renew and cause each of their Subsidiaries to obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct,
and cause each of their Subsidiaries to conduct, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Contaminants from any of its
properties, in accordance with and to the extent required by all applicable
Environmental Laws, to the extent the failure to do any of the foregoing would
have a Material Adverse Effect; provided, however, that no Warnaco Entity shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.
(b) At the request of the Administrative Agent after receipt of a notice of the
type specified in Section 5.7, Group will provide to the Administrative Agent
and each Lender within 60 days after such request (or such later date as
determined by the Administrative Agent in its sole discretion), at the expense
of Group and the Borrowers, an environmental assessment report for the
applicable property described in such notice, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence of Contaminants that could reasonably be expected to give rise to a
liability and the estimated cost of any compliance, removal or remedial action
in connection with any Contaminants that could reasonably be expected to give
rise to a liability on such properties; without limiting the generality of the
foregoing, if the Administrative Agent determines at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Administrative Agent may, upon prior written notice to the
Borrowers, retain an environmental consulting firm to prepare such report at the
expense of Group and the Borrowers, and Group and each of the Borrowers hereby
grant and agree to cause any other Loan Party that owns any property described
in such request to grant at the time of such request to the Administrative
Agent, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment, and to, or to cause its
respective Subsidiaries to, cooperate in all reasonable respects with the
preparation of such assessment.
Section 6.11 Additional Personal Property Collateral and Guaranties. To the
extent not delivered to the applicable Facility Agents on or before the Closing
Date (including in respect of after-acquired property and Persons that become
Subsidiaries of any Loan Party after the Closing Date), each of Group and each
of the Borrowers agrees promptly to do, or cause each of its respective
Subsidiaries to do, each of the following, unless otherwise agreed by the
Administrative Agent:
(a) deliver to the Facility Agents such duly-executed supplements and amendments
to the Guaranty, in each case in form and substance reasonably satisfactory to
the Administrative Agent and as the Administrative Agent deems necessary or
advisable, in order to ensure that each Domestic Subsidiary of Group (other than
the Borrowers) guaranties, as primary obligor and not as surety, the full and
punctual payment when due of the Obligations;

 

69



--------------------------------------------------------------------------------



 



(b) deliver to the Facility Agents such duly-executed joinder and amendments to
the Pledge and Security Agreement and, if applicable, other Collateral
Documents, in each case in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent deems necessary or
advisable, in order to effectively grant to the Collateral Agent, for the
benefit of the Secured Parties, a valid, perfected and enforceable security
interest having the priority described in Section 4.20 of this Agreement, the
Intercreditor Agreement and the Collateral Documents in all personal property
interests and other assets constituting Collateral (including the Stock and
Stock Equivalents and other debt Securities, but, in the case of Real Property,
limited to Material Owned Real Property) of each Loan Party; provided, however,
that in no event shall any Warnaco Entity be required to pledge in excess of 65%
of the outstanding Voting Stock of any Foreign Subsidiary, unless (x) the
Borrowers and the Administrative Agent otherwise agree or (y) such Voting Stock
has been granted as security in respect of other Indebtedness of a Warnaco
Entity having substantially similar tax consequences to the Loan Parties under
Section 956 of the Code; and
(c) take such other actions necessary to ensure the validity or continuing
validity of the guaranties required to be given pursuant to clause (a) above or
to create, maintain or perfect the security interest required to be granted
pursuant to clause (b) above, including the filing of UCC or equivalent
financing statements in such jurisdictions as may be required by the Collateral
Documents or by law or as may be reasonably requested by the Administrative
Agent.
(d) It is understood and agreed that, with respect to any treasury shares of
Group, no Secured Party intends to take, and has not taken, a security interest
in any such treasury shares of Group, and any and all treasury shares of Group
shall not be subject to the restrictions set forth in Section 7.2 and
Section 7.4 hereunder.
Section 6.12 Real Property.
(a) [Reserved].
(b) At least 15 Business Days prior to acquiring any Material Owned Real
Property after the Closing Date, each of Group and each of the Borrowers shall,
and shall cause each other Loan Party to, provide the Administrative Agent
written notice thereof and, upon written request of the Administrative Agent
reasonably requesting Phase I environmental reports, each of Group and each of
the Borrowers shall, and shall cause each other Loan Party to, provide, as soon
as commercially reasonable, Phase I environmental reports on such Material Owned
Real Property showing no condition that could give rise to material
Environmental Liabilities and Costs.
(c) Subject to the terms of the Intercreditor Agreement, each of Group and each
of the Borrowers shall, and shall cause each other Loan Party to, execute and
deliver to the Collateral Agent and the Administrative Agent, promptly and in
any event not later than 45 days after the acquisition of any Material Owned
Real Property after the Closing Date by any Loan Party (or such later date
agreed to by the Administrative Agent in its sole discretion), a Mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, on such
Material Owned Real Property of such Loan Party and Mortgage Supporting
Documentation.

 

70



--------------------------------------------------------------------------------



 



Section 6.13 Maintenance of Ratings. The Borrowers shall use commercially
reasonable efforts to maintain ratings issued by Moody’s and S&P with respect to
the Loans (it being understood that the Borrowers are under no obligation to
maintain any particular level of rating issued by Moody’s or S&P).
Section 6.14 Post-Closing Matters. Each of Group and the Borrowers shall, and
shall cause each of their respective Subsidiaries to, satisfy the requirements
set forth on Schedule 6.14 on or before the date set forth opposite such
requirement or such later date as consented to by the Administrative Agent.
ARTICLE VII
NEGATIVE COVENANTS
As long as any of the Obligations or Commitments remain outstanding, without the
written consent of the Requisite Lenders, each of Group and the Borrowers agrees
with the Lenders and the Facility Agents that:
Section 7.1 Indebtedness. Each of Group and each of the Borrowers will not, and
will not permit any of their respective Subsidiaries to, directly or indirectly
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness under the ABL Facilities; provided that in no event shall the
aggregate principal amount of loans and the face amount of letters of credit and
bank guaranties issued under the ABL Facilities exceed the greater of (i)
$300,000,000 and (ii) the Borrowing Base, as of the time such Indebtedness is
incurred (not to exceed $500,000,000);
(c) Indebtedness existing on the Closing Date and disclosed on Schedule 7.1;
(d) (i) Guaranty Obligations incurred by a Loan Party in respect of Indebtedness
of another Loan Party otherwise permitted by this Section 7.1, (ii) Guaranty
Obligations incurred by any Foreign Subsidiary in respect of the Indebtedness of
a Foreign Subsidiary otherwise permitted by this Section 7.1 and (iii) unsecured
Guaranty Obligations incurred by a Loan Party in respect of the Indebtedness of
a Foreign Subsidiary otherwise permitted by this Section 7.1;
(e) Capital Lease Obligations and purchase money Indebtedness incurred by a
Warnaco Entity to finance the acquisition or construction of fixed assets in an
aggregate outstanding principal amount, when aggregated with the amount of
Refinancing Indebtedness or refunding Indebtedness in respect thereof
outstanding pursuant to clause (f), not to exceed the Dollar Equivalent of
$40,000,000 at any time;

 

71



--------------------------------------------------------------------------------



 



(f) Renewals, extensions, refinancings, exchanges and refundings (collectively,
“Refinancing Indebtedness”) of Indebtedness permitted by clauses (c), (e), (h)
and (o) of this Section 7.1 and this clause (f); provided, however, that (A) any
such Refinancing Indebtedness is in an aggregate principal amount not greater
than the principal amount of the Indebtedness being renewed, extended,
refinanced, exchanged or refunded (the “Refinanced Indebtedness”) plus any
premiums payable in connection therewith and any fees and expenses incurred in
connection therewith and (B) in the case of any Refinancing Indebtedness in
respect of Qualifying Debt, such Indebtedness has no payments of principal
scheduled to be due and payable prior to the date that is 91 days after the Term
B Loan Maturity Date;
(g) Indebtedness of the Foreign Subsidiaries of Group not otherwise permitted
under this Section 7.1; provided, however, that the Dollar Equivalent of the
aggregate outstanding principal amount of all such Indebtedness shall not exceed
$200,000,000 at any time;
(h) Capital Lease Obligations arising from any Sale and Leaseback Transaction
permitted pursuant to Section 7.16;
(i) Indebtedness arising from intercompany loans from any Warnaco Entity to any
other Warnaco Entity, provided that (i) such Investment is permitted to be made
by such Warnaco Entity under Section 7.3(a) and (ii) any such Indebtedness owing
from a Loan Party to a Subsidiary that is not a Loan Party (other than to a
Canadian Subsidiary of Group) shall be subordinated in right of payment to the
Obligations following the occurrence and during the continuance of any Event of
Default;
(j) Indebtedness incurred for the sole purpose of financing the payment of
insurance premiums in the ordinary course of business, in an aggregate amount
not to exceed $15,000,000 at any one time outstanding;
(k) Indebtedness arising under any performance or surety bond entered into in
the ordinary course of business;
(l) Obligations under Hedging Contracts permitted under Section 7.12;
(m) contingent obligations in respect of customary earn-out, deferred
compensation and indemnification obligations in connection with acquisitions,
investments and dispositions otherwise permitted by this Agreement;
(n) other Indebtedness the aggregate Dollar Equivalent of the principal amount
of which shall not exceed $75,000,000 at any time;
(o) Qualifying Debt (i) so long as, as of the date of the incurrence of such
Qualifying Debt, the Consolidated Interest Coverage Ratio is at least 2.25 to
1.00 for the most recent four Fiscal Quarter period or (ii) which is designated
as Refinancing Debt;

 

72



--------------------------------------------------------------------------------



 



(p) Indebtedness assumed in connection with any Permitted Acquisition, provided
that such Indebtedness was not incurred in contemplation of such Permitted
Acquisition; and
(q) Qualifying Debt that is Subordinated Indebtedness so long as, as of the date
of the incurrence of such Subordinated Indebtedness, the Consolidated Interest
Coverage Ratio is at least 2.00 to 1.00 for the most recent four Fiscal Quarter
period.
Section 7.2 Liens, Etc. Each of Group and each of the Borrowers will not, and
will not permit any of their respective Subsidiaries to, create or suffer to
exist, any Lien upon or with respect to any of its properties or assets, whether
now owned or hereafter acquired, or assign any right to receive income, except
for:
(a) Liens created pursuant to the Loan Documents;
(b) Liens granted by a Foreign Subsidiary of Group securing Indebtedness
permitted under Section 7.1(g);
(c) Liens existing on the Closing Date and disclosed on Schedule 7.2;
(d) Customary Permitted Liens;
(e) purchase money Liens granted by a Warnaco Entity (including the interest of
a lessor under a Capital Lease and purchase money Liens to which any property is
subject at the time of such Warnaco Entity’s acquisition thereof or within
90 days thereafter) securing Indebtedness permitted under Section 7.1(e) and
limited in each case to the property purchased with the proceeds of such
purchase money Indebtedness or subject to such Capital Lease;
(f) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (c), (e), (l) or (m) of
this Section 7.2 as long as such Lien does not cover any assets not subject to
the Lien securing the Indebtedness being renewed, extended, refinanced or
refunded and the amount of Indebtedness secured thereby is not increased except
as permitted by Section 7.1(f);
(g) Liens in favor of lessors securing operating leases or, to the extent such
transactions create a Lien thereunder, sale and leaseback transactions, in each
case to the extent such operating leases or sale and leaseback transactions are
permitted hereunder;
(h) Liens not otherwise permitted under this Section 7.2, other than in favor of
the PBGC, arising out of judgments or awards in respect of which the applicable
Warnaco Entity shall in good faith be prosecuting an appeal or proceedings for
review and in respect of which it shall have secured a subsisting stay of
execution pending such appeal or proceedings for review; provided it shall have
set aside on its books adequate reserves, in accordance with Agreement
Accounting Principles, with respect to such judgment or award and; provided,
further, that any such judgment shall not give rise to an Event of Default;

 

73



--------------------------------------------------------------------------------



 



(i) Liens on any bills of lading, airway bills, receipts and other applicable
documents of title (and inventory and goods covered thereby) delivered with
respect to letters of credit issued for the benefit of suppliers of inventory
pursuant to facilities provided to a Foreign Subsidiary and in respect of which
all inventory and goods are located outside the United States;
(j) Liens securing Indebtedness incurred under Section 7.1(j); provided that
such Liens shall only encumber Insurance Assets that relate directly to the
Indebtedness such assets secure and that have an aggregate value not in excess
of $15,000,000;
(k) other Liens not otherwise permitted under this Section 7.2, securing
obligations in an amount not to exceed $50,000,000 in an aggregate amount
outstanding at any time;
(l) Liens granted by the Loan Parties or any of their Subsidiaries to the
secured parties under the ABL Facilities to secure Indebtedness permitted by
Section 7.1(b) (and any Hedging Contracts and cash management obligations
secured in connection with the ABL Facilities) and Liens securing any other
Secured Obligations (as defined in each of the ABL Facilities) so long as, in
each instance, any such Liens on the Collateral are subject to the terms of the
Intercreditor Agreement;
(m) Liens on (i) Collateral or (ii) assets of any Warnaco Entity that is not a
Loan Party, securing Qualifying Junior Lien Secured Debt so long as, in the case
of clause (i) above, such Liens are expressly junior to the Liens securing the
Obligations pursuant to the terms of the Junior Lien Intercreditor Agreement;
(n) Liens on property acquired by any Warnaco Entity (to the extent such
acquisitions are permitted hereunder) after the date hereof and which are in
place at the time such properties are so acquired and not created in
contemplation of such acquisition;
(o) licenses and sublicenses of intellectual property granted in the ordinary
course of business;
(p) Liens on the shares issued by any joint venture (to the extent not
constituting Collateral) to secured obligations owed to the other partners of
such joint venture; and
(q) Liens on the assets of any Warnaco Entity securing obligations under Hedging
Contracts.
Section 7.3 Investments. Each of Group and each of the Borrowers will not, and
will not permit any of their respective Subsidiaries to, directly or indirectly
make or maintain any Investment except:
(a) (i) Investments by any Warnaco Entity in any Warnaco Entity in an amount not
exceeding the amount outstanding on the Closing Date and as set forth on
Schedule 7.3, and (ii) additional Investments by (A) any Warnaco Entity in a
Loan Party, (B) any Warnaco Entity that is not a Loan Party in any other Warnaco
Entity, and (C) any Loan Party in a Warnaco Entity that is not a Loan Party
(1) to the extent required by applicable law to fulfill statutory capital
requirements, (2) solely for the purposes of funding (x) the operations of such
Foreign Subsidiary, not to exceed in the aggregate $50,000,000 at any time
outstanding under this subclause (a)(ii)(C)(2)(x), and (y) the repayment of
Indebtedness owed by such Warnaco Entity to any Loan Party, (3) to the extent
necessary for such

 

74



--------------------------------------------------------------------------------



 



entity to pay taxes that are due and payable and (4) reasonably concurrently
with any Permitted Acquisition hereunder; provided, that in each case (other
than investments made as capital contributions pursuant to subclause (ii)(C)(1))
such Investment shall be evidenced by a promissory note in form and substance
satisfactory to the Administrative Agent, the Collateral Agent shall have a
perfected security interest in such promissory note and no Event of Default
shall have occurred and be continuing at the time such Investment is made or
would result therefrom; provided, further, that in the case of investments made
as capital contributions pursuant to subclause (ii)(C)(1) such Investment shall
be permitted only to the extent that substantially concurrently with such
Investment the Borrowers shall have complied with the requirements of
Section 6.11(b);
(b) Investments in cash, Cash Equivalents and Investment Grade Debt Securities;
(c) Investments existing on the Closing Date and described on Schedule 7.3;
(d) Investments in payment intangibles, chattel paper (each as defined in the
UCC) and Accounts, notes receivable and similar items arising or acquired in the
ordinary course of business consistent with the past practice of the Borrowers
and their Subsidiaries;
(e) Investments consisting of Stock or Stock Equivalents, obligations,
securities or other property received in a bankruptcy proceeding or in
settlement of claims arising in the ordinary course of business;
(f) (i) advances or loans to directors or employees of the Warnaco Entities that
do not exceed $2,000,000 in the aggregate at any one time outstanding (other
than any loans or advances to any director or executive officer (or equivalent
thereof) that would be in violation of Section 402 of the United States
Sarbanes-Oxley Act of 2002), and (ii) advances for employee travel, relocation
and other similar and customary expenses incurred in the ordinary course of
business that do not exceed $3,000,000 in the aggregate at any one time
outstanding;
(g) Investments consisting of promissory notes received in connection with an
Asset Sale permitted pursuant to Section 7.4(b); provided that any such
promissory notes in favor of a Loan Party are pledged to the Collateral Agent
within five (5) Business Days’ of the receipt thereof by any Loan Party as
additional Collateral pursuant to the Pledge and Security Agreement;
(h) Guaranty Obligations permitted by Section 7.1;
(i) Permitted Acquisitions;
(j) other Investments in an aggregate amount invested not to exceed the Dollar
Equivalent of $50,000,000 at any time;

 

75



--------------------------------------------------------------------------------



 



(k) so long as no Event of Default has occurred and is continuing and so long as
the Consolidated Interest Coverage Ratio for Group is at least 2.25 to 1.00 for
the most recent four Fiscal Quarter period for which Financial Statements have
been delivered pursuant to Section 5.1 on a pro forma basis after giving effect
to the making of such Investment, Investments out of the portion of the
Available Amount that the Borrowers elect to apply pursuant to this clause (k);
and
(l) transactions permitted by Section 7.7 to the extent constituting
Investments.
Section 7.4 Sale of Assets. Each of Group and each of the Borrowers will not,
and will not permit any of their respective Subsidiaries to, sell, convey,
transfer, lease or otherwise dispose of, any of its assets or any interest
therein to any Person, or permit or suffer any other Person to acquire any
interest in any of its assets or, in the case of any Subsidiary of Group, issue
or sell any shares of such Subsidiary’s Stock or Stock Equivalent (any such
disposition being an “Asset Sale”), except:
(a) the sale or disposition of inventory in the ordinary course of business;
(b) the sale of any asset or assets (including, without limitation, a
Subsidiary’s Stock) by a Warnaco Entity as long as (i) the purchase price paid
to such Warnaco Entity for such asset shall be no less than the Fair Market
Value of such asset at the time of such sale, (ii) no less than 75% of the
purchase price for such asset shall be paid in cash, (iii) no Default or Event
of Default has occurred and is continuing at the time of such sale or would
result from such sale, and (iv) the aggregate Fair Market Value received for all
assets sold by the Loan Parties and their Subsidiaries following the Closing
Date pursuant to this clause (b) shall not exceed $200,000,000;
(c) transfers of assets from (i) any Loan Party to any other Loan Party,
(ii) any Loan Party to any Warnaco Entity that is not a Loan Party, provided
that the aggregate Fair Market Value of assets sold, leased, transferred or
otherwise disposed of pursuant to this subclause (ii) (other than pursuant to
the next proviso of this subclause (ii)) shall not exceed $20,000,000 in the
aggregate plus the Fair Market Value of any equipment and inventory owned on the
Closing Date by a Loan Party in connection with its domestic manufacturing
operations that are subsequently transferred to a Foreign Subsidiary, and
provided further that the Loan Parties may transfer the Calvin Klein Underwear
trademark and/or rights to use such trademark to one or more Warnaco Entities
that are not Loan Parties so long as (A) each such transfer shall be on
arm’s-length terms and the price paid to the transferring Loan Parties shall be
no less than the Fair Market Value of such trademark at the time of such
transfer, (B) each such transfer is for cash, Cash Equivalents and/or a note
(such note to be on arm’s-length terms at a market interest rate and otherwise
reasonably acceptable to the Administrative Agent and pledged to the Collateral
Agent for the benefit of the Secured Parties), (C) no Default or Event of
Default has occurred and is continuing at the time of such transfer or would
result from such transfer and (D) the transferee of such trademark shall have
entered into an agreement on terms reasonably satisfactory to the Administrative
Agent pursuant to which such transferee agrees that the Collateral Agent may
dispose of Inventory utilizing such trademark without restriction or royalty
payment to the transferee, and (iii) any Warnaco Entity that is not a Loan Party
to any other Warnaco Entity;

 

76



--------------------------------------------------------------------------------



 



(d) the licensing or sublicensing of trademarks and trade names by any Warnaco
Entity in the ordinary course of business;
(e) the rental by the Warnaco Entities, as lessors or sub-lessors, in the
ordinary course of their respective businesses, on an arm’s-length basis, of
real property and personal property, in each case under leases (other than
Capital Leases);
(f) the sale or disposition of machinery and equipment no longer used or useful
in the business of the Warnaco Entities;
(g) any sale of fixed assets not in connection with a Sale and Leaseback
Transaction that were purchased in connection with a proposed lease financing
transaction within 45 days of such Asset Sale, which assets are subsequently
leased back by the Borrowers or one of their Subsidiaries;
(h) any Lien permitted by Section 7.2, Investment permitted by Section 7.3,
Restricted Payment permitted by Section 7.5, or transaction permitted by
Section 7.7;
(i) any Asset Sale in connection with a Sale and Leaseback Transaction permitted
pursuant to Section 7.16; and
(j) the sale of any asset listed on Schedule 7.4.
Section 7.5 Restricted Payments. Each of Group and each of the Borrowers will
not, and will not permit any of their respective Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment except for the following:
(a) Restricted Payments by any Subsidiary of any of the Borrowers to any of the
Borrowers or any Subsidiary of any of the Borrowers that owns Stock of such
Subsidiary and to each other owner of Stock of such Subsidiary;
(b) dividends and distributions declared and paid on the common Stock of Group
and payable only in common Stock of Group;
(c) cash dividends on the Stock of the Borrower to Group paid and declared in
any Fiscal Year solely for the purpose of funding the following:
(i) ordinary operating expenses of Group to cover, inter alia, fees and expenses
of directors, directors’ and officers’ insurance, and costs associated with
regulatory compliance; and
(ii) payments by Group in respect of foreign, federal, state or local taxes
owing by Group in respect of the Warnaco Entities, but not greater than the
amount that would be payable by the Borrower, on a consolidated basis, if the
Borrower were the taxpayers; and

 

77



--------------------------------------------------------------------------------



 



(d) so long as no Event of Default has occurred and is continuing and so long as
the Consolidated Interest Coverage Ratio for Group is at least 2.25 to 1.00 for
the most recent four Fiscal Quarter period for which Financial Statements have
been delivered pursuant to Section 5.1 on a Pro Forma Basis after giving effect,
without duplication, to the making of such Restricted Payment, any Loan Party
and any of its Subsidiaries may make Restricted Payments from the portion of the
Available Amount that the Borrowers elect to apply pursuant to this clause (d)
(including, without limitation, dividends paid to Group by the Borrower in
connection therewith). It is understood and agreed that any Restricted Payment
made by the Borrower to Group in order for Group to make a Restricted Payment
shall be permitted to the extent in compliance with this clause (d) and shall
not affect the Available Amount.
Section 7.6 Prepayment of Indebtedness. Neither Group nor the Borrowers shall,
nor shall they permit any of their respective Subsidiaries to, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Specified Indebtedness; provided, however, that any Warnaco Entity may
(i) make regularly scheduled payments of Specified Indebtedness, (ii) renew,
extend, refinance, exchange and refund Specified Indebtedness, as long as such
renewal, extension, refinancing or refunding is permitted under Section 7.1(f),
(iii) so long as no Event of Default has occurred and is continuing and so long
as the Consolidated Interest Coverage Ratio for Group is at least 2.25 to 1.00
for the most recent four Fiscal Quarter period for which Financial Statements
have been delivered pursuant to Section 5.1 on a Pro Forma Basis after giving
effect to the making of such payment, make payments in respect of Specified
Indebtedness from the portion of the Available Amount that the Borrowers elect
to apply pursuant to this clause (iii), (iv) to the extent not prohibited by the
terms of any Qualifying Debt, the repurchase of Qualifying Debt from any
Declined Amount that is attributable to any Asset Sale or Property Loss Event,
(v) convert or exchange Indebtedness into Stock of Group other than Disqualified
Stock of Group and (vi) prepay any Subordinated Indebtedness payable to any
other Loan Party.
Section 7.7 Restriction on Fundamental Changes. Each of Group and each of the
Borrowers will not, and will not permit any of its respective Subsidiaries to,
merge with any Person, consolidate with any Person, dissolve, acquire all or
substantially all of the Stock or Stock Equivalents of any Person, acquire all
or substantially all of the assets constituting a business, division, branch or
other unit of operation or trademark of any Person, enter into any joint venture
or partnership with any Person, or acquire or create any Subsidiary, except
that:
(a) any Warnaco Entity may merge into or consolidate with any Loan Party;
provided, however, that, in the case of any such merger or consolidation, the
Person formed by such merger or consolidation shall be a Loan Party and, if any
of the Borrower, the CK Borrower or the Swimwear Borrower is a party to any such
merger or consolidation, then the Borrower, CK Borrower or Swimwear Borrower
shall be the surviving entity of such merger or consolidation;

 

78



--------------------------------------------------------------------------------



 



(b) any Warnaco Entity that is not a Loan Party may merge into or consolidate
with any other Warnaco Entity that is not a Loan Party; provided, however, that,
in the case of any such merger or consolidation, the Person formed by such
merger or consolidation shall be a Wholly Owned Subsidiary of Group;
(c) any Warnaco Entity may form a new Wholly Owned Subsidiary; provided,
however, that if a Domestic Subsidiary is formed, such Domestic Subsidiary shall
become a Loan Party;
(d) any Warnaco Entity which is inactive or dormant (meaning that on the date of
determination and on a consolidated basis with its Subsidiaries, it has assets
with an aggregate Fair Market Value of less than $100,000) may be dissolved,
provided that if such Warnaco Entity is a Loan Party, all assets distributed
upon dissolution shall be distributed to another Loan Party; and
(e) any Warnaco Entity may consummate any Investment permitted under
Section 7.3, including any Permitted Acquisition or Asset Sale permitted by
Section 7.4.
Section 7.8 Change in Nature of Business.
(a) Each of Group and each of the Borrowers will not, and will not permit any of
its respective Subsidiaries to, engage as its primary business in any line of
business that is material to Group and its Subsidiaries, taken as a whole, and
that is substantially different from those lines of business conducted by Group
and its Subsidiaries on the date hereof or any business reasonably related,
ancillary or complementary thereto.
(b) Group shall not engage in any business other than (i) holding shares in the
Stock of the Borrower, (ii) paying taxes, (iii) preparing reports to
Governmental Authorities, national securities exchanges and its shareholders and
debt holders, (iv) maintaining its legal existence, holding directors and
shareholders meetings, preparing corporate records and other corporate
activities required to maintain its separate corporate structure, including the
ability to incur fees, costs and expenses relating to such maintenance,
(v) issuing, selling and contributing Stock, (vi) performing its obligations and
activities incidental thereto under the Loan Documents, the ABL Facilities and
any Qualifying Debt, (vii) making Restricted Payments and Investments to the
extent permitted by this Agreement, (viii) entering into unsecured guaranties of
Indebtedness and other obligations of its Subsidiaries to the extent permitted
by Section 7.1(d) and (ix) activities incidental to the foregoing.
Section 7.9 Transactions with Affiliates. Each of Group and each of the
Borrowers will not, and will not permit any of its respective Subsidiaries to,
except as otherwise expressly permitted herein, do any of the following:
(a) make any Investment in an Affiliate of Group which is not a Warnaco Entity;
(b) transfer, sell, lease, assign or otherwise dispose of any asset to any
Affiliate of Group which is not a Warnaco Entity; (c) merge into or consolidate
with or purchase or acquire assets from any Affiliate of Group which is not a
Warnaco Entity; (d) repay any Indebtedness to any Affiliate of Group which is
not a Warnaco Entity; or (e) enter into any other transaction directly or
indirectly with or for the benefit of any Affiliate of Group which is not a
Warnaco Entity (including guaranties and assumptions of obligations of any such
Affiliate), except for (i) transactions that are no less favorable to such
Warnaco Entity as would be obtained in a comparable arm’s-length transaction
with a Person not an Affiliate, (ii) transactions permitted under Section 7.5,
(iii) salaries and other employee compensation to officers or directors of any
Warnaco Entity and (iv) transactions with any joint venture or other Person that
is an Affiliate of Group solely as a result of a Warnaco Entity’s Investments in
such Person.

 

79



--------------------------------------------------------------------------------



 



Section 7.10 Restrictions on Subsidiary Distributions; No New Negative Pledge.
Other than (i) pursuant to the Loan Documents, the ABL Facilities, the documents
governing any Indebtedness permitted under Sections 7.1(c), (g) and (o), any
agreements governing any purchase money Indebtedness or Capital Lease
Obligations permitted by Sections 7.1(e) and (h) or any renewal, extension,
refinancing, exchange or refunding of any such Indebtedness or Capital Lease
Obligations permitted under Section 7.1(f) (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(ii) any restrictions consisting of customary non-assignment provisions that are
entered into in the ordinary course of business consistent with prior practice
to the extent that such provisions restrict the transfer or assignment of such
contract, (iii) with respect to any asset that is subject to a contract of sale
permitted by Section 7.4 or which contract acknowledges that a waiver under
Section 7.4 is necessary, (iv) pursuant to any agreement in effect at the time
any Subsidiary becomes a Subsidiary or any Warnaco Entity, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary, or (v) customary provisions in joint venture agreements and similar
agreements that restrict the transfer of assets of, or equity interests in,
joint ventures, each of Group and each of the Borrowers will not, and will not
permit any of their respective Subsidiaries to:
(a) agree to enter into or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of such Subsidiary to pay
dividends or make any other distribution or transfer of funds or assets or make
loans or advances to or other Investments in, or pay any Indebtedness owed to,
any other Warnaco Entity, or
(b) enter into or suffer to exist or become effective any agreement which
prohibits or limits the ability of any Warnaco Entity to create, incur, assume
or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, to secure the Secured Obligations,
including any agreement which requires other Indebtedness or Contractual
Obligation to be equally and ratably secured with the Secured Obligations.
Section 7.11 Modification of Constituent Documents. Each of Group and each of
the Borrowers will not, and will not permit any of their respective Subsidiaries
to, change its capital structure (including in the terms of its outstanding
Stock) or otherwise amend its Constituent Documents, except for changes and
amendments which do not materially and adversely affect the interests of the
Facility Agents or the Secured Parties under the Loan Documents or in the
Collateral.
Section 7.12 No Speculative Transactions. Each of Group and each of the
Borrowers will not, and will not permit any of their respective Subsidiaries to,
engage in any speculative transaction or in any transaction involving Hedging
Contracts except for the sole purpose of hedging risk with respect to interest
rates, currency exchange rates and commodity prices or otherwise consistent with
industry practice.

 

80



--------------------------------------------------------------------------------



 



Section 7.13 Modification of Debt Agreements. Neither Group nor the Borrowers
shall, nor shall they permit any of their respective Subsidiaries to, change or
amend the terms of any Specified Indebtedness (or any indenture, agreement or
other material document entered into in connection therewith) if the effect of
such amendment is to (a) change the subordination provisions, if any, of such
Indebtedness or (b) change or amend any Qualifying Debt in a manner that it
causes it to no longer be classified as Qualifying Debt.
Section 7.14 Accounting Changes; Fiscal Year. Each of Group and the Borrowers
will not, and will not permit any of its respective Subsidiaries to, change its
(a) accounting treatment and reporting practices, except as required by
Agreement Accounting Principles, the Financial Accounting Standards Board or any
Requirement of Law and disclosed to the Lenders and the Administrative Agent or
(b) Fiscal Year.
Section 7.15 Margin Regulations. Neither Group nor the Borrowers shall, nor
shall they permit any of their respective Subsidiaries to, use all or any
portion of the proceeds of any credit extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.
Section 7.16 Sale and Leaseback Transactions. Each of Group and each of the
Borrowers will not, and will not permit any Loan Party to, enter into any Sale
and Leaseback Transaction if, after giving effect to such Sale and Leaseback
Transaction, the Dollar Equivalent of the aggregate Fair Market Value of all
properties covered by Sale and Leaseback Transactions would exceed $20,000,000.
ARTICLE VIII
EVENTS OF DEFAULT
Section 8.1 Events of Default. Each of the following events shall be an Event of
Default:
(a) The Borrowers shall (i) fail to pay any principal of any Loan when the same
becomes due and payable or (ii) fail to pay interest or fees under any Loan
Document when due and such payment default shall continue for three (3) Business
Days; or
(b) any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or
(c) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.2, Section 6.1 (with respect to the Borrowers)
or Article VII or (ii) any other term, covenant or agreement contained in this
Agreement or in any other Loan Document if such failure under this clause (ii)
shall remain unremedied for 30 days after written notice thereof shall have been
given to the Borrowers by the Administrative Agent or any Lender; or

 

81



--------------------------------------------------------------------------------



 



(d) (i) any Warnaco Entity shall fail to make any payment on any Indebtedness
(other than the Obligations) of any Warnaco Entity (or any Guaranty Obligation
in respect of Indebtedness of any other Person) having a principal amount of
$25,000,000 or more, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise); (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or (iii) any such Indebtedness shall become or be declared to
be due and payable, or required to be prepaid or repurchased (other than by a
regularly scheduled payment or a negotiated required prepayment), prior to the
stated maturity thereof; or
(e) (i) any Warnaco Entity shall generally not pay its debts as such debts
become due, shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
proceeding shall be instituted by or against any Warnaco Entity seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against a Warnaco Entity (but not
instituted by a Warnaco Entity), either such proceedings shall remain
undismissed or unstayed for a period of 30 days or more or any action sought in
such proceedings shall occur or (iii) any Warnaco Entity shall take any
corporate action to authorize any action set forth in clauses (i) and (ii)
above; or
(f) any Loan Document after delivery thereof shall for any reason fail or cease
to be valid and binding on, or enforceable against, any Loan Party thereto, or
any Loan Party shall so state in writing; or
(g) any Collateral Document shall for any reason (other than pursuant to the
terms thereof or as a result of the negligence of any Facility Agent) fail or
cease to create a valid and enforceable Lien on any material portion of the
Collateral purported to be covered thereby or, except as permitted by the Loan
Documents, such Lien shall fail or cease to be a perfected Lien having the
priority described in Section 4.20 and the Collateral Documents, or any Loan
Party shall so state in writing; or
(h) one or more judgments or orders (or other similar process) involving, in any
single case or in the aggregate, an amount in excess of $25,000,000 in the case
of a money judgment, to the extent not covered by insurance, shall be rendered
against one or more Warnaco Entity and shall remain unpaid and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

82



--------------------------------------------------------------------------------



 



(i) an ERISA Event shall have occurred that has resulted in a Material Adverse
Effect; or
(j) there shall occur a Change of Control.
Section 8.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent shall at the request, or may with the consent, of the
Requisite Lenders, by notice to the Borrowers, declare the Loans, all interest
thereon and all other amounts and Obligations payable under this Agreement to be
forthwith due and payable, whereupon all such Loans, all such interest and all
such amounts and Obligations shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers; provided, however, that upon the
occurrence of any of the Events of Default specified in Section 8.1(e) with
respect to the Borrowers, the Loans, all such interest and all such amounts and
Obligations shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers; and provided, further, that in addition to
the remedies set forth above, the Facility Agents and the Lenders shall be
entitled to exercise all of their respective rights and remedies under the Loan
Documents, including, without limitation, in the case of the Collateral Agent,
all rights and remedies with respect to the Collateral provided under the
Collateral Documents and in the case of all Agents, any other remedies provided
by applicable law.
ARTICLE IX
THE AGENTS
Section 9.1 Authorization and Action.
(a) (i) Each Lender hereby appoints JPMCB as the Administrative Agent hereunder
and under the other Loan Documents and each Lender authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.
(ii) The Administrative Agent and each Lender hereby appoints JPMCB as the
Collateral Agent hereunder and under the other Loan Documents and the
Administrative Agent, each Lender authorizes the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Collateral Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, the Administrative Agent and each Lender hereby
authorizes the Collateral Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Collateral Agent is a
party, to exercise all rights, powers and remedies that the Collateral Agent may
have under such Loan Documents and, in the case of the Collateral Documents, to
act as agent for the Administrative Agent, the Lenders and the other Secured
Parties under such Collateral Documents.

 

83



--------------------------------------------------------------------------------



 



(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), no Facility Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that no
Facility Agent shall be required to take any action which (i) such Facility
Agent in good faith believes exposes it to personal liability unless such
Facility Agent receives an indemnification satisfactory to it from the Lenders
with respect to such action or (ii) is contrary to this Agreement, any other
Loan Document or applicable Requirements of Law. Each Facility Agent agrees to
give to each other Facility Agent and each Lender, to the extent required
hereunder, prompt notice of each notice given to it by any Loan Party pursuant
to the terms of this Agreement or the other Loan Documents.
(c) In performing its functions and duties hereunder and under the other Loan
Documents, (i) the Administrative Agent is acting solely on behalf of the
Lenders and (ii) the Collateral Agent is acting solely on behalf of the
Administrative Agent and the Lenders, except, in the case of the Administrative
Agent, to the limited extent provided in Section 2.4(b) and Section 10.2(b)(iv),
and each of their respective duties are entirely administrative in nature. No
Facility Agent assumes, and shall not be deemed to have assumed, any obligation
other than as expressly set forth herein and in the other Loan Documents or any
other relationship as agent, fiduciary or trustee of or for any other Agent,
Lender or holder of any other Obligation. Any Facility Agent may perform any of
its duties under any of the Loan Documents by or through its agents or
employees.
Section 9.2 Agent’s Reliance, Etc. None of the Facility Agents, any of their
respective Affiliates, or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it,
him, her or them under or in connection with this Agreement or any of the other
Loan Documents, except for its, his, her or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Administrative Agent and
the Collateral Agent (a) may rely on the Register to the extent set forth in
Section 10.2(b)(iv); (b) may consult with legal counsel (including counsel to
the Borrowers or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any other
Agent or any Lender and shall not be responsible to any other Agent or any
Lender for any statements, warranties or representations made by or on behalf of
Group or any of its Subsidiaries in or in connection with this Agreement or any
of the other Loan Documents; (d) shall not have any duty to ascertain or to
inquire either as to the performance or observance of any

 

84



--------------------------------------------------------------------------------



 



of the terms, covenants or conditions of this Agreement or any of the other Loan
Documents or the financial condition of any Loan Party, or the existence or
possible existence of any Default or Event of Default; (e) shall not be
responsible to any other Agent or any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any of the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or any of the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.
Section 9.3 The Agents Individually. With respect to any Loans held by it
hereunder, each Facility Agent shall have and may exercise the same rights and
powers hereunder and is subject to the same obligations and liabilities as and
to the extent set forth herein for any other Lender. The terms “Lenders” or
“Requisite Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include each Facility Agent in its individual capacity as a
Lender or as one of the Requisite Lenders, as the case may be. Each Facility
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with any Loan Party as if
it were not acting as a Facility Agent hereunder or under the other Loan
Documents.
Section 9.4 Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon any Facility Agent or any other Lender,
conduct its own independent investigation of the financial condition and affairs
of the Borrowers and each other Loan Party in connection with the making and
continuance of the Loans. Each Lender also acknowledges that it will,
independently and without reliance upon any Facility Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and other Loan Documents.
Section 9.5 Indemnification. Each Lender agrees to indemnify each of the
Facility Agents and each of its respective Affiliates and each of their
respective directors, officers, employees, agents and advisors (to the extent
not reimbursed by a Loan Party and without limiting its obligation to do so)
from and against such Lender’s aggregate Ratable Portion of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including reasonable fees and disbursements
of legal counsel) of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against, any Facility Agent or any of its Affiliates,
directors, officers, employees, agents or advisors in any way relating to or
arising out of this Agreement, any of the other Loan Documents or any action
taken or omitted by any Facility Agent under this Agreement or any of the other
Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Facility
Agent’s or such Affiliate’s gross negligence or willful misconduct. Without
limiting the foregoing, each Lender agrees to reimburse each Facility Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable fees and disbursements of legal counsel) incurred by such
Facility Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that such Facility Agent is not reimbursed for such
expenses by a Loan Party.

 

85



--------------------------------------------------------------------------------



 



Section 9.6 Successor Agents.
(a) Administrative Agent. The Administrative Agent may resign at any time by
giving written notice thereof to the other Facility Agents, the Lenders and the
Borrowers and shall, immediately upon giving such notice, be discharged from its
duties and obligations under this Agreement and the other Loan Documents. Upon
any such resignation by the Administrative Agent, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent, provided that such
successor shall be a United States person as defined in Section 7701(a)(30) of
the Code. If no successor Administrative Agent shall have been so appointed by
the Requisite Lenders and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, selected from among the Lenders. Such
appointment shall be subject to the prior written approval of the Borrowers
(which approval may not be unreasonably withheld or delayed and shall not be
required upon the occurrence and during the continuance of an Event of Default).
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. At any time after the discharge of a retiring Administrative Agent
from its duties and obligations under this Agreement and prior to any Person
accepting its appointment as a successor Administrative Agent, the Requisite
Lenders shall assume and perform all of the duties of such retiring
Administrative Agent hereunder until such time, if any, as a successor
Administrative Agent shall become the Administrative Agent hereunder. After its
resignation, the retiring Administrative Agent shall continue to have the
benefit of this Article IX as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement or any of the other Loan
Documents.
(b) Collateral Agent. The Collateral Agent may resign at any time by giving
written notice thereof to the Administrative Agent, the Lenders and the
Borrowers. Upon any such resignation, the Administrative Agent shall have the
right to appoint a successor Collateral Agent. If no successor Collateral Agent
shall have been so appointed by the Administrative Agent and shall have accepted
such appointment, within 30 days after the retiring Collateral Agent’s giving of
notice of resignation, then the retiring Collateral Agent may, on behalf of the
Secured Parties, appoint a successor Collateral Agent. Such appointment shall be
subject to the prior written approval of the Borrowers (which approval may not
be unreasonably withheld or delayed and shall not be required upon the
occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as the Collateral Agent

 

86



--------------------------------------------------------------------------------



 



by a successor Collateral Agent, such successor Collateral Agent shall succeed
to, and become vested with, all the rights, powers, privileges and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. Promptly after any retiring Collateral Agent’s resignation hereunder
as Collateral Agent, the retiring Collateral Agent shall take such action as may
be reasonably necessary to assign to the successor Collateral Agent its rights
as Collateral Agent under the Loan Documents and to protect and maintain the
Liens held by the Collateral Agent for the benefit of the Secured Parties
(including delivery of any Collateral in its possession to the successor
Collateral Agent). If no Person has accepted appointment as a successor
Collateral Agent within 30 days after the retiring Collateral Agent’s giving of
notice of resignation, the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective, and the Administrative Agent shall
assume and perform all of the duties of the retiring Collateral Agent hereunder
until such time, if any, as the Administrative Agent shall appoint a successor
Collateral Agent as provided for above. After its resignation, the retiring
Collateral Agent shall continue to have the benefit of this Article IX as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement or any of the other Loan Documents.
Section 9.7 Concerning the Collateral and the Collateral Documents.
(a) (i) Each Lender agrees that any action taken by the Administrative Agent or
the Requisite Lenders (or, where required by the express terms of this
Agreement, a greater proportion of the Lenders) in accordance with the
provisions of this Agreement or of the other Loan Documents, and the exercise by
the Administrative Agent or the Requisite Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders and the other applicable Secured Parties.
Without limiting the generality of the foregoing, the Administrative Agent shall
have the sole and exclusive right and authority to act as the disbursing and
collecting agent for the Lenders with respect to all payments and collections
arising in connection with the Term Loans.
(ii) The Administrative Agent and each Lender agrees that any action taken by
the Collateral Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Collateral Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Administrative Agent, the Lenders and the
other Secured Parties. Without limiting the generality of the foregoing, the
Collateral Agent shall have the sole and exclusive right and authority to (1)
act as the disbursing and collecting agent for the Lenders with respect to all
payments and collections arising in connection with the Collateral Documents;
provided that the Collateral Agent shall pay such amounts to the Administrative
Agent for application in accordance with the provisions of this Agreement and
the other Loan Documents, (2) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by Group or any of its
Subsidiaries, (3) act as collateral agent for the Administrative Agent, the
Lenders and the other Secured Parties for purposes of the perfection of all
security interests and Liens

 

87



--------------------------------------------------------------------------------



 



created by such agreements and all other purposes stated therein; provided,
however, that the Collateral Agent hereby appoints, authorizes and directs the
Administrative Agent and each Lender to act as collateral sub-agent for the
Collateral Agent, the Administrative Agent, the Lenders and the other Secured
Parties for purposes of the perfection of all security interests and Liens with
respect to the Collateral, including any Deposit Account maintained by a Loan
Party with, and cash and Cash Equivalents held by, the Administrative Agent or
such Lender, (4) manage, supervise and otherwise deal with the Collateral,
(5) take such action as is necessary or desirable to maintain the perfection and
priority of the security interests and Liens created or purported to be created
by the Collateral Documents and (6) except as may be otherwise specifically
restricted by the terms hereof or of any other Loan Document, exercise all
remedies given to the Collateral Agent, the Lenders and the other Secured
Parties with respect to the Collateral under the Loan Documents relating
thereto, applicable Requirements of Law or otherwise.
(b) At the request of the Borrowers, the Collateral Agent shall, and each of the
Administrative Agent and the Lenders hereby authorizes and directs the
Collateral Agent (without any further notice to or consent of any such Person)
to, promptly release (or, in the case of clause (ii) below, release or
subordinate as required by the holders of any Lien specified thereunder) any
Lien held by the Collateral Agent for the benefit of the Secured Parties against
any of the following:
(i) all of the Collateral and all Loan Parties, upon receipt of a written notice
from the Administrative Agent that the Commitments have been terminated and all
Loans and all other Obligations that the Administrative Agent has been notified
in writing are then due and payable have been paid in full;
(ii) any part of the Collateral that is subject to a Lien permitted by
Sections 7.2(c), (e), (f), (l) or (m); and
(iii) any part of the Collateral (A) sold or disposed of by a Loan Party if such
sale or disposition is permitted by this Agreement (or permitted pursuant to a
waiver or consent of a transaction otherwise prohibited by this Agreement)
(other than an Asset Sale to a Loan Party) or (B) that constitutes Stock of a
Subsidiary Guarantor if such Subsidiary Guarantor has been dissolved pursuant to
Section 7.7(d).
(c) Each of the Administrative Agent and the Lenders hereby authorizes and
directs the Collateral Agent to execute and deliver or file such termination and
partial release statements and do such other things as are necessary to release
(or subordinate) Liens to be released (or subordinated) pursuant to this
Section 9.7 promptly upon the effectiveness of any such release (or
subordination). Unless expressly permitted by a Loan Document (or permitted
pursuant to a waiver of or consent to a transaction otherwise prohibited by this
Agreement), the Collateral Agent shall not release any Lien or any Subsidiary
Guarantor from its obligations under the Guaranty.

 

88



--------------------------------------------------------------------------------



 



Section 9.8 Collateral Matters Relating to Related Obligations. The provisions
of this Agreement and the other Loan Documents relating to the Collateral shall
extend to and be available in respect of any Secured Obligation arising under
any Hedging Contract or Cash Management Obligation or that is otherwise owed to
Persons other than the Facility Agents and the Lenders (collectively, “Related
Obligations”) solely on the condition and understanding, as among the Facility
Agents and all Secured Parties, that (a) the Related Obligations shall be
entitled to the benefit of the Collateral to the extent expressly set forth in
this Agreement and the other Loan Documents and to such extent the Facility
Agents shall hold, and have the right and power to act with respect to, the
Guaranty and the Collateral on behalf of and as agent for the holders of the
Related Obligations, but each Facility Agent is otherwise acting solely as agent
for the Lenders and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any holder of Related
Obligations, (b) all matters, acts and omissions relating in any manner to the
Guaranty, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Secured Party under any
separate instrument or agreement or in respect of any Related Obligation,
(c) each Secured Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by any of the Facility Agents and the Requisite Lenders, each of whom shall be
entitled to act at its sole discretion and exclusively in its own interest given
its own Commitments and its own interest in the Loans and other Obligations to
it arising under this Agreement or the other Loan Documents, without any duty or
liability to any other Secured Party or as to any Related Obligation and without
regard to whether any Related Obligation remains outstanding or is deprived of
the benefit of the Collateral or becomes unsecured or is otherwise affected or
put in jeopardy thereby, (d) no holder of Related Obligations and no other
Secured Party (except the Facility Agents and the Lenders, to the extent set
forth in this Agreement) shall have any right to be notified of, or to direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under this Agreement or the other Loan Documents and (e) no
holder of any Related Obligation shall exercise any right of setoff, banker’s
lien or similar right except to the extent provided in Section 10.6 and then
only to the extent such right is provided for under the documents governing such
Related Obligation and exercised in compliance with Section 10.7.
Section 9.9 Posting of Approved Electronic Communications.
(a) Each of the Facility Agents, the Lenders and Group and each of the Borrowers
agree, and Group shall cause each other Loan Party to agree, that the
Administrative Agent and the Collateral Agent may, but shall not be obligated
to, make the Approved Electronic Communications available to the Lenders by
posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Facility Agents to be
their electronic transmission system (the “Approved Electronic Platform”).
(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Facility Agents from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, Group and the
Borrowers acknowledge and agree, and Group shall cause each other Loan Party to
acknowledge and agree, that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Facility Agents, the Lenders, Group and the Borrowers hereby
approve, and Group shall cause each other Loan Party to approve, distribution of
the Approved Electronic Communications through the Approved Electronic Platform
and understands and assumes, and Group shall cause each other Loan Party to
understand and assume, the risks of such distribution.

 

89



--------------------------------------------------------------------------------



 



(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE FACILITY AGENTS OR ANY OF
THEIR AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED
ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY OF THE AGENT
AFFILIATES IN CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED
ELECTRONIC COMMUNICATIONS.
(d) Each of the Lenders, Group and the Borrowers agree, and Group shall cause
each other Loan Party to agree, that each Facility Agent may, but (except as may
be required by applicable law) shall not be obligated to, store the Approved
Electronic Communications on the Approved Electronic Platform in accordance with
such Agent’s generally-applicable document retention procedures and policies.
Section 9.10 Co-Syndication Agents; Co-Documentation Agents; Arrangers; Joint
Bookrunners. None of the Co-Syndication Agents, the Co-Documentation Agents, the
Joint Bookrunners or the Arrangers shall have any obligations or duties
whatsoever in such capacity under this Agreement or any other Loan Document and
shall incur no liability hereunder or thereunder in such capacity. Without
limiting the foregoing, none of the Co-Syndication Agents, the Co-Documentation
Agents, the Joint Bookrunners or the Arrangers shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges and agrees
that it has not relied, and will not rely, on any of the Arrangers, the Joint
Bookrunners, the Co-Syndication Agents, the Co-Documentation Agents or any of
the other Lenders in deciding whether to enter into this Agreement or in taking
or not taking action hereunder.
Section 9.11 Authority to Enter into Intercreditor Agreement. The Administrative
Agent and the Collateral Agent are hereby authorized, without any further
consent of any Lender (other than the consent of the Requisite Lenders provided
in connection with this Agreement) to enter into the Intercreditor Agreement or
any intercreditor agreements with holders of Qualifying Junior Lien Secured
Debt.

 

90



--------------------------------------------------------------------------------



 



Section 9.12 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount equal
to any applicable withholding Tax. If the IRS or any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
any amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrowers and without limiting or expanding the obligation of
the Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties, additions to
Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such Tax was correctly
or legally imposed or asserted by the relevant Government Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Article IX. The agreements in this Article IX shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement. Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender.
ARTICLE X
MISCELLANEOUS
Section 10.1 Amendments, Waivers, Etc.
(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and (x) in the case of
any such waiver or consent, signed by the Requisite Lenders (or by the
Administrative Agent with the consent of the Requisite Lenders) and (y) in the
case of any other amendment, by the Requisite Lenders (or by the Administrative
Agent with the consent of the Requisite Lenders) and the Borrowers, and then any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that:
(i) no amendment, waiver or consent shall, unless in writing and signed by each
Lender adversely affected thereby, in addition to the Requisite Lenders, do any
of the following:
(A) waive any of the conditions specified in Section 3.1 (subject to
Section 3.3);

 

91



--------------------------------------------------------------------------------



 



(B) increase the Commitment of such Lender;
(C) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce, or postpone any scheduled date fixed for, the payment of
principal, interest or fees owing to such Lender (it being understood that
Section 2.9 does not provide for scheduled dates fixed for payment);
(D) reduce the principal amount of any Loan owing to such Lender;
(E) reduce the rate of interest on any Loan or any fee payable hereunder to such
Lender or waive any such obligation (other than with respect to default
interest); or
(F) alter the order of application specified in Section 2.13(h); and
(ii) no amendment, waiver or consent, unless signed by each Lender (or by the
Administrative Agent with the consent of each Lender), shall do any of the
following:
(A) release all or substantially all of the Collateral or release any Guarantor
from its obligations under the Guaranty except as provided in Section 9.7 or as
expressly provided under the Guaranty; or
(B) amend Section 10.7 or this Section 10.1 or the definition of the terms
“Requisite Lenders” or “Ratable Portion”; provided that with the consent of the
Requisite Lenders, such terms may be amended to include additional extensions of
credit hereunder in the determination of such terms as to the Term B Loans;
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the applicable Facility Agent in addition to the Lenders required
above to take such action, affect the rights or duties of such Facility Agent
under this Agreement or any of the other Loan Documents; and provided, further,
that (i) the Administrative Agent may, with the consent of the Borrowers, amend,
modify or supplement this Agreement or any other Loan Document to cure any
ambiguity, omission, defect or inconsistency, (ii) any Loan Documents may be
amended from time to time by the Administrative Agent, the Collateral Agent and
the relevant Loan Party alone (i.e. without any Lender consent or approval) to
add a Subsidiary of Group as a Subsidiary Guarantor or as a grantor under a
Collateral Document or to subject to the Lien of any applicable Loan Document
assets or property not then subject to the Lien of such Loan Document, (iii) the
Facility Agents may enter into amendments or supplements to or replacements of
the Intercreditor Agreement or the Junior Lien Intercreditor Agreement in
connection with any refinancing of any of the ABL Facilities (or any portion
thereof) or incurrence or refinancing of Qualifying Junior Lien Secured Debt and
(iv) the Borrowers and the Administrative Agent may without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent to effect the provisions of Section 2.5 or 2.6 or to effect
any refinancing or replacement of the Term Loans with any Replacement Term Loans
or to release any assets as Collateral in accordance with Section 9.7 or any
Subsidiary as a Guarantor in accordance with the Guaranty.

 

92



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, this Agreement and the other Loan Documents
may be amended (or amended and restated) with the written consent of the
Requisite Lenders, the Administrative Agent and the Borrowers (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the accrued interest and fees
in respect thereof and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Requisite Lenders.
(c) In addition, notwithstanding the foregoing, this Agreement and the other
Loan Documents may be amended with the written consent of the Administrative
Agent, the Borrowers and the Lenders providing the Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans of any
Class (“Refinanced Term Loans”) with a replacement term loan tranche
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than (and may be longer
than) the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing and (c) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
(d) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any applicable Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on the Borrowers in any case shall entitle
the Borrowers to any other or further notice or demand in similar or other
circumstances.
Section 10.2 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted hereunder,
neither Group nor the Borrowers may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrowers without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section) and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

93



--------------------------------------------------------------------------------



 



(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than Affiliates of the
Borrowers natural persons and Competitors, provided that any such Assignment and
Assumption entered into has a representation that such assignee is not a
Competitor or an Affiliate of a Competitor) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A) the Borrower; provided that the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a) or, with respect to the Borrower, (e) of
Section 8.1 has occurred and is continuing, any other assignment; and
(B) the Administrative Agent.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 10.2(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

94



--------------------------------------------------------------------------------



 



(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.3 and 10.4 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
related interest amounts) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 9.5 or 2.13(f), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

95



--------------------------------------------------------------------------------



 



(c) (i) Any Lender may, without the consent of or notice to the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Borrowers or any of their respective Affiliates, a Competitor or
a natural person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.1 that
requires the consent of each Lender or each adversely affected Lender and that
directly affects such Participant. Subject to clause (c)(iii) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations of
such Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.6 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.7) as though it were a Lender.
(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the IRS, any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS. The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and each Lender shall treat each person whose name is recorded in the
Participant Register as the owner of the participation in question for all
purposes of this Agreement notwithstanding any notice to the contrary.
(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

 

96



--------------------------------------------------------------------------------



 



(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e) Notwithstanding any other provision of this Agreement, no Lender will assign
its rights and obligations under this Agreement, or sell participations in its
rights and/or obligations under this Agreement, to any Person who is (x) listed
on the Specially Designated Nationals and Blocked Persons List maintained by the
U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation or (y) either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders.
Section 10.3 Costs and Expenses.
(a) Group and the Borrowers agree, jointly and severally, to pay or reimburse
each Facility Agent for (within 30 days after written request), all of such
Facility Agent’s reasonable documented out-of-pocket costs and expenses
(including the reasonable fees, expenses and disbursements of the Facility
Agents’ counsel, Cahill Gordon & Reindel llp, and, if reasonably necessary, a
single local counsel for the Facility Agents in each relevant jurisdiction)
incurred by such Facility Agent in connection with (i) such Facility Agent’s
audit and investigation of any of the Warnaco Entities in connection with the
preparation, negotiation and execution of the Loan Documents; (ii) the
preparation, negotiation, execution and interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any of the conditions set forth in Article III), the other Loan Documents;
(iii) the creation, perfection or protection of the Liens under the Loan
Documents; (iv) the ongoing administration of this Agreement and the Loans;
(v) the protection, collection or enforcement of any of the Secured Obligations
or the enforcement of any of the Loan Documents; (vi) the commencement, defense
or intervention in any court proceeding relating in any way to any of the
Secured Obligations, any Warnaco Entity, this Agreement or any of the other Loan
Documents; and (vii) any amendments, consents, waivers, assignments,
restatements, or supplements to any of the Loan Documents and the preparation,
negotiation, and execution of the same.
(b) Group and the Borrowers further agree, jointly and severally, to pay or
reimburse each Agent and each of the Lenders upon demand for all reasonable,
documented out-of-pocket costs and expenses, including, without limitation,
reasonable fees of one counsel to the Facility Agents (and, if reasonably
necessary, a single local counsel in each relevant jurisdiction), incurred by
such Agent or such Lender (i) in enforcing any Loan Document, any Secured
Obligation or any security therefor or exercising or enforcing any other right
or remedy available by reason of an Event of Default and (ii) in connection with
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work-out” or in any insolvency or bankruptcy proceeding.

 

97



--------------------------------------------------------------------------------



 



Section 10.4 Indemnities.
(a) Group and the Borrowers agree, jointly and severally, to indemnify and hold
harmless each Agent, each Lender and each of their Affiliates, and each of the
directors, officers, partners, employees, agents, controlling persons and
members of each of the foregoing and their successors or permitted assigns (each
such Person being an “Indemnitee”) from and against any and all losses, claims,
damages, liabilities and expenses, joint or several, to which any such
Indemnitee may become subject in any manner relating to or arising out of this
Agreement, any other Loan Document, any Secured Obligation or any act, event or
transaction related or attendant to any thereof, or the use or intended use of
the proceeds of any of the Loans or in connection with any investigation of any
potential matter covered hereby (including, without limitation, any claim,
litigation, investigation or proceeding relating to such matters (a
“Proceeding”), regardless of whether any such Indemnitee is a party thereto (and
regardless of whether such Proceeding is initiated by a third party or by Group
or any of its affiliates)), and to reimburse each such Indemnitee promptly and,
in any event, within 30 days after receipt of a written request, together with
customary backup documentation, for any reasonable documented out-of-pocket
legal (limited to one counsel (which, for the avoidance of doubt, may be one or
more attorneys within a single law firm) for all Indemnitees taken as a whole
and, if reasonably necessary, a single local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction and, solely in the case of a conflict
of interest, one additional counsel (which, for the avoidance of doubt, may be
one or more attorneys within a single law firm) in each relevant jurisdiction to
each similarly situated group of affected Indemnitees taken as a whole) or other
expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any Indemnitee,
apply to losses, costs, claims, damages, liabilities or related expenses to the
extent (a) they are found in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the bad faith, willful misconduct
or gross negligence of such Indemnitee or any Related Indemnified Person (as
defined below) of such Indemnitee, (b) they are found in a final, non-appealable
judgment of a court of competent jurisdiction to have arisen from a material
breach of the obligations of such Indemnitee or any Related Indemnified Person
of such Indemnitee under the Loan Documents or (c) arising from any dispute
solely among Indemnitees other than any claims against any Agent in its capacity
as such and other than any claims arising out of any act or omission on the part
of Group or any of its Subsidiaries. Neither Group nor any of the Borrowers
shall be liable for any settlement of any claim or proceeding effected without
Group or the Borrowers’ written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Group and the Borrowers agree,
jointly and severally, to indemnify each Indemnitee from and against any loss or
liability by reason of such settlement or judgment in accordance with this
Section 10.4. Notwithstanding any other provision of this Agreement, no
Indemnitee shall be liable for any damages arising from the unauthorized use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems other than any
damages, to the extent they are found in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the bad faith, willful
misconduct or gross negligence of such Indemnitee or any Related Indemnified
Person of

 

98



--------------------------------------------------------------------------------



 



such Indemnitee. No party hereto shall be liable for any indirect, special,
punitive or consequential damages in connection with its activities related to
the Loan Documents; provided that this sentence shall not limit Group and the
Borrowers’ indemnification obligations set forth above to the Indemnitees. The
indemnity and reimbursement obligations of Group and the Borrowers under this
section will be in addition to (but without duplication of) any liability which
Group or the Borrowers may otherwise have under applicable law. For purposes
hereof, a “Related Indemnified Person” of an Indemnitee means (a) any
controlling person or controlled affiliate of such Indemnitee involved in the
negotiation or syndication of the Term Loan Facility and (b) the respective
directors, officers, partners, members, agents or employees of such Indemnitee
or any of its controlling persons or controlled affiliates involved in the
negotiation or syndication of the Term Loan Facility. Notwithstanding the
foregoing, each Indemnitee shall be obligated to, and hereby agrees to, refund
and return any and all amounts paid by Group or the Borrowers under this section
to such Indemnitee for any such fees, expenses or damages to the extent such
Indemnitee is not entitled to payment of such amounts in accordance with the
terms hereof. Without limiting the foregoing, Proceedings include (i) all
Environmental Liabilities and Costs arising from or connected with the past,
present or future operations of any Warnaco Entity involving any property
subject to a Collateral Document, or damage to real or personal property or
natural resources or harm or injury alleged to have resulted from any Release of
Contaminants on, upon or into such property or any contiguous real estate;
(ii) any costs or liabilities incurred in connection with any Remedial Action
concerning any Warnaco Entity; (iii) any costs or liabilities incurred in
connection with any Environmental Lien; (iv) any costs or liabilities incurred
in connection with any other matter under any Environmental Law, including
CERCLA and applicable state property transfer laws, whether, with respect to any
of such matters, such Indemnitee is a mortgagee pursuant to any leasehold
mortgage, a mortgagee in possession, the successor in interest to any Warnaco
Entity, or the owner, lessee or operator of any property of any Warnaco Entity
by virtue of foreclosure, except, with respect to those matters referred to in
clauses (i), (ii), (iii) and (iv) above, to the extent incurred following
(A) foreclosure by any Facility Agent or any Lender, or any Facility Agent or
any Lender having become the successor in interest to any Warnaco Entity, and
(B) attributable solely to acts of the Arrangers, the Facility Agents or such
Lender or any agent on behalf of the Facility Agents or such Lender.
(b) Group and the Borrowers shall, jointly and severally, indemnify each Agent
and each Lender for, and hold each Agent and each Lender harmless from and
against, any and all claims for brokerage commissions, fees and other
compensation made against any Agent, Arranger or any Lender for any broker,
finder or consultant with respect to any agreement, arrangement or understanding
made by or on behalf of any Warnaco Entity as of the Closing Date in connection
with the transactions contemplated by this Agreement.
(c) Group and the Borrowers agree, jointly and severally, that any
indemnification or other protection provided to any Indemnitee pursuant to this
Agreement (including pursuant to this Section 10.4) or any other Loan Document
shall (i) survive payment in full of the Secured Obligations and (ii) inure to
the benefit of any Person who was at any time an Indemnitee under this Agreement
or any other Loan Document.

 

99



--------------------------------------------------------------------------------



 



Section 10.5 Limitation of Liability.
(a) Group and the Borrowers agree, jointly and severally, that no Indemnitee
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any Warnaco Entity or any equity holders or creditors of any
Warnaco Entity for or in connection with the transactions contemplated hereby
and in the other Loan Documents, except to the extent such liability is found in
a final judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct. In no event, however, shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages and each of Group and the Borrowers hereby
waives, releases and agrees (for itself and on behalf of its Subsidiaries) not
to sue upon any such claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN PARTY,
LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FORM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
Section 10.6 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, each Lender and each Affiliate of a Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Lender or its Affiliates to or for the credit or the account
of a Loan Party against any and all of the Secured Obligations now or hereafter
existing whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such Secured Obligations may
be unmatured. Each Lender agrees promptly to notify the Borrowers after any such
set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 10.6
are in addition to the other rights and remedies (including other rights of
set-off) which such Lender may have.
Section 10.7 Sharing of Payments, Etc.
(a) Except as otherwise provided in this Agreement, if any Lender (directly or
through an Affiliate thereof) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off or otherwise) on
account of the Loans owing to it (including any interest or fees in respect
thereof or amounts due pursuant to Section 10.3 or Section 10.4) or derived from
Collateral (in each case, other than pursuant to Section 2.14 or Section 2.16)
in excess of its pro rata share of payments obtained by all the Lenders on
account of such Obligations, such Lender (each, a “Purchasing Lender”) shall
forthwith purchase from the other Lenders (each, a “Selling Lender”) such
participations in their Loans or other Obligations as shall be necessary to
cause such Purchasing Lender to share the excess payment ratably with each of
them.

 

100



--------------------------------------------------------------------------------



 



(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Lender, such purchase from each applicable
Selling Lender shall be rescinded and such Lender shall repay to such Purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Selling Lender’s ratable share (according to the proportion of
(i) the amount of such Selling Lender’s required repayment to (ii) the total
amount so recovered from such Purchasing Lender) of any interest or other amount
paid or payable by such Purchasing Lender in respect of the total amount so
recovered.
(c) The Borrowers agree that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 10.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.
Section 10.8 Notices, Etc.
(a) Notices. All notices, demands, requests and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record, and addressed to the party to be
notified as follows:
(i) if to Group or the Borrowers:
c/o The Warnaco Group, Inc.
501 7th Avenue
New York, NY 10018
Attention: Chief Financial Officer
Telecopy No: (212) 287-8546
with a copy to the Assistant General Counsel of Group
Email: ealford@warnaco.com
(ii) if to any Lender, at its Domestic Lending Office specified opposite its
name on Schedule II or on the signature page of any applicable Assignment and
Acceptance or Assumption Agreement;
(iii) if to the Administrative Agent:
c/o JPMorgan Chase Bank, N.A.
383 Madison Avenue
24th Floor
New York, New York 10179
Attention: Jocelyn T. Shields
Email: jocelyn.t.shields@jpmorgan.com
Telecopy No: 212-270-6637
and

 

101



--------------------------------------------------------------------------------



 



(iv) if to the Collateral Agent:
JPMorgan Loan Services
1111 Fannin Street
10th Floor
Houston, Texas 77002
Attention: Lisa A. McCants
Email: lisa.a.mccants@jpmorgan.com
Telecopy No: 713-750-2956
or at such other address as shall be notified in writing (i) in the case of
Group, the Borrowers and the Facility Agents, to the other parties and (ii) in
the case of all other parties, to the Borrowers and the Facility Agents. All
such notices and communications shall be effective upon (1) personal delivery
(if delivered by hand, including any overnight courier service), (2) when
deposited in the mails (if sent by mail), (3) if delivered by posting to an
Approved Electronic Platform, an internet website or a similar telecommunication
device requiring a user prior access to such Approved Electronic Platform,
website or other device, when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and (4) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided above; provided, however, that
notices and communications to the Administrative Agent pursuant to Article II or
Article IX shall not be effective until received by the Administrative Agent.
(b) Use of Electronic Platform. Notwithstanding clause (a) above (unless the
Administrative Agent requests that the provisions of clause (a) above be
followed) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Loan Parties shall deliver all Approved Electronic Communications to
the Facility Agents by transmitting such Approved Electronic Communications
electronically (in a format acceptable to the applicable Facility Agent) to
jocelyn.t.shields@jpmorgan.com or such other electronic mail address (or similar
means of electronic delivery) as such Facility Agent may notify the Borrowers.
Nothing in this clause (b) shall prejudice the right of any Facility Agent or
any Lender to deliver any Approved Electronic Communication to any Loan Party in
any manner prescribed in this Agreement.

 

102



--------------------------------------------------------------------------------



 



Section 10.9 No Waiver; Remedies. No failure on the part of any Lender or any
Facility Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.
Section 10.10 Binding Effect. This Agreement shall become effective when it
shall have been executed by Group, the Borrowers and the Facility Agents and
each Lender listed on Schedule I, and thereafter shall be binding upon and inure
to the benefit of Group, the Borrowers, the Facility Agents and each Lender and
their respective successors and assigns, except that neither Group nor the
Borrowers shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
Section 10.11 Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the internal law of the State of New York.
Section 10.12 Submission to Jurisdiction; Service of Process.
(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the City of New York, Borough of
Manhattan or of the United States of America for the Southern District of New
York, and, by execution and delivery of this Agreement, each party hereto hereby
each accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.
(b) Each party hereto hereby irrevocably consents to the service of any and all
legal process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement or any of the other Loan Documents by the mailing (by registered
or certified mail, postage prepaid) or delivering of a copy of such process to
such other party at its address specified in Section 10.8. Each party hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
Section 10.13 Waiver of Jury Trial. Each Facility Agent, each of the Lenders,
Group and each of the Borrowers irrevocably waives trial by jury in any action
or proceeding with respect to this Agreement or any other Loan Document.
Section 10.14 Marshaling; Payments Set Aside. None of the Facility Agents nor
any Lender shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
any Facility Agent, the Lenders or any of such Persons receives payment from the
proceeds of the Collateral or exercise their rights of setoff, and such payment
or payments or the proceeds of such enforcement or setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, right and remedies therefore, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

103



--------------------------------------------------------------------------------



 



Section 10.15 Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
Section 10.16 No Fiduciary Duty. In connection with all aspects of each
transaction contemplated by this Agreement, each of the Borrowers and Group
acknowledges and agrees, and acknowledges the other Loan Parties’ understanding,
that (i) each transaction contemplated by this Agreement is an arm’s-length
commercial transaction, between the Loan Parties, on the one hand, and the
Agents and the Lenders, on the other hand, (ii) in connection with each such
transaction and the process leading thereto, the Agent and the Lenders will act
solely as principals and not as agents or fiduciaries of the Loan Parties or any
of their stockholders, affiliates, creditors, employees or any other party,
(iii) no Agent or Lender will assume an advisory or fiduciary responsibility in
favor of the Borrowers or any of their respective Affiliates with respect to any
of the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Agent or any Lender has advised or is currently
advising any Loan Party on other matters) and no Agent or Lender will have any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated in this Agreement except the obligations expressly set
forth herein, (iv) each Agent and Lender may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their affiliates, and (v) no Agent or Lender has provided or will provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and the Loan Parties have consulted and will
consult their own legal, accounting, regulatory, and tax advisors to the extent
they deem appropriate. The matters set forth in this Agreement and the other
Loan Documents reflect an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Agents and the Lenders, on the other hand.
Each of the Borrowers and Group agree that no Loan Party shall assert any claims
that any Loan Party may have against the Agent or any Lender based on any breach
or alleged breach of fiduciary duty.
Section 10.17 Entire Agreement. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission, electronic mail or by posting on the Approved Electronic Platform
shall be as effective as delivery of a manually executed counterpart hereof. A
set of the copies of this Agreement signed by all parties shall be lodged with
the Borrowers and the Administrative Agent. Subject to Section 10.19, in the
event of any conflict between the terms of this Agreement and any other Loan
Document, the terms of this Agreement shall govern.

 

104



--------------------------------------------------------------------------------



 



Section 10.18 Confidentiality.
(a) No Agent or any Lender may disclose to any Person any confidential or
non-public information of the Warnaco Entities furnished to the Agents or the
Lenders by Group or the Borrowers (such information being referred to
collectively herein as the “Borrower Information”), except that each of the
Agents and each of the Lenders may disclose Borrower Information (i) on a
confidential basis to the employees, legal counsel, independent auditors,
professionals and other experts or agents of such Agent or Lender (collectively,
“Representatives”) who have a need to know such information in connection with
any of the transactions contemplated hereby and who are informed of the
confidential nature of such information and have been advised of their
obligation to keep information of this type confidential (provided that such
Agent or Lender, as applicable, shall be responsible for its Representatives’
compliance with this paragraph) or to any of its respective affiliates
(provided, that any such affiliate is advised of its obligation to retain such
information as confidential, and such Agent or Lender, as applicable, shall be
responsible for its affiliates’ compliance with this paragraph) solely in
connection with the transactions contemplated under the Loan Documents,
(ii) upon the request or demand of any regulatory authority having jurisdiction
over such Agent or Lender or its affiliates (in which case such Agent or Lender,
as applicable, shall, except with respect to any audit or examination conducted
by bank accountants or any regulatory authority exercising examination or
regulatory authority, promptly notify you, in advance, to the extent lawfully
permitted to do so), (iii) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable law or
regulations (in which case such Agent or Lender, as applicable, shall promptly
notify you, in advance, to the extent permitted by law), (iv) if reasonably
necessary in connection with the exercise of any remedies hereunder or under any
other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as (or
more restrictive than) those of this Section 10.18, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, or to any actual or potential
counterparty to a Hedging Contract, (viii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 10.18
by such Agent or such Lender, or (B) is or becomes available to such Agent or
such Lender on a nonconfidential basis from a source other than a Warnaco Entity
(so long as such source is not known by such Engagement Party to be in breach of
an obligation of secrecy to any Warnaco Entity) and (ix) with the prior written
consent of Group or the Borrowers.

 

105



--------------------------------------------------------------------------------



 



Section 10.19 Intercreditor Agreement. The Loan Parties, the Agents, the Lenders
and the other Secured Parties acknowledge that the exercise of certain of the
Agents’ rights and remedies hereunder and under the Loan Documents may be
subject to, and restricted by, the provisions of the Intercreditor Agreement and
that the Liens of the Collateral Agent in certain Collateral will be
subordinated to the Liens granted under the ABL Facilities in such Collateral.
Except as specified herein, nothing contained in the Intercreditor Agreement
shall be deemed to modify any of the provisions of this Agreement and the other
Loan Documents, which, as among the Loan Parties, the Agents and the Lenders
shall remain in full force and effect.
Section 10.20 Patriot Act Notice. The Agents and the Lenders hereby notify Group
and the Borrowers that, pursuant to the requirements of the Patriot Act, the
Agents and the Lenders are required to obtain, verify and record information
that identifies each of Group, the Borrowers and the other Loan Parties,
including its legal name, address, tax ID number and other information that will
allow the Agents and the Lenders to identify it in accordance with the Patriot
Act. The Agents and the Lenders may require information regarding Group’s, the
Borrowers’ and other Loan Parties’ management and owners, such as legal name,
social security number and date of birth.

 

106



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            Warnaco Inc., as Borrower
      By:   /s/ Lawrence R. Rutkowski         Name:   Lawrence R. Rutkowski     
  Title:   Executive Vice President and Chief Financial Officer        Calvin
Klein Jeanswear Company, as CK Borrower
      By:   /s/ Lawrence R. Rutkowski         Name:   Lawrence R. Rutkowski     
  Title:   Vice President and Treasurer        Warnaco Swimwear Products Inc.,
as Swimwear Borrower
      By:   /s/ Lawrence R. Rutkowski         Name:   Lawrence R. Rutkowski     
  Title:   Vice President and Treasurer        The Warnaco Group, Inc., as Group
      By:   /s/ Lawrence R. Rutkowski         Name:   Lawrence R. Rutkowski     
  Title:   Executive Vice President and Chief Financial Officer   

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            JPMorgan Chase Bank, N.A., as Administrative
Agent, Collateral Agent and Lender
      By:   /s/ Sarah Freedman         Name:   Sarah Freedman        Title:  
Vice President   

SIGNATURE PAGE TO TERM LOAN AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Warnaco Inc.
Credit Agreement Schedules

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

          Lender   Term Loan Commitment  
JPMorgan Chase Bank, N.A.
  $ 200,000,000  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
APPLICABLE LENDING OFFICES AND ADDRESSES FOR NOTICES

      Lender   Domestic Lending Office
 
   
JPMorgan Chase Bank, N.A.
  383 Madison Avenue 
 
  24th Floor 
 
  New York, New York 10179
 
  Attention: Jocelyn T. Shields
 
  Email:jocelyn.t.shields@jpmorgan.com
 
  Telecopy No: 212-270-6637

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
OWNERSHIP OF WARNACO ENTITIES

                              Jurisdiction of       Number of   Percentage of  
      Incorporation/   Number of Shares   Shares   each Class of Parent  
Subsidiary   Organization   Authorized   Outstanding   Shares Owned
 
                   
4278941 Canada Inc.
  WBR Industria e Comercio de Vestuario Ltda   Brazil   400,000   196,000
common, 4,000 preferred   100%
 
                   
Calvin Klein Jeanswear Company
  CKJ Holdings, Inc.   Delaware   1,000 shares Common Stock, par value $0.01  
1,000   100%
 
                   
CKJ UK Limited
  Jeanswear Services, Ltd.   United Kingdom   N/A   100   100%
 
                   
CK Jeanswear Asia Ltd.
  CKJ Fashion (Shanghai) Ltd.   People’s Republic of China   1,050,000   157,500
  100%
 
                   
 
  Gold Lightening Limited   Hong Kong   N/A   65,000   100%
 
                   
Designer Holdings Ltd.
  Calvin Klein Jeanswear Company   Delaware   1,000 shares Common Stock, par
value $0.01   1,000   100%
 
                   
The Warnaco Group, Inc.
  Warnaco Inc.   Delaware   100,000 shares Common Stock, par value $1.00  
100,000   100%
 
                   
Warnaco B.V.
  CKJ UK Ltd.   United Kingdom   1,098,000 shares, par value £1.00   980,000  
100%
 
                   
 
  CK Jeanswear Australia Pty. Limited   Australia   4,467,737   4,467,737   100%
 
                   
 
  CK Jeanswear Europe S.r.l.   Italy   N/A   N/A   100%
 
                   
 
  Warnaco Apparel SA (Pty) Ltd.   South Africa   1,000   1   100%
 
                   
 
  CK Jeanswear NZ Ltd.   New Zealand   100   100   100%
 
                   
 
  Euro Retail S.r.l.   Italy   N/A   N/A   100%

 

 



--------------------------------------------------------------------------------



 



                              Jurisdiction of       Number of   Percentage of  
      Incorporation/   Number of Shares   Shares   each Class of Parent  
Subsidiary   Organization   Authorized   Outstanding   Shares Owned
 
                   
 
  Warnaco Argentina SRL   Argentina   12,000 quotas   1,080   90%1
 
                   
 
  Warnaco Denmark A/S   Denmark   5000   5000   100%
 
                   
 
  Warnaco France S.A.R.L.   France   500, par value FF 100   500   100%
 
                   
 
  Warnaco Netherlands B.V.   The Netherlands   2,500 shares   561 shares   100%
 
                   
 
  Warnaco Poland Sp.z o.o.   Poland   20,000 shares, par value 50 zlotys   1,000
  100%
 
                   
 
  Warnaco Portugal Vesutario e Acessorios Sociedade Unipessoal, Lda.   Portugal
  €5,000   5,000   100%
 
                   
 
  Warner’s (Belgium) SPRL   Belgium   25,000 shares, par value 1,000 FF   25,000
  100%
 
                   
 
  Warner’s (EIRE) Teoranta   Ireland   1,000 shares, par value IR£1.00   101  
100%**
 
                   
 
  Warnaco Logistics B.V.   The Netherlands   €18,200   18,200   100%
 
                   
Warnaco France S.A.R.L.
  FA France S.A.R.L.   France   7,623   7,623   100%
 
                   
 
  Warner’s Aiglon, S.A.   France   215,000, par value FRF 100   215,000   100%**
 
                   
Warnaco (H.K.), Ltd.
  Warnaco International Trading (Shanghai) Co. Ltd.   People’s Republic of China
  1,655,420   1,655,420   100%
 
                   
 
  Warnaco Asia Ltd.   Hong Kong   3,500,000   1,016,000   100%
 
                   
Warnaco Asia Ltd.
  CK Jeanswear Asia Ltd.   Hong Kong   100   100   100%
 
                   
 
  Warnaco Shanghai Co. Ltd.   People’s Republic of China   810,000   610,000  
100%

 

      1  
10% owned by Warnaco Netherlands B.V.

 

 



--------------------------------------------------------------------------------



 



                              Jurisdiction of       Number of   Percentage of  
      Incorporation/   Number of Shares   Shares   each Class of Parent  
Subsidiary   Organization   Authorized   Outstanding   Shares Owned
 
                   
 
  Warnaco Singapore Private Ltd.   Singapore   100,000 shares, par value $1.00  
2   100%
 
                   
 
  Warnaco Taiwan Co., Ltd.   Taiwan   1,500,000   1,500,000   100%
 
                   
 
  Warnaco Commerce (Shanghai) Company Limited   People’s Republic of China   N/A
  N/A   100%
 
                   
 
  Warnaco Korea Co., Ltd.   Korea   N/A   381,045   100%
 
                   
Warnaco Inc.
  CKU.com Inc.   Delaware   1,000 shares Common Stock, par value $0.01   1,000  
100%
 
                   
 
  Designer Holdings Ltd.   Delaware   1,000 shares Common Stock, par value $0.01
  1,000   100%
 
                   
 
  Ocean Pacific Apparel Corp.   Delaware   5,589   5,589   100%
 
                   
 
  Vista de Yucatan S.A. de C.V.   Mexico   500 shares Serie B Subserie I; 225
shares        
 
          Serie B Subserie II, par value 100        
 
          Mexican Pesos   500 Serie B Subserie I   69%**2
 
                   
 
  Warnaco Intimo S.A.   Spain   11,000, par value 1,000 pesetas each   11,000  
100%
 
                   
 
  Warnaco Puerto Rico, Inc.   Delaware   1,000 shares of Common Stock, par value
$0.01   1,000   100%
 
                   
 
  Warnaco Swimwear Inc.   Delaware   1,000 shares of Common Stock, par value
$0.01   1,000   100%
 
                   
 
  Warnaco U.S., Inc.   Delaware   1,000 shares Common Stock, par value $0.01  
1,000   100%

 

      2  
31% owned by Warnaco of Canada Company.

 

 



--------------------------------------------------------------------------------



 



                              Jurisdiction of       Number of   Percentage of  
      Incorporation/   Number of Shares   Shares   each Class of Parent  
Subsidiary   Organization   Authorized   Outstanding   Shares Owned
 
                   
 
  Warner’s de Mexico S.A. de C.V.   Mexico   50,000 Series A shares, par value
$0.10 Mexican Pesos;
60,545,220 Series B shares, par value $0.10 Mexican Pesos   50,000 Series A
shares;
60,545,220 Series B shares   Type A — 100%**
Type B — 100%
 
                   
 
  WF Overseas Fashion C.V.   The Netherlands   100% partnership interests  
Warnaco Inc. holds 99% interest   99%3
 
              (as limited partner);    
 
              Warnaco U.S., Inc.    
 
              holds 1% interest    
 
              (as general partner)    
 
                   
Warnaco Netherlands B.V.
  Warnaco Deutschland GmbH   Germany   DM 50,000   DM 50,000   100%
 
                   
 
  Warnaco Austria GmbH   Austria   500,000 Austrian schillings   500,000   100%
 
                   
 
  Warnaco Switzerland GmbH   Switzerland   50 shares   50   100%
 
                   
 
  Warnaco of Canada Company   Province of Nova Scotia   1,000,000 Common Shares,
without par value   1,000,000   100%
 
                   
 
  Warnaco (UK) Limited   United Kingdom   5,530,000 shares at £1 each  
5,530,000   100%
 
                   
Warnaco of Canada Company
  4278941 Canada Inc.   Canada   Unlimited number of Classes A-F   2,000 Class A
  100%
 
                   
 
  Distribuidor Textil Warnaco Peru Limitada   Peru   [____]   [____]   100%
 
                   
 
  Distribuidor Textil Warnaco Chile S.A.   Chile   [____]   [____]   100%

 

      3  
1% owned by Warnaco U.S., Inc.

 

 



--------------------------------------------------------------------------------



 



                              Jurisdiction of       Number of   Percentage of  
      Incorporation/   Number of Shares   Shares   each Class of Parent  
Subsidiary   Organization   Authorized   Outstanding   Shares Owned
 
                   
Warnaco Swimwear Inc.
  Warnaco Swimwear Products Inc.   Delaware   10,000 shares of Common Stock, par
value $0.01   100   100%
 
                   
Warnaco Swimwear Products Inc.
  Authentic Fitness On-Line, Inc.   Nevada   100 shares of Common Stock, par
value $0.01   100   100%
 
                   
 
  CCC Acquisition Corp.   Delaware   1,000 shares Common Stock, par value $0.01
  100   100%
 
                   
 
  Warnaco Retail Inc.   Delaware   100 shares of Common Stock, par value $0.01  
100   100%
 
                   
Warnaco U.S., Inc.
  Warnaco (Macao) Company Limited   Macao   Uncertificated   Uncertificated  
100%**
 
                   
Warnaco (UK) Ltd.
  Mullion International Limited   British Virgin Islands   50,000 shares   10  
100%
 
                   
WF Overseas Fashion C.V.
  Warnaco Global Sourcing Limited   Hong Kong   10,000 shares, par value HK$1.00
  10,000   100%**
 
                   
 
  Warnaco B.V.   The Netherlands   200,000 NLG   40,000   100%
 
                   
 
  Warnaco (H.K.) Limited   Barbados   1,000 common shares, no par value   1,000
  100%
 
   
CK Jeanswear Europe S.r.l.
  Warnaco Italy S.r.l.   Italy   N/A   N/A   70%4
 
                   
Euro Retail S.r.l.
  Lucia S.r.l.   Italy   N/A   N/A   100%

 

      **  
Certain shares are held as Directors’ qualifying shares, but in each case,
solely to the extent required by local law.
  4  
30% owned by Warnaco B.V.

 

 



--------------------------------------------------------------------------------



 



Number of Shares Covered by All Outstanding Options, Warrants,
Rights of Conversion or Purchase and Similar Rights
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15
LABOR MATTERS
Collective Bargaining Agreements
Local 1701 of the Union of Needle Trades Industrial and Textile Employees
AFL-CIO, CLC and Warnaco Inc.
Duncansville, PA
Expires March 1, 2012
Indigo Blue S.A. and Lintex-Warnaco S.a.r.l.
Collective Bargaining Agreement for employees of Foxtown Center,
Mendrisio, Switzerland
Expires December 31, 2011
Consulting Agreements
None.
Executive Employment Agreements

1  
Joseph Gromek, President and Chief Executive Officer
  2  
Lawrence R. Rutkowski, Executive Vice President and Chief Financial Officer
  3  
Helen McCluskey, Chief Operating Officer
  4  
Frank Tworecke, President Sportswear Group
  5  
Dwight Meyer, President Global Sourcing
  6  
Stanley Silverstein, Executive Vice President — International Strategy and
Business Development
  7  
Elizabeth Wood, Executive Vice President
  8  
Jay Dubiner, Senior Vice President, General Counsel and Secretary
  9  
Martha Olson, President — Intimate Apparel & Swimwear Group

Executive Compensation Plans
None.
Deferred Compensation Agreements
The Warnaco Group, Inc. Non-Employee Directors Deferred Compensation Plan

The Warnaco Group, Inc. Deferred Compensation Plan
Employee Stock Purchase and Stock Option Plans
The Warnaco Group, Inc. 2003 Stock Incentive Plan, as amended

The Warnaco Group, Inc. 2005 Stock Incentive Plan, as amended
Severance Plans
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.16
ERISA MATTERS
Employee Benefit Plans
Retirement Plans — Employees Retirement Plan of Warnaco Inc.; The Warnaco Group,
Inc.
Employee Savings Plan
Health and Welfare Plan — Warnaco Flexible Benefits Plan
Unfunded Pension Liability
The Plan is under funded, however under the terms of Warnaco Inc.’s Amended and
Restated Plan of Reorganization provided that the Warnaco Inc. will continue its
Employee Retirement Plan, including meeting the minimum funding standards under
ERISA and the Code. In connection with the Employee Retirement Plan, the amount
by which the present value of all accrued benefits under the Employee Retirement
Plan exceeds the fair market value of all assets of such Plan allocable to such
benefits in accordance with Agreement Accounting Principles is approximately
$34.2 million, as reported in Group’s 10-K for fiscal year 2010.
Withdrawal Liability
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19
REAL PROPERTY
Material Owned Real Property:
None.
Material Leased Real Property:
The Warnaco Group, Inc.
501 7th Avenue
New York, NY 10018
New York County

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
EXISTING INDEBTEDNESS

              Debtor   Creditor(s)   Amount of Debt   Type of Debt
Warnaco Italy S.r.l.
  Intesa Sanpaolo S.p.A., Banca Toscana, Banca Nazionale del Lavoro S.p.A.,
Banca CR Firenze, UniCredit S.p.A.   ****   Revolving Credit
 
           
Euro Retail S.r.l.
  Intesa Sanpaolo S.p.A.   ***   Term Loan due March 2012
 
           
WBR Industria e Comercio de Vestuario Ltda.
  HSBC Bank Brasil S.A.   ****   Revolving Credit
 
           
WBR Industria e Comercio de Vestuario Ltda.
  Banco do Brasil S.A.   ****   Revolving Credit
 
           
WBR Industria e Comercio de Vestuario Ltda.
  Itau Unibanco S.A.   ****   Revolving Credit
 
           
Warnaco Inc. and certain other Foreign Subsidiaries of Group
  Hong Kong and Shanghai Banking Corporation Limited   ***   Letter of Credit
Facility

      *  
These amounts represent current borrowings only, not necessarily peak (typically
“seasonal”) borrowings. Excluded from these amounts are letter of credit and
other modest obligations under the related credit facilities.

INTERCOMPANY DEBT
See the Intercompany Notes referenced in Schedule 7.3 hereto.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
EXISTING LIENS

                                  Tax Liens/   File           Entity  
Jurisdiction   Judgments   Number   Secured Party   Type of Collateral  
Calvin Klein Jeanswear Company
  New York County, NY   Judgment   100570-95   Kaufman Associates Ltd.   $
32,318.47  
 
                       
Calvin Klein Jeanswear Company
  New York County, NY   Judgment   60372/99   Union Transport Corp.   $
77,810.11  
 
                       
Warnaco Swimwear Products Inc.
  Los Angeles County, California   State Tax Lien   10-1797648   Los Angeles
County   $ 1,066.25  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
EXISTING INVESTMENTS
STOCK
None.
NOTES RECEIVABLE

                              Remaining   Status (as of Customer   Original
Amount   Commencement Date   Balance   6/2011)
***
  ***   Dec-03   ***   In Collections
 
               
***
  ***   Dec-03   ***   Current

INTERCOMPANY DEBT5

                  Creditor   Debtor   Loan Amount   Loan Currency   USD
Equivalent
Warnaco B.V.
  Eratex   ***   DEM   ***
 
               
Eratex
  Warnaco B.V.   ***   EUR   ***
 
               
Lintex
  Warnaco B.V.   ***   CHF   ***
 
               
Lenitex
  Warnaco B.V.   ***   EUR   ***
 
               
Warnaco BV
  Warner’s Aiglon S.A.   ***   EUR   ***
 
               
Warnaco Netherlands B.V.
  Eratex   ***   EUR   ***
 
               
Mullion
  Warnaco B.V.   ***   USD   ***
 
               
WF Overseas Fashion C.V.
  Warnaco B.V.   ***   USD   ***
 
               
Warnaco B.V.
  Warnaco Poland Sp.z o.o.   ***   EUR   ***
 
               
Warnaco B.V.
  Warnaco Deutschland GmbH   ***   EUR   ***
 
               
Warnaco Asia Ltd.
  Warnaco Taiwan Co., Ltd.   ***   USD   ***
 
               
WF Overseas Fashion C.V.
  Warnaco France S.A.R.L.   ***   EUR   ***
 
               
WF Overseas Fashion C.V.
  CK Jeanswear Europe Srl   ***   EUR   ***
 
               
WF Overseas Fashion C.V.
  CK Jeanswear Australia Pty. Limited   ***   EUR   ***
 
               
Mullion International Limited
  WF Overseas Fashion C.V.   ***   USD   ***

 

      5  
As of April 2, 2011.

 

 



--------------------------------------------------------------------------------



 



                  Creditor   Debtor   Loan Amount   Loan Currency   USD
Equivalent
Warnaco (HK) Ltd.
  Gold Lightening Limited   ***   USD   ***
 
               
Warnaco B.V.
  CK Jeanswear NZ Ltd.   ***   USD   ***
 
               
Warnaco B.V.
  CK Jeanswear Australia Pty.   ***   AUD   ***
 
               
Warnaco B.V.
  CK Jeanswear Australia Pty.   ***   EUR   ***
 
               
Warnaco Netherlands B.V.
  Warnaco B.V.   ***   EUR   ***
 
               
Warnaco Inc.
  Vista de Yucatan S.A. de C.V.   ***   USD   ***
 
               
Warnaco Swimwear Products Inc.
  Warnaco Inc.   ***   USD   ***
 
               
CKJ UK Limited
  Warnaco Ltd.   ***   GBP   ***
 
               
Warnaco Asia Ltd.
  WF Overseas Fashion C.V.   ***   USD   ***
 
               
Warnaco Asia Ltd.
  WF Overseas Fashion C.V.   ***   USD   ***
 
               
Warnaco B.V.
  Euro Retail S.r.l.   ***   EUR   ***
 
               
Warnaco B.V.
  Euro Retail S.r.l.   ***   EUR   ***
 
               
CK Jeanswear Asia Ltd.
  Warnaco B.V.   ***   USD   ***
 
               
Euro Retail S.r.l.
  Warnaco Italy S.r.l.   ***   EUR   ***

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.14
POST-CLOSING MATTERS

      Post-Closing Requirement   Delivery Requirement
Delivery of stock certificate of Vista de Yucatan S.A. de C.V. and accompanying
stock power
  30 days after the Closing Date (or such later date as agreed by the
Administrative Agent in its sole discretion)
 
   
Insurance certificates and endorsements
  7 days after the Closing Date (or such later date as agreed by the
Administrative Agent in its sole discretion)
 
   
Confirmation of outstanding shares and authorized shares for Distribuidor Textil
Warnaco Peru Limitada and Distribuidor Textil Warnaco Chile S.A. and supplanting
Schedule 4.3 herein in accordance with such confirmation
  30 days after the Closing Date (or such later date as agreed by the
Administrative Agent in its sole discretion)

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.4
ASSET SALES
None.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE dated as of  _____ ___, 20_____  between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).
Reference is made to the Credit Agreement, dated as of June 17, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc., as borrower (the “Borrower”),
Calvin Klein Jeanswear Company (“CK Borrower”), Warnaco Swimwear Products Inc.
(“Swimwear Borrower” and together with the Borrower and the CK Borrower,
collectively the “Borrowers”), The Warnaco Group, Inc., the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent for the Lenders (together
with the Administrative Agent, the “Facility Agents”), and the other Persons
party thereto. Capitalized terms used herein and not otherwise defined herein
are used herein as defined in the Credit Agreement.
The Assignor and the Assignee hereby agree as follows:

  1.  
As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified on
Section 1 of Schedule I hereto.

  2.  
The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement or any other Loan Document or any other instrument
or document furnished pursuant thereto and (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Warnaco Entity or the performance or observance by any Loan Party of any
of its obligations under the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto.

  3.  
The Assignee (a) agrees that it will, independently and without reliance upon
the Facility Agents, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (b) appoints and authorizes each Facility Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Loan Documents as are delegated to each such Facility Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(c) agrees that it will perform in accordance with their terms all of the
obligations that, by the terms of the Credit Agreement, are required to be
performed by it as a Lender, (d) represents and warrants that it is not a
Competitor or an Affiliate of a Competitor, (e) confirms it has received such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and
(f) attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee’s status for purposes of determining
exemption from, or a reduced rate of withholding of, United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement if required to establish such exemption or reduction of withholding
for such Assignee.

 

A-1



--------------------------------------------------------------------------------



 



  4.  
Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent pursuant to Section 10.2(b) of the Credit Agreement) for
acceptance and recording in the Register by the Administrative Agent. The
effective date of this Assignment and Acceptance shall be the effective date
specified in Section 2 of Schedule I hereto (the “Effective Date”).

  5  
Upon such acceptance and recording in the Register by the Administrative Agent,
then, as of the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations under the Credit Agreement of a Lender and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights (except those surviving the payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those relating to events or circumstances occurring prior to the Effective
Date.

  6.  
Upon such acceptance and recording in the Register by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Loan Documents in respect of the interest assigned hereby
(a) to the Assignee, in the case of amounts accrued with respect to any period
on or after the Effective Date, and (b) to the Assignor, in the case of amounts
accrued with respect to any period prior to the Effective Date.

  7.  
This Assignment and Acceptance shall be governed by, and be construed and
interpreted in accordance with, the internal law of the State of New York.

  8.  
This Assignment and Acceptance may be executed in any number of counterparts and
by different parties on separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Assignment and Acceptance by telecopier or electronic transmission (in
pdf format) shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.

[SIGNATURE PAGES FOLLOW]

 

A-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

                  [NAME OF ASSIGNOR], as Assignor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [NAME OF ASSIGNEE], as Assignee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

A-3



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED     this __ day of ______, 20__:    
 
        JPMORGAN CHASE BANK, N.A.,     as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        1[CONSENTED TO:    
 
        WARNACO INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        CALVIN KLEIN JEANSWEAR COMPANY    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        WARNACO SWIMWEAR PRODUCTS INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

      1  
If consent is required under Credit Agreement

 

A-4



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
ASSIGNMENT AND ACCEPTANCE

         
SECTION 1.
       
Ratable Portion assigned to Assignee:
                         %
Aggregate Outstanding Principal Amount of Term B Loans Assigned to Assignee:
  $                       
SECTION 2.
       
Effective Date:
    ________ 20__  

 

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING
JPMORGAN CHASE BANK, N.A.,
   as Administrative Agent under the
   Credit Agreement referred to below
383 Madison Avenue, 24th Floor
New York, New York 10179
____________ __, 20__
Attention: Jocelyn T. Shields
Re: Warnaco Inc., Calvin Klein Jeanswear Company and Warnaco Swimwear Products
Inc.
Reference is made to the Credit Agreement, dated as of June [__], 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc. ( the “Borrower”), Calvin
Klein Jeanswear Company (“CK Borrower”), Warnaco Swimwear Products Inc.
(“Swimwear Borrower” and together with the Borrower and the CK Borrower,
collectively the “Borrowers”),The Warnaco Group, Inc., the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent for the Lenders. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.2 of
the Credit Agreement that the undersigned hereby requests a Borrowing of Term B
Loans under the Credit Agreement and, in that connection, sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.2 of the Credit Agreement:

  (a)  
The date of the Proposed Borrowing is  _____ ___, 20____  (the “Funding Date”).

  (b)  
The aggregate amount of the Proposed Borrowing is $_______, of which amount
[$_____  consists of Alternate Base Rate Loans] [and $________  consists of
Eurodollar Loans having an initial Interest Period of [one] [two] [three] [six]
[nine] [twelve] month[s]].

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom:

  (a)  
the representations and warranties set forth in Article IV of the Credit
Agreement and in the other Loan Documents are true and correct on and as of the
Funding Date with the same effect as though made on and as of such date, except
to the extent any such representation or warranty expressly relates to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects as of such earlier date; and

 

B-1



--------------------------------------------------------------------------------



 



  (b)  
no Default or Event of Default has occurred and is continuing on the Funding
Date.

The undersigned hereby irrevocably authorize and direct the Administrative Agent
to disburse the proceeds of the Proposed Borrowing in accordance with the
instructions set forth on Schedule 1 hereto.

                  WARNACO INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                CALVIN KLEIN JEANSWEAR COMPANY    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                WARNACO SWIMWEAR PRODUCTS INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

B-2



--------------------------------------------------------------------------------



 



Schedule 1 to Notice of Borrowing
Disbursement Instructions

 

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
CREDIT AGREEMENT
FORM OF NOTICE OF CONVERSION OR CONTINUATION
JPMORGAN CHASE BANK, N.A.,
   as Administrative Agent under the
   Credit Agreement referred to below
383 Madison Avenue, 24th Floor
New York, New York 10179
____________ __, 20__
Attention: Jocelyn T. Shields
Re: Warnaco Inc., Calvin Klein Jeanswear Company and Warnaco Swimwear Products
Inc.
Reference is made to the Credit Agreement, dated as of June [___], 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc. (the “Borrower”), Calvin Klein
Jeanswear Company (“CK Borrower”), Warnaco Swimwear Products Inc. (“Swimwear
Borrower” and together with the Borrower and the CK Borrower, collectively the
“Borrowers”), The Warnaco Group, Inc., the Lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent for the Lenders. Capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Credit
Agreement.
The Borrowers hereby give you notice, irrevocably, pursuant to Section 2.11 of
the Credit Agreement that the undersigned hereby request a [conversion]
[continuation] on  _______,  _____  of $_____  in principal amount of presently
outstanding Term B Loans that are [Alternate Base Rate Loans] [Eurodollar Loans]
having an Interest Period ending on  _______,  _____  ][to] [as] [Alternate Base
Rate] [Eurodollar] Loans. [The Interest Period for such amount requested to be
converted to or continued as Eurodollar Loans is [[one] [two] [three] [six]
[nine] [twelve] month[s]].

 

C-1



--------------------------------------------------------------------------------



 



In connection herewith, the undersigned hereby certify that no Default or Event
of Default has occurred and is continuing on the date hereof.

                  WARNACO INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                CALVIN KLEIN JEANSWEAR COMPANY    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                WARNACO SWIMWEAR PRODUCTS INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
CREDIT AGREEMENT
FORM OF NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned hereby promise to pay to  _____  or
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of the Term B Loan from
time to time made by the Lender to the Borrowers under that certain Credit
Agreement, dated as of June [__], 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Warnaco Inc. (the “Borrower”), Calvin Klein Jeanswear Company (“CK
Borrower”), Warnaco Swimwear Products Inc. (“Swimwear Borrower” and together
with the Borrower and CK Borrower, the “Borrowers”), The Warnaco Group, Inc.,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
The Borrowers promise to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender from the date of such Term B Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. The Term B Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Term B Loans and payments with respect thereto.
The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

D-1



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

                  WARNACO INC.    
 
           
 
  By:        
 
     
 
Name:
 
   
 
      Title:
 
   
 
                CALVIN KLEIN JEANSWEAR COMPANY    
 
           
 
  By:        
 
     
 
Name:
 
   
 
      Title:
 
   
 
                WARNACO SWIMWEAR PRODUCTS INC.    
 
           
 
  By:        
 
     
 
Name:
 
   
 
      Title:
 
   

 

D-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                             
Amount of     Outstanding                             End of     Principal or  
  Principal             Type of Loan     Amount of     Interest     Interest
Paid     Balance This     Notation   Date   Made     Loan Made     Period    
This Date     Date     Made By  
 
                                               

 

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
TO
CREDIT AGREEMENT
[Reserved]

 

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
TO
CREDIT AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
Reference is made to the Credit Agreement, dated as of June [___], 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Warnaco Inc., a Delaware corporation, as
borrower (the “Borrower”), Calvin Klein Jeanswear Company, a Delaware
corporation (“CK Borrower”), Warnaco Swimwear Products Inc., a Delaware
corporation (“Swimwear Borrower”) The Warnaco Group, Inc. (“Group”), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and as
Collateral Agent for the Lenders. Capitalized terms used herein without
definition have the meanings ascribed to them in the Credit Agreement. This
Compliance Certificate is submitted concurrently with the [quarterly] [annual]
financial statements of Group for the period ended  _____ ___, 20____  (the
“Fiscal Period End Date”). Pursuant to Section 5.1(c) of the Credit Agreement,
the undersigned hereby certifies that he/she is a Responsible Officer of Group
and further certifies on behalf of Group, and not in any individual capacity, as
follows:
1. [Attached hereto as Schedule 1 is the calculation of Excess Cash Flow
required by Section 5.1(c)(i) of the Credit Agreement for the Fiscal Year of
each of the Borrowers ended as of the above date].1
2. [No Default or Event of Default has occurred and is continuing.] [A Default
or Event of Default has occurred and is continuing. The nature thereof and the
action which Group proposes to take with respect thereto is as follows:
 _______].
3. Attached hereto as Schedule 2 is the calculation of Available Amount required
by Section 5.1(c)(iii) of the Credit Agreement as of the Fiscal Period End Date.
The requirements set forth under [Section 7.3(k)] [Section 7.5(d)]
[Section 7.6(iii)], as applicable, have been met in connection with any usage of
Available Amount during the Fiscal Quarter ended as of the Fiscal Period End
Date.
 

      1  
Only to be inserted in connection with Compliance Certificate delivered with
annual financial statements.

 

F-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has hereunto set his or her hand on this
 _____  day of  _______,  _____.

                  THE WARNACO GROUP, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

F-2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Excess Cash Flow Calculation

 

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G
TO
CREDIT AGREEMENT
FORM OF PLEDGE AND SECURITY AGREEMENT
[Provided under separate cover]

 

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
TO
CREDIT AGREEMENT
FORM OF GUARANTY
[Provided under separate cover]

 

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
TO
CREDIT AGREEMENT
FORM OF INTERCREDITOR AGREEMENT
[Provided under separate cover]

 

I-1